Exhibit 10.24

EXECUTION VERSION

$225,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 31, 2006,

among

BRODER BROS., CO.,

as

THE LEAD BORROWER

FOR THE BORROWERS NAMED HEREIN

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.

as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

COMERICA BANK

GENERAL ELECTRIC CAPITAL CORPORATION

LASALLE BANK MIDWEST

as Co-Documentation Agents

BANC OF AMERICA SECURITIES, LLC

as Sole Lead Arranger and Bookrunner,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   2

Section 1.01

  

Defined Terms

   2

Section 1.02

  

Classification of Loans and Borrowings

   37

Section 1.03

  

Terms Generally

   37

Section 1.04

  

Accounting Terms; GAAP

   37

Section 1.05

  

Certifications

   38

Section 1.06

  

Rounding

   38

Section 1.07

  

Times of Day

   38

Section 1.08

  

Letter of Credit Amounts

   38

ARTICLE II THE CREDITS

   38

Section 2.01

  

Commitments and Borrowing Base Determination

   38

Section 2.02

  

Loans

   39

Section 2.03

  

Borrowing Procedure

   41

Section 2.04

  

Evidence of Debt; Repayment of Loans

   42

Section 2.05

  

Fees

   43

Section 2.06

  

Interest on Loans

   44

Section 2.07

  

Termination and Reduction of Commitments

   45

Section 2.08

  

Interest Elections

   45

Section 2.09

  

Intentionally Deleted

   47

Section 2.10

  

Optional and Mandatory Prepayments of Loans

   47

Section 2.11

  

Alternate Rate of Interest

   50

Section 2.12

  

Increased Costs

   51

Section 2.13

  

Breakage Payments

   52

Section 2.14

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   52

Section 2.15

  

Taxes

   54

Section 2.16

  

Mitigation Obligations; Defaulting Lenders; Replacement of Lenders

   57

Section 2.17

  

Swingline Loans

   58

Section 2.18

  

Letters of Credit

   60

Section 2.19

  

Determination of Borrowing Base

   65

Section 2.20

  

Increase in Revolving Commitments

   69

Section 2.21

  

Reserves; Changes to Reserves

   71

Section 2.22

  

Designation of the Lead Borrower as the Borrowers’ Agent

   71

Section 2.23

  

Settlement Amongst Lenders

   72

ARTICLE III REPRESENTATIONS AND WARRANTIES

   73

Section 3.01

  

Organization; Powers

   73

Section 3.02

  

Authorization; Enforceability

   73

Section 3.03

  

Governmental Approvals; No Conflicts

   73

Section 3.04

  

Financial Statements

   74

Section 3.05

  

Properties

   74

Section 3.06

  

Equity Interests and Subsidiaries

   75

 

i



--------------------------------------------------------------------------------

Section 3.07

  

Litigation; Compliance with Laws

   75

Section 3.08

  

Material Indebtedness

   76

Section 3.09

  

Federal Reserve Regulations

   76

Section 3.10

  

Investment Company Act

   76

Section 3.11

  

Taxes

   76

Section 3.12

  

No Material Misstatements

   76

Section 3.13

  

Labor Matters

   77

Section 3.14

  

Solvency

   77

Section 3.15

  

Employee Benefit Plans

   77

Section 3.16

  

Environmental Matters

   78

Section 3.17

  

Insurance

   79

Section 3.18

  

Security Documents

   79

Section 3.19

  

Supply Agreements

   80

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

   81

Section 4.01

  

Conditions to Initial Credit Extension

   81

Section 4.02

  

Conditions to All Credit Extensions

   85

ARTICLE V AFFIRMATIVE COVENANTS

   86

Section 5.01

  

Financial Statements and Non-Collateral Reports, etc.

   86

Section 5.02

  

Litigation and Other Notices

   88

Section 5.03

  

Existence; Businesses and Properties

   89

Section 5.04

  

Insurance

   90

Section 5.05

  

Obligations and Taxes

   91

Section 5.06

  

Physical Inventories

   91

Section 5.07

  

Maintaining Records; Access to Properties and Inspections

   91

Section 5.08

  

Use of Proceeds

   92

Section 5.09

  

Compliance with Environmental Laws; Environmental Reports

   92

Section 5.10

  

Future Holding Company

   92

Section 5.11

  

Additional Collateral; Additional Guarantors

   93

Section 5.12

  

Security Interests; Further Assurances

   94

Section 5.13

  

Information Regarding Collateral

   95

Section 5.14

  

Post-Closing Collateral Matters

   95

Section 5.15

  

Borrowing Base-Related Reports

   95

Section 5.16

  

Borrowing Base Verification; Inventory Appraisals

   96

ARTICLE VI NEGATIVE COVENANTS

   97

Section 6.01

  

Indebtedness

   97

Section 6.02

  

Liens

   99

Section 6.03

  

Sale and Leaseback Transactions

   102

Section 6.04

  

Investment, Loan and Advances

   102

Section 6.05

  

Mergers, Consolidations, Sales of Assets and Acquisitions

   105

Section 6.06

  

Dividends; Restricted Payments

   107

Section 6.07

  

Transactions with Affiliates

   108

Section 6.08

  

Financial Covenants

   109

 

ii



--------------------------------------------------------------------------------

Section 6.09

  

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, or Other Constitutive Documents, By-laws and Certain Other
Agreements, etc.

   109

Section 6.10

  

Limitation on Certain Restrictions

   110

Section 6.11

  

[Reserved.]

   111

Section 6.12

  

[Reserved.]

   111

Section 6.13

  

Business

   111

Section 6.14

  

Limitation on Accounting Changes

   111

Section 6.15

  

Fiscal Year

   111

Section 6.16

  

[Reserved.]

   111

Section 6.17

  

Future Holding Company

   111

ARTICLE VII GUARANTEE

   111

Section 7.01

  

The Guarantee

   111

Section 7.02

  

Obligations Unconditional

   112

Section 7.03

  

Reinstatement

   113

Section 7.04

  

Subrogation; Subordination

   113

Section 7.05

  

Remedies

   114

Section 7.06

  

Instrument for the Payment of Money

   114

Section 7.07

  

Continuing Guarantee

   114

Section 7.08

  

General Limitation on Guarantee Obligations

   114

Section 7.09

  

Release of Subsidiary Guarantors

   114

ARTICLE VIII EVENTS OF DEFAULT

   115

ARTICLE IX LC COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

   118

Section 9.01

  

LC Collateral Account

   118

Section 9.02

  

Intentionally Deleted

   118

Section 9.03

  

Application of Proceeds

   119

ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   120

Section 10.01

  

Appointment

   120

Section 10.02

  

Administrative Agent and Collateral Agent in their Individual Capacity

   120

Section 10.03

  

Exculpatory Provisions

   120

Section 10.04

  

Reliance by Agents

   121

Section 10.05

  

Delegation of Duties

   121

Section 10.06

  

Successor Administrative Agent

   121

Section 10.07

  

Non-Reliance on Agents and Other Lenders

   122

Section 10.08

  

No Other Administrative Agent or Collateral Agent

   122

Section 10.09

  

Indemnification

   123

Section 10.10

  

Additional Loans

   123

Section 10.11

  

Collateral Matters

   123

ARTICLE XI MISCELLANEOUS

   124

Section 11.01

  

Notices

   124

Section 11.02

  

Waivers; Amendment

   126

 

iii



--------------------------------------------------------------------------------

Section 11.03

  

Expenses; Indemnity

   127

Section 11.04

  

Successors and Assigns

   129

Section 11.05

  

Survival of Agreement

   131

Section 11.06

  

Counterparts; Integration; Effectiveness

   132

Section 11.07

  

Severability

   132

Section 11.08

  

Right of Setoff

   132

Section 11.09

  

Governing Law; Jurisdiction; Consent to Service of Process

   132

Section 11.10

  

Waiver of Jury Trial

   133

Section 11.11

  

Headings

   133

Section 11.12

  

Confidentiality

   133

Section 11.13

  

Interest Rate Limitation

   134

Section 11.14

  

Reserved

   134

Section 11.15

  

Press Releases and Related Matters

   134

Section 11.16

  

Patriot Act

   135

Section 11.17

  

Foreign Asset Control Regulations

   135

Section 11.18

  

Additional Waivers

   135

Section 11.19

  

Existing Credit Agreement Amended and Restated

   137

 

iv



--------------------------------------------------------------------------------

ANNEXES

  

Annex I

   Applicable Margin

Annex II

   Seasonal Overadvance Applicable Margin

Annex III

   Amortization Table

Annex IV

   Lenders and Commitments

SCHEDULES

  

Schedule 1.01(a)

   Existing Letters of Credit

Schedule 1.01(b)

   Refinancing Indebtedness To Be Repaid

Schedule 1.01(c)

   Subsidiary Guarantors

Schedule 3.03

   Governmental Approvals; Compliance with Laws

Schedule 3.05(b)

   Real Property

Schedule 3.06

   Subsidiaries

Schedule 3.07(a)

   Litigation

Schedule 3.07(b)

   Compliance with Laws

Schedule 3.16

   Environmental Matters

Schedule 3.17

   Insurance

Schedule 3.19

   Supply Contracts

Schedule 5.14

   Post-Closing Matters

Schedule 6.01(b)

   Existing Indebtedness

Schedule 6.02(c)

   Existing Liens

Schedule 6.04(b)

   Existing Investments

Schedule 6.07

   Transaction with Affiliates

EXHIBITS

  

Exhibit A-1

   Form of Administrative Questionnaire

Exhibit A-2

   Form of Compliance Certificate

Exhibit A-3

   Form of LC Request

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Borrowing Request

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Joinder Agreement

Exhibit F

   Form of Landlord Lien Waiver and Access Agreement

Exhibit H-1

   Form of Revolving Note

Exhibit H-2

   Form of Swingline Note

Exhibit I-1

   Form of Perfection Certificate

Exhibit I-2

   Form of Perfection Certificate Supplement

Exhibit J

   Form of Security Agreement

Exhibit K

   Form of Opinion of Company Counsel

Exhibit L

   Form of Borrowing Base Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 31, 2006, among BRODER BROS., CO., a Michigan corporation (in such
capacity, the “Lead Borrower”), the Borrowers (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I) and Subsidiary Guarantors, the Lenders, BANC OF AMERICA SECURITIES
LLC, as sole lead arranger and bookrunner (in such capacity, “Arranger”), BANK
OF AMERICA, N.A., as administrative agent and collateral agent for the Secured
Parties, Swingline Lender and Issuing Bank, JPMorgan Chase Bank, N.A., as
Syndication Agent (the “Syndication Agent”), and Comerica Bank, General Electric
Capital Corporation and LaSalle Bank Midwest, as Co-Documentation Agents (the
“Co-Documentation Agents”).

WITNESSETH:

WHEREAS, the Lead Borrower entered into that certain Credit Agreement (“Existing
Credit Agreement”) dated as of September 22, 2003 with, among others, the
lenders party thereto, UBS AG Stamford Branch, as administrative agent and The
CIT Group/Commercial Services, Inc., as collateral agent.

WHEREAS, the Lead Borrower, on behalf of the Borrowers, has requested that the
Lenders amend and restate the Existing Credit Agreement, to provide for, among
other things, credit in the form of Revolving Loans at any time and from time to
time prior to the Revolving Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $225.0 million.

WHEREAS, the Lead Borrower, on behalf of the Borrowers, has requested that the
Swingline Lender make Swingline Loans, at any time and from time to time prior
to the Revolving Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $25.0 million.

WHEREAS, the Lead Borrower, on behalf of the Borrowers, has requested that the
Issuing Bank issue letters of credit, in an aggregate face amount at any time
outstanding not in excess of $25.0 million, to support payment obligations
incurred in the ordinary course of business by the Lead Borrower and its
Subsidiaries.

WHEREAS, the proceeds of the Loans are to be used in accordance with Section
Section 5.08.

WHEREAS, UBS AG Stamford Branch is contemporaneously herewith resigning as
administrative agent and The CIT Group/Commercial Services, Inc. Branch is
contemporaneously herewith resigning as collateral agent, and the Lenders, with
the consent of the Lead Borrower, have agreed to appoint Bank of America, N.A.,
as administrative agent and collateral agent.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
and the Issuing Bank is willing to issue letters of credit for the account of
the Borrowers on the terms

 

1



--------------------------------------------------------------------------------

and subject to the conditions set forth herein. Accordingly, the parties hereto
agree that the Existing Credit Agreement shall be amended and restated in its
entirety to read as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Prime Rate in accordance with the provisions of
Article II.

“Accounting Changes” shall have the meaning assigned to such term in
Section 1.04.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition for any period, the amount for such period of Consolidated
EBITDA of such entity or business (determined as if references to the Lead
Borrower (or the extent applicable, Future Holding Company) and the Subsidiaries
in the definition of Consolidated EBITDA were references to such entity or
business and its Subsidiaries), all as determined on a consolidated basis for
such entity or business.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments paid to or for the benefit of the
seller by the Borrowers or any of their Subsidiaries in exchange for, or as part
of, any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of assets or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and which represents the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business (valued in mutual agreement between Administrative Agent and
Lead Borrower).

 

2



--------------------------------------------------------------------------------

“Acquisition Pro Forma” shall have the meaning assigned to such term in the
definition of “Permitted Acquisition.”

“Acquisition Projections” shall have the meaning assigned to such term in the
definition of “Permitted Acquisition.”

“Acquisition Related Indebtedness” shall mean with respect to the Investment set
forth in item 1 of Schedule 6.04(b) or any Permitted Acquisition, without
duplication, (a) all Indebtedness incurred or assumed by any Borrower and/or any
of its Subsidiaries in connection with such acquisition and (b) all Indebtedness
pertaining to the acquired Person or Property which remained outstanding upon
giving effect to the consummation of such acquisition.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) determined by the Administrative Agent to be
equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period. The Adjusted LIBOR Rate will be
adjusted automatically as to all Eurodollar Borrowings then outstanding as of
the effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” shall mean Bank of America and includes each other Person
appointed as the successor pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that for purposes of Section 6.07, “Affiliate” shall also
include any Person that directly or indirectly owns more than 10% of any class
of Equity Interests of the Person specified.

“Agents” shall mean the Arranger, the Administrative Agent and the Collateral
Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Applicable Fee” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I or Annex II (with respect to any
portion of a Revolving Loan constituting a Seasonal Overadvance), as applicable,
under the caption “Applicable Fee”.

“Applicable Law” shall means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each

 

3



--------------------------------------------------------------------------------

case of or by any Governmental Authority which has jurisdiction over such
Person, or any property of such Person.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I or Annex II (with respect to any
portion of a Revolving Loan constituting a Seasonal Overadvance), as applicable,
under the appropriate caption.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including stock
of any Subsidiary of a Borrower by the holder thereof) by the Borrowers or any
of their Subsidiaries to any Person other than to a Borrower or any Subsidiary
Guarantor (excluding (i) Inventory sold in the ordinary course of business,
(ii) any sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof, (iii) the leasing (including subleases) or
licensing (including sublicensing) of Intellectual Property, personal Property
or real Property in the ordinary course of business and for consideration which
is not reasonably anticipated to exceed $1.0 million in any fiscal year, or the
abandonment of Intellectual Property in the ordinary course of business,
(iv) disposals of obsolete, uneconomical, negligible, worn out or surplus
property in the ordinary course of business, (v) sales of Cash Equivalents and
marketable securities), (vi) sales, transfers and dispositions as set forth on
Schedule 6.05, (vii) sales, transfers, leases, exchanges, and dispositions
amongst the Loan Parties so long as the Collateral Agent has a perfected first
priority lien (subject only to Permitted Liens) after giving effect to such
sale, transfer or disposition; and (b) any issuance or sale by any Subsidiary of
a Borrower of its Equity Interests to any Person (other than to a Borrower or
any Subsidiary Guarantor); provided, that Asset Sale shall not include any
Casualty Event).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B, or such other form as shall be approved
by the Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
Permitted Discretion.

“Bank of America” means Bank of America, N.A., a national banking association
and its successors.

 

4



--------------------------------------------------------------------------------

“Bank Products Agreement” means any agreement for services provided to any Loan
Party by any Lender or any of its Affiliates (other than those constituting a
Cash Management Agreement), on account of (a) credit cards, (b) purchase cards,
and (c) Hedging Agreements.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect and all rules and
regulations promulgated thereunder.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person who becomes a Borrower
hereunder pursuant to Section 5.11.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.19, an amount equal to the lesser of :

(a) the sum of, without duplication:

(i) the book value of Eligible Accounts of the Loan Parties, net of Receivables
Reserves, multiplied by the advance rate of 85%, plus

(ii) the lesser of (A) the advance rate of 75% multiplied by the Cost of
Eligible Inventory of the Loan Parties, net of Inventory Reserves, or (B) the
advance rate of 85% of the Net Recovery Cost Percentage multiplied by the Cost
of Eligible Inventory, net of Inventory Reserves, of the Loan Parties, plus

(iii) during any four (4) separate thirty (30) day periods each Fiscal Year of
the Loan Parties (which are not required to, but may, be consecutive periods)
selected by the Lead Borrower by prior written notice (including by electronic
mail) to the Administrative Agent, an amount equal to (A) 10% of the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Inventory, net of
Inventory Reserves, of the Loan Parties, plus, (B) the book value of Eligible
Accounts of the Loan Parties, net of Receivables Reserves, multiplied by 5%
(collectively, the “Seasonal Overadvance”); provided, the Seasonal Overadvance
shall not exceed $20.0 million at any time; minus

(iv) the Hedging Reserve, minus

(v) any Availability Reserves established from time to time by the
Administrative Agent in accordance with Section 2.21;

or

(b) the Indenture Borrowing Base.

 

5



--------------------------------------------------------------------------------

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent and the Collateral Agent.

“Borrowing Base Certificate” shall mean an Officers’ Certificate from the Lead
Borrower, substantially in the form of, and containing the information
prescribed by, Exhibit L (or such other form approved by the Administrative
Agent) delivered to the Administrative Agent setting forth the Borrowers’
calculation of the Borrowing Base.

“Borrowing Request” shall mean a request by the Lead Borrower, on behalf of the
Borrowers, in accordance with the terms of Section 2.03 and substantially in the
form of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures that are (or would be) set
forth in a consolidated statements of cash flows of the Loan Parties for such
period prepared in accordance with GAAP; provided, that “Capital Expenditures”
shall not include any such expenditures (a) which constitute a Permitted
Acquisition, (b) made with the proceeds of any equity securities issued or
capital contributions received by any Loan Party or any Subsidiary in connection
with such capital expenditures, (c) made with the proceeds from any Casualty
Event to the extent that the proceeds therefrom are utilized for Capital
Expenditures within twelve months of the receipt of such proceeds, (d) made with
the proceeds from any sale or other disposition of any Loan Party’s assets
(other than assets constituting Collateral consisting of Inventory and Accounts
and the proceeds thereof), to the extent that the proceeds therefrom are
utilized for Capital Expenditures within twelve months of the receipt of such
proceeds, (e) any such expenditures which constitute the purchase price of
equipment purchased during such period to the extent the consideration therefore
consists of any combination of (1) used for surplus equipment traded in at the
time of such purchase and (2) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business, or (f) any
such expenditures which constitute normal replacement and maintenance programs
charged to current results.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal Property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (except for
temporary treatment of construction related expenditures under EITF 97-10, “The
Effects of Lessee Involvement in Asset Construction” which will ultimately be
treated as operating leases upon a sale-leaseback transaction).

 

6



--------------------------------------------------------------------------------

“Cash Dominion Event” shall have the meaning set forth in Section 2.04(f).

“Cash Equivalents” shall mean, as to any Person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.; (c) time
deposits, certificates of deposit or bankers’ acceptances of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia or any U.S. branch of a foreign bank having, capital
and surplus aggregating in excess of $500.0 million and a rating of “A” (or such
other similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such Person; (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (e) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by Standard &
Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s
Investors Service, Inc., and in each case maturing not more than one year after
the date of acquisition by such Person; (f) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (e) above; and (g) demand deposit accounts
maintained in the ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense to extent paid in cash for such period less (i) the sum of items
described in clauses (b), (c) and (g) of the definition of “Consolidated
Interest Expense”, less (ii) the sum of fees paid to the Agents in connection
with this Agreement and the transactions contemplated hereby and less (iii) any
payments made to enter into a Hedging Agreement or Interest Rate Protection
Agreement, as applicable.

“Cash Management Agreement” means any agreement evidencing one or more of the
following types or services or facilities provided to any Loan Party by any
Lender or any of its Affiliates: (a) ACH transactions, (b) cash management,
including, without limitation, controlled disbursement services, (c) foreign
exchange facilities, (d) credit cards, (e) deposit and other accounts and
(f) merchant services (other than those constituting a line of credit).

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property (other
than dispositions constituting Asset Sales and dispositions permitted under
Section 6.05 hereof) or any loss of or damage to or destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, such
Property for which such Person or any of its Subsidiaries receives insurance
proceeds or proceeds of a condemnation award or other compensation. “Casualty
Event” shall include, but

 

7



--------------------------------------------------------------------------------

not be limited to, any taking of all or any part of any Real Property of any
Person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any Person or
any part thereof by any Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if: (a) any “change of
control” occurs under and as defined in any documentation relating to any
Indebtedness in excess of $50,000,000; (b) prior to an IPO, the Permitted
Holders cease to own, directly or indirectly, or to have the power to vote or
direct the voting of, Voting Stock representing a majority of the voting power
of the total outstanding Voting Stock of the Lead Borrower and, following the
formation thereof, the Future Holding Company; (c) following an IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause such person or group shall be deemed to
have “beneficial ownership” of all securities that any such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of Voting Stock representing
more than 35% of the voting power of the total outstanding Voting Stock of the
Lead Borrower or following the formation thereof, the Future Holding Company;
(c) following an IPO, during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of the
Lead Borrower or, following the formation thereof, the Future Holding Company
(other than vacant seats, together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of
51% of the directors of the Person who is the subject of the IPO then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Person who is
the subject of the IPO, (d) following the formation of the Future Holding
Company, the Future Holding Company at any time ceases to own directly 100% of
the Equity Interests of the Lead Borrower (unless the Lead Borrower is the
subject of an IPO), or (e) the Lead Borrower at any time ceases to own, directly
or indirectly, 100% of the Equity Interests of each other Loan Party.

“Change in Law” shall mean (a) the adoption of any Applicable Law after the date
of this Agreement, (b) any change in any Applicable Law or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or Issuing Bank (or for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

 

8



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

“Closing Date” shall mean the date all conditions precedent pursuant to
Section 4.01 have been satisfied or waived in accordance with the terms
hereunder.

“Code” shall mean the Internal Revenue Code of 1986, and the Treasury
Regulations promulgated thereunder, each as amended from time to time.

“Co-Documentation Agents” has the meaning set forth in the preamble.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Real Property and all other Property of whatever kind and nature
pledged as collateral under any Security Document.

“Collateral Agent” shall mean Bank of America and includes each other Person
appointed as the successor pursuant to Article X.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of a Borrower for the benefit of a Borrower or
any of its Subsidiaries, for the purpose of providing the primary payment
mechanism in connection with the purchase of materials, goods or services by a
Borrower or any of their Subsidiaries in the ordinary course of their
businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

“Commitments” shall mean the aggregate sum of each Lender’s Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Lead Borrower, its Subsidiaries and any Future Holding
Company; and “Company” shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2 or in a form approved by the
Administrative Agent.

“Consolidated Companies” shall mean the Lead Borrower (or following the
formation thereof, the Future Holding Company) and its Consolidated
Subsidiaries.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted, in each case only to the extent (and in the same
proportion) deducted or excluded in determining such Consolidated Net Income
(and with respect to the portion of Consolidated Net Income attributable to any
Subsidiary of a Borrower only if a corresponding amount would be permitted at
the date of determination to be distributed to a Borrower (or any acquired
Person, as applicable) by such Subsidiary without prior approval (that has not
been

 

9



--------------------------------------------------------------------------------

obtained), pursuant to the terms of its organizational documents and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
regulations applicable to such Subsidiary or its stockholders), by (a) adding
thereto (i) the amount of Consolidated Interest Expense, (ii) provision for
income taxes (including without duplication, and to the extent included in GAAP,
any foreign withholding taxes, single business or unitary taxes or other similar
state taxes), (iii) amortization expense, (iv) depreciation expense (including
goodwill impairment charges), (v) all other non-cash charges, non-cash expenses
or non-cash losses (including, but not limited to, amortization of deferred
financing fees, non-cash GAAP restructuring charges, non-cash expense from any
employee benefit or stock option plan, non-cash loss on sale or disposition of
fixed assets, purchase accounting adjustments with respect to re-valuing assets
and liabilities which reduces EBITDA and subsequent non-cash impairment
charges), (vi) unusual or non-recurring charges, fees and expenses which are
reasonably acceptable to the Administrative Agent, (vii) costs, fees, expenses,
charges and any one time payments made related to the Investment set forth in
item 1 of Schedule 6.04(b) or any Permitted Acquisition (including, without
limitation, one time cash compensation charges related to the Investment set
forth in item 1 of Schedule 6.04(b) or any Permitted Acquisitions to the extent
identified contemporaneously with the closing of the Investment set forth in
item 1 of Schedule 6.04(b) or any such Permitted Acquisition and paid within
twelve months following such closing), any Indebtedness permitted under
Section 6.01(o), any Investments permitted under Section 6.04(r), any Equity
Issuances permitted hereunder or any disposition permitted hereunder (provided
that, to the extent such costs, fees, expenses, charges and any one time
payments are made to or incurred by Sponsor or its Affiliates, such amounts are
set forth in the Sponsor Advisor’s Agreement as in effect on the date hereof),
(viii) management fees, consulting fees, advisory fees or similar fees to
Sponsor or any of its Affiliates to the extent set forth in the Sponsor
Advisor’s Agreement as in effect on the date hereof, (ix) to the extent not
already included in Consolidated Net Income and actually indemnified or
reimbursed, any costs or expenses which are covered by indemnification or
reimbursement provisions in connection with any Permitted Acquisition or
permitted disposition, (provided that any such costs or expenses actually
indemnified or reimbursed following such period may be added to Consolidated
EBITDA at the time of actual receipt of such indemnification or reimbursement),
(x) all one time compensation charges, including without limitation, stay
bonuses paid to existing management and severance costs, (xi) to the extent not
already included in Consolidated Net Income, proceeds from business interruption
insurance, (xii) charges for inventory consulting but in no event to exceed
$2,000,000 in the aggregate after the Closing Date, and (xiii) equity received
from Sponsor or any Affiliate of Sponsor pursuant to Section 6.08 hereof to cure
or in anticipation of a Default or Event of Default in an amount not greater
than the amount necessary to ensure that the Loan Parties are in compliance with
the financial covenants and (b) subtracting the aggregate amount of all non-cash
items other than (A) the accrual of revenue in the ordinary course of business
and in accordance with GAAP and (B) reversals of prior accruals or reserves for
cash items previously excluded in accordance with GAAP from Consolidated EBITDA
pursuant to clause (v) above, determined on a consolidated basis, to the extent
such items increased Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures (excluding those financed under Capital Lease
Obligations) made during such period, minus (iii) all cash payments in respect
of federal, state and foreign income Taxes paid during such period (net of any
cash refund in respect of income taxes actually received during

 

10



--------------------------------------------------------------------------------

such period), to (b) the sum of (i) the principal amount of all scheduled
amortization payments on all Indebtedness (including the principal component of
all Capital Lease Obligations, payable in cash during such period, plus
(ii) Cash Interest Expense paid during such period, plus (iii) Dividends paid in
cash during such period, in each case determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the total consolidated interest expense of the Lead Borrower (or following the
formation thereof, the Future Holding Company ) and its Consolidated
Subsidiaries for such period (calculated (i) without regard to any limitations
on the payment thereof and (ii) including amortization of debt discount and
deferred financing costs, capitalized interest, interest paid in kind,
commitment fees, letter of credit fees and net amounts payable under Interest
Rate Protection Agreements, appraisal fees and fees in connection with
collateral audits, determined in accordance with GAAP plus, without duplication,
(a) the portion of Capital Lease Obligations of the Lead Borrower (or following
the formation thereof, the Future Holding Company ) and its Consolidated
Subsidiaries representing the interest factor for such period, (b) imputed
interest on Attributable Indebtedness, (c) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than a
Borrower or Wholly Owned Subsidiaries) in connection with Indebtedness incurred
by such plan or trust, (d) all interest paid or payable with respect to
discontinued operations, (e) the product of (i) all dividend payments on any
series of any Preferred Stock of any Subsidiary of a Borrower (other than any
Preferred Stock held by a Borrower or a Wholly Owned Subsidiary), multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of the Lead Borrower (or following the formation thereof, the Future Holding
Company) and its Subsidiaries, expressed as a decimal, (f) all interest on any
Indebtedness of the type described in clause (f) or (k) of the definition of
“Indebtedness” with respect to the Lead Borrower (or following the formation
thereof, the Future Holding Company ) or any of its Subsidiaries and (g) the
interest component on consulting agreements.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income of the Lead Borrower (or following the formation thereof, the Future
Holding Company ) and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after-tax extraordinary gains or
extraordinary losses; (b) after-tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of a Borrower or any of its Subsidiaries or
(ii) any sales of assets (other than inventory in the ordinary course of
business); (c) net earnings or loss of any other Person (other than a Subsidiary
of a Borrower) in which the Borrowers or any Consolidated Subsidiary has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by a Borrower or such
Consolidated Subsidiary (subject to the limitation in clause (d) below) in the
form of cash dividends or distributions; (d) the net income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of its net income is not at the
time of determination permitted without approval under Applicable Law or under
such Consolidated Subsidiary’s organizational documents or any agreement or
instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up

 

11



--------------------------------------------------------------------------------

or write-down of assets; and (g) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of a Borrower or any Consolidated
Subsidiary or is merged into or consolidated with a Borrower or any Consolidated
Subsidiary or that Person’s assets are acquired by a Borrower or such
Consolidated Subsidiary (other than for the calculation of Consolidated EBITDA
for covenant purposes). In addition, Consolidated Net Income shall be calculated
without giving effect to (i) any write-off of deferred financing costs incurred
as a result of the refinancing of Indebtedness, (ii) purchase accounting or
similar adjustments required or permitted by GAAP, in connection with the
Investment set forth in item 1 of Schedule 6.04(b) or any Permitted
Acquisitions, (iii) any gain or loss recognized in determining consolidated net
income (or net loss) for such period in respect of pension and other
post-retirement benefits and (iv) any gain or loss recognized in determining
consolidated net income (or loss) for such period in respect of pension assets.

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b) and (f) of Section 6.02, the
following conditions:

(a) a Borrower shall be contesting such Lien in good faith;

(b) to the extent such Lien is in an amount in excess of $1.0 million in the
aggregate with all other such Liens, the Administrative Agent shall have
established a Reserve (to the extent of such Lien on Accounts and/or Inventory)
with respect thereto or obtained a bond in an amount sufficient to pay and
discharge such Lien and the Administrative Agent’s reasonable estimate of all
interest and penalties related thereto; and

(c) only to the extent that such Lien includes Accounts, Inventory and the
proceeds therefrom, such Lien shall in all respects be subject and subordinate
in priority to the Lien and security interest created and evidenced by the
Security Documents, except to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) with respect
to bankers’ acceptances

 

12



--------------------------------------------------------------------------------

and letters of credit, until a reimbursement obligation arises; or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include (i) endorsements of instruments for deposit or collection, or
(ii) standard contractual indemnities in the ordinary course of business or any
product warranties or deposit or collection in the ordinary course of business.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable, whether severally or
jointly, pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis (taking into account devaluation
Reserves as set forth in Section 2.21(a) hereof) or (b) market value, provided
that for purposes of the calculation of Borrowing Base, the Cost of Inventory
shall not include (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to any Loan Party, or (B) write ups
or write downs in cost with respect to currency exchange rates.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit by the Issuing
Bank or the amendment; extension or renewal of any Existing Letter of Credit;
provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of any grace period or both would constitute, without cure or
waiver, an Event of Default.

“Default Allocation Percentage” as to any Lender shall mean the quotient
(determined as a percentage) determined as of the date of an Event of Default,
whose numerator equals the principal, interest, fees and other Obligations owing
to such Lender (including all advances made by such Lender following such Event
of Default) plus the amount of such Lender’s marked-to-market exposure under
Hedging Agreements as of such date and whose denominator equals the principal,
interest, fees and other Obligations owing to all Lenders (including all
advances made by the Lenders following such Event of Default) plus the amount of
all Lenders’ marked-to-market exposure under Hedging Agreements as of such date.

“Default Period” shall have the meaning assigned to such term in
Section 2.16(b).

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(b).

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” shall have the meaning assigned to such term in
Section 2.16(b).

“Designated Equity Issuance” shall mean an Equity Issuance as to which the
Borrowers notify the Administrative Agent in writing at or prior to the issuance
thereof that all Net Cash Proceeds to be derived therefrom will be used to
finance any of the following purposes: (a) a Permitted Acquisition,
(b) Investments otherwise permitted to be incurred in Section 6.04, (c) Capital
Expenditures; (d) payments of Dividends and redemptions or purchases of the
Qualified Senior Notes in excess of the amounts otherwise permitted to be
incurred in Section 6.06; or (e) cure defaults with respect to financial
covenants set forth in Section 6.08 to the extent permitted herein.

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or
authorized or made any other distribution, payment or delivery of Property
(other than common stock of such Person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its Equity Interests outstanding (or
any options or warrants issued by such Person with respect to its Equity
Interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the Equity Interests of such Person
outstanding (or any options or warrants issued by such Person with respect to
its Equity Interests). Without limiting the foregoing, “Dividends” with respect
to any Person shall also include all payments made or required to be made by
such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

“Documents” shall mean all “documents,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Dollars” or “$” shall mean lawful money of the United States.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.19(a).

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Lender under common
control with such Lender, or any Lender Affiliate, provided that in any event,
“Eligible Assignee” shall not include (x) any natural person, or (y) the Sponsor
Group or any of their respective Affiliates.

“Eligible Inventory” shall mean, subject to adjustment as set forth in
Section 2.19(b), items of Inventory of any Loan Party, as applicable, held for
sale in the ordinary course (excluding packing or shipping materials or
maintenance supplies).

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, or as otherwise defined in any
Environmental Law.

 

14



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety, or the Environment.

“Environmental Law” shall mean any and all Applicable Laws relating to
protection of public health from environmental hazards or the Environment, or
the Release or threatened Release of Hazardous Material, natural resources or
natural resource damages.

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required under Environmental Law.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, any issuance or sale by the
Lead Borrower or the Future Holding Company after the Closing Date of (a) any
Equity Interests (including any Equity Interests issued upon exercise of any
warrant or option) or any warrants or options to purchase Equity Interests or
(b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA) in excess of $25,000,000 or such lesser amount as would be reasonably
expected to result in a Material Adverse Effect, whether or not waived, the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)

 

15



--------------------------------------------------------------------------------

of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Lead Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the Lead
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(f) the incurrence by the Lead Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan or Multiemployer Plan in
excess of $25,000,000 or such lesser amount that would reasonably be expected to
result in a Material Adverse Effect; and (g) the receipt by any Company or its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

“Existing Letters of Credit” means those Letters of Credit issued under the
Existing Credit Agreement described on Schedule 1.01(a) hereto.

“Excess Availability” shall mean (a) the lesser of (i) the Revolving Commitments
of all of the Lenders and (ii) the Borrowing Base less any amounts available to
be borrowed under clause (c) of the definition of such term, in each case on the
date of determination less (b) all outstanding Loans and LC Exposure less
(c) all Reserves, less (d) the aggregate amount of all the outstanding and
unpaid trade payables and other obligations of the Loan Parties which are not
paid within 30 days past the due date according to their original terms of sale,
in each case as of such date of determination, less (e) without duplication of
clause (d) hereof, the amount of checks issued by any Loan Party to pay trade
payables and other obligations which are not paid within 30 days past the due
date according to the original terms of sale, in each case as of such date of
determination, but which either have not yet been sent or are subject to other
arrangements which are expected to delay the prompt presentation of such checks
for payment.

“Excess Availability Requirements” shall mean Excess Availability equals or
exceeds the Required Excess Availability Amount.

 

16



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.15(a) (it being understood
and agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated as of August 31, 2006 by and among the
Borrowers, the Administrative Agent and the Arranger, as amended, supplemented
or replaced and in effect from time to time.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
Collateral Agent Fees, the LC Participation Fees and the Fronting Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Vice President of Finance, Controller
or Assistant Controller of such Person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (a) a citizen or resident of the United States, (b) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (c) an
estate the income of which is subject to U.S. federal income taxation regardless
of its source or (d) a trust if a court within the United States is able to
exercise primary supervision over the administration of such trust and one or
more United States Persons have the authority to control all substantial
decisions of such trust.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(c)(ii).

“Funding Default” shall have the meaning assigned to such term in
Section 2.16(b).

“Future Holding Company” means a corporation organized under any State of the
United States at any time after Closing Date which directly owns 100% of the
Equity Interests of the Lead Borrower.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America which are consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, mold, fungi or similar
bacteria, and all other substances or wastes of any nature regulated pursuant to
any Environmental Law because of their dangerous or deleterious properties,
including any material listed as a hazardous substance under Section 101(14) of
CERCLA.

“Hedging Agreement” shall mean any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

18



--------------------------------------------------------------------------------

“Hedging Reserve” shall mean a reserve determined by the Collateral Agent in its
Permitted Discretion and giving effect to the aggregate amount owing to the
applicable Borrower by a counterparty to a Hedging Agreement, less the amount
the applicable Borrower owes such counterparty thereunder, less the aggregate
amount of Property pledged to cash collateralize such obligation (other than the
Collateral granted under the Loan Documents), in each case valued on a
mark-to-market basis as of the last Business Day of the month (or if not
available, the nearest prior Business Day for which such evaluation is
available).

“Immaterial Subsidiary” means a Subsidiary of the Lead Borrower (or following
the formation thereof, any Future Holding Company) for which (a) the assets of
such Subsidiary constitute less than or equal to 1% of the total assets of the
Lead Borrower (or such Future Holding Company) and its Subsidiaries on a
consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to 5% of the total assets of the Lead Borrower (or such Future Holding
Company) and its Subsidiaries on a consolidated basis, and (b) the revenues of
such Subsidiary account for less than or equal to 1% of the total revenues of
the Lead Borrower (or such Future Holding Company) and its Subsidiaries on a
consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to 5% of the total revenues of the Lead Borrower (or such Future
Holding Company) and its Subsidiaries on a consolidated basis and (c) no assets
of the type included in the Borrowing Base are owned by such Subsidiary. In no
event shall the Lead Borrower or any Future Holding Company be deemed an
“Immaterial Subsidiary.”

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(b).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances (other than trade
payables and accrued expenses in the ordinary course of business), including any
obligations which are without recourse to the credit of such Person; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to Property purchased by such Person;
(d) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business); (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on Property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed; (f) all Capital Lease Obligations, Purchase Money Obligations
and synthetic lease obligations of such Person; (g) all obligations of such
Person in respect of Interest Rate Protection Agreements and other Hedging
Agreements to the extent required to be reflected on a balance sheet of such
Person; (h) all Attributable Indebtedness of such Person; (i) all obligations
for the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all earn-out
obligations in connection with Permitted Acquisitions but only to the extent
that the contingent consideration relating thereto is not paid within thirty
(30) days after the amount due is finally determined; (k) all mandatory
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests of such Person; and (l) all
Contingent Obligations of such Person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (k) above. The
Indebtedness

 

19



--------------------------------------------------------------------------------

of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that terms of such
Indebtedness provide that such Person is liable therefor. Indebtedness of any
Person shall not include any amounts relating to Preferred Stock required to be
included in Indebtedness in accordance with GAAP, any sale-leaseback
transactions to the extent the lease or sublease thereunder is not required to
be recorded under GAAP as a Capital Lease, any obligations relating to overdraft
protection and netting services, items that would appear as a liability on a
balance sheet prepared in accordance with GAAP as a result of the application of
EITF 97-10, “The Effects of Lessee Involvement in Asset Construction”.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Indenture Borrowing Base” means the “Borrowing Base” as defined in the
Qualified Senior Debt Documents.

“Information” shall have the meaning assigned to such term in Section 11.12.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

“Interest Election Request” shall mean a request by the Lead Borrower, on behalf
of the Borrowers, to convert or continue a Revolving Borrowing in accordance
with Section 2.08(b), substantially in the form of Exhibit D or such other form
approved by Administrative Agent.

“Interest Payment Date” shall mean (a) with respect to any ABR Revolving Loan
(other than a Swingline Loan), the last day of each March, June, September and
December to occur during the period that such Loan is outstanding and the
Revolving Maturity Date of such Loan, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Loan with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, or, if available by all Lenders, two weeks, nine or twelve months
thereafter, as the Lead Borrower, on behalf of the Borrowers, may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no

 

20



--------------------------------------------------------------------------------

numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement designed to protect the Borrowers or any of
their Subsidiaries against fluctuations in interest rates and not entered into
for speculation.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Inventory Appraisal” shall mean (a) on the Closing Date, the audit prepared by
Hilco Appraisal Services, LLC dated May 25, 2006 and (b) thereafter, the most
recent inventory appraisal conducted by an independent appraisal firm and
delivered pursuant to Section 5.16 hereof.

“Inventory Reserves” means such reserves against Inventory as may be established
from time to time by the Administrative Agent, in its Permitted Discretion.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering of Equity Interests of
Lead Borrower or, following the formation thereof, the Future Holding Company
after the Closing Date pursuant to a registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.18(i) and (k), with respect to Letters of
Credit issued by such Lender; (c), with respect to the Existing Letters of
Credit, the Lender which issued each such Letter of Credit, or (d) collectively,
all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E or such other form approved by the Administrative Agent.

“Junior Permitted Acquisition Indebtedness” shall have the meaning assigned to
such term in Section 6.01(o).

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, substantially in the form of Exhibit F or such other form
approved by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Collateral Agent for the benefit of
the Secured Parties, in accordance with the provisions of Section 9.01.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” shall mean a request by the Lead Borrower, on behalf of the
Borrowers, in accordance with the terms of Section 2.18(b) and substantially in
the form of Exhibit A-3, or such other form as shall be approved by the Issuing
Lender.

“Lead Borrower” shall have the meaning assigned to such term in the Recitals.

“Leases” means any and all leases, subleases, tenancies, concession agreements,
rental agreements, occupancy agreements, access agreements, and any other
agreements (including all amendments, extensions, replacements, renewals, and
modifications thereof), whether or not of record, in existence, affecting the
use or occupancy of all or any portion of Real Property.

“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor or such advisor under common control with such Lender
or advisor, as applicable.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto on the Closing Date (other than any such financial institution that has
ceased to be a party hereto pursuant to an Assignment and Acceptance) and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (a) Standby Letter of Credit and
(b) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of a Borrower or any of its Subsidiaries pursuant
to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Revolving Maturity Date.

 

22



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, (a) the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (b) if the
rate referenced in the preceding clause (a) does not appear on such page or
service or such page or service shall not be available, the rate per annum equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or (c) if the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum determined by the Administrative Agent as the rate of interest at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Borrowing being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, encumbrance, assignment,
hypothecation, security interest of any kind, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (c) in the case of
securities, any purchase option, call or similar right or a third party with
respects to such securities.

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Notes (if any), the Security Documents, the Fee Letters
and each Hedging Agreement entered into with any counterparty that was a Lender
or an Affiliate of a Lender at the time such Hedging Agreement was entered into.

“Loan Parties” shall mean the Borrowers, the Subsidiary Guarantors and any
Future Holding Company.

“Loans” shall mean advances made to or at the instructions of the Lead Borrower,
on behalf of the Borrowers, pursuant to Article II hereof and may constitute
Revolving Loans or Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean any event, facts or circumstances which has
(a) a material adverse effect on the business, Property, financial condition of
the Loan Parties and their Subsidiaries, taken as a whole; or (b) a material
adverse effect on the validity or enforceability of the Loan Documents, taken as
a whole; or (c) a material impairment of the rights of or benefits or remedies
taken as a whole (including value of Collateral and perfection

 

23



--------------------------------------------------------------------------------

and priority of Liens in favor of the Collateral Agent (for its benefit and the
benefit of the other Secured Parties)) available to the Lenders or the Agents
under the Loan Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit), of any Loan Party evidencing an aggregate outstanding
principal amount exceeding $25.0 million. In all events, Indebtedness under the
Qualified Senior Debt Documents shall be deemed to constitute Material
Indebtedness.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, in form and substance reasonably acceptable to
Collateral Agent and Administrative Agent.

“Mortgaged Real Property” shall mean each owned Real Property, if any, which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the cash proceeds received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan
Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including brokers’ fees or commissions (provided any such
fees and expenses of Sponsor or its Affiliates are no more than such fees and
expenses set forth in the Sponsor Advisors’ Agreement), legal, accounting and
other professional and transactional fees, transfer and similar taxes and Lead
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale (net of any available tax credits or deductions); provided that
the Administrative Agent may, in its Permitted Discretion establish an
Availability Reserve in the amount of any taxes so deducted in calculating Net
Cash Proceeds); (ii) amounts provided as a cash reserve, in accordance with
GAAP, or amounts placed in a funded escrow, against any liabilities under any
indemnification obligations or purchase price adjustments associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction); (iii) the Lead
Borrower’s good faith estimate of payments required to be made with respect to
unassumed liabilities relating to the assets sold (provided that, to the extent
such cash proceeds are not so used within 180 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by

 

24



--------------------------------------------------------------------------------

a senior Lien on the asset sold in such Asset Sale and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); and

(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all taxes, costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation and repayment of Indebtedness for
borrowed money which is secured by a senior Lien on the Property subject to such
Casualty Event and which is repaid with such proceeds in respect of such
Casualty Event.

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the blended
recovery on the aggregate amount of the Eligible Inventory at such time on a
“net orderly liquidation value” basis as set forth in the most recent Inventory
Appraisal received by Collateral Agent in accordance with Section 5.16, net of
operating expenses, liquidation expenses and commissions reasonably anticipated
in the disposition of such assets, and (b) the denominator of which is the
original Cost of the aggregate amount of the Eligible Inventory subject to
appraisal.

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
H-1 or H-2, as the case may be.

“Obligations” shall mean (a) obligations of the Borrowers and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and any and
all of the other Loan Parties under this Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers and any and all of the other
Loan Parties under this Agreement and the other Loan Documents, (b) the due and
punctual payment of all obligations of the Borrowers and any and all of the
other Loan Parties under each Hedging Agreement entered into with any
counterparty that is a Lender or an Affiliate of a Lender, and (c) all Other
Liabilities.

“Officer’s Certificate” shall mean a certificate executed by the Chairman of the
Board (if an officer), the Chief Executive Officer, the President, one of the
Financial Officers, or a Secretary or Assistant Treasurer, each in his or her
official (and not individual) capacity.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Agreements and/or (b) any Bank Product Agreements.

 

25



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean, with respect to a Borrower or any Subsidiary
Guarantor, any transaction or series of related transactions for the direct or
indirect (a) acquisition of all or substantially all of the Property of any
other Person, or of any business or division of any other Person;
(b) acquisition of in excess of 50% of the Equity Interests of any other Person,
or otherwise causing any other Person to become a Subsidiary of such Person; or
(c) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a 50% or greater interest in the Equity
Interests of, any Person, in each case in any transaction or group of
transactions which are part of a common plan (other than a merger,
consolidation, or acquisition of assets or Equity Interests in another Loan
Party), if each of the following conditions are met:

(i) the Agents receive at least 10 Days’ prior notice of such proposed Permitted
Acquisition, which notice shall include a reasonably detailed description of
such proposed Permitted Acquisition;

(ii) no Default or Event of Default then exists or would result therefrom;

(iii) Such acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such acquisition and such Person shall not have announced that it
will oppose such acquisition or shall not have commenced any action which
alleges that such acquisition will violate Applicable Law;

(iv) Any material assets acquired shall be utilized in, and if the acquisition
involves a merger, consolidation or acquisition of Equity Interests, the Person
which is the subject of such acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

 

26



--------------------------------------------------------------------------------

(v) the Property acquired in connection with any such acquisition (to the extent
that it is required to become Collateral under Section 5.11 hereof or under the
Security Documents) shall be made subject to the Lien of the Security Documents
on terms reasonably satisfactory to the Agents, and shall be free and clear of
any Liens, other than Permitted Liens, and the Agents shall have received all
opinions, certificates, lien search results and other documents reasonably
requested by the Agents;

(vi) concurrent with delivery of the notice referred to in clause (i) above, the
Lead Borrower shall have delivered to the Agents, in form and substance
reasonably satisfactory to Administrative Agent:

(a) for Permitted Acquisitions with Acquisition Consideration in an amount less
than or equal to $20.0 million, evidence that either (i) the Borrowers have
Excess Availability greater than $15,000,000 before, and Excess Availability is
projected to be greater than $15,000,000 for the subsequent three fiscal month
ends after giving effect to, such Permitted Acquisition, or (ii) a consolidated
balance sheet, income statement and cash flow statement prepared on a Pro Forma
Basis for any Future Holding Company, the Borrowers and their Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of any Future Holding
Company, the Borrowers and their Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and all
Acquisition Related Indebtedness arising in connection therewith, such
Acquisition Pro Forma shall reflect that the Fixed Charge Coverage Ratio of the
Loan Parties as of the most recent Test Period prior to the consummation of such
Permitted Acquisition is no less than 1.0:1.0;

(b) for Permitted Acquisitions with Acquisition Consideration in an amount
greater than $20.0 million, evidence that (i) the Borrowers have Excess
Availability greater than $15,000,000 before, and Excess Availability is
projected to be greater than $15,000,000 for the subsequent three fiscal month
ends after giving effect to, such Permitted Acquisition, and (ii) unless Excess
Availability is greater than or equal to fifteen percent (15%) of the Revolving
Commitment after giving effect to such Permitted Acquisition, a consolidated
balance sheet, income statement and cash flow statement prepared on a Pro Forma
Basis for any Future Holding Company, the Borrowers and their Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of any Future Holding
Company, the Borrowers and their Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and all
Acquisition Related Indebtedness arising in connection therewith, such
Acquisition Pro Forma shall reflect that the Fixed Charge Coverage Ratio of the
Loan Parties as of the most recent Test Period prior to the consummation of such
Permitted Acquisition is no less than 1.0:1.0;

 

27



--------------------------------------------------------------------------------

(c) for Permitted Acquisitions with Acquisition Consideration in an amount in
excess of $20.0 million, reasonably detailed projections of balance sheets,
income statements and cash flow statements covering the period commencing on the
date of such Permitted Acquisition and ending on the Revolving Maturity Date
reasonably satisfactory to the Administrative Agent, taking into account such
Permitted Acquisition (the “Acquisition Projections”);

(d) for Permitted Acquisitions with Acquisition Consideration in an amount in
excess of $20.0 million, (x) historical financial statements for the last three
fiscal years of the Person to be acquired (audited if available without undue
cost or delay) and unaudited financial statements thereof for the most recent
interim period which are available, (y) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such acquisition, and (z) all such other information and data
relating to such acquisition or to the Person to be acquired as may be
reasonably requested by any Agent; and

(e) a certificate of a Financial Officer of the Lead Borrower certifying that
(w) upon the consummation of the Permitted Acquisition, the Loan Parties will
have sufficient cash liquidity to conduct their business and pay their
respective debts and other liabilities as they come due, (x) the Acquisition Pro
Forma (if required to be delivered pursuant to this definition) fairly presents
in all material respects the financial condition of the Loan Parties and their
Subsidiaries (on a consolidated basis) as of the date thereof after giving
effect to the Permitted Acquisition (y) the Acquisition Projections (if required
to be delivered pursuant to this definition) are reasonable estimates of future
financial performance of the Loan Parties and their Subsidiaries and the
acquired Person, and (z) such acquisition complies with all of the terms of this
definition.

“Permitted Discretion” shall mean the Administrative Agent’s or the Collateral
Agent’s reasonable judgment exercised in good faith based upon its consideration
of any factor which the Administrative Agent or Collateral Agent believes in
good faith: (a) will or could adversely affect the value of any Collateral, the
enforceability or priority of the Collateral Agent’s Liens thereon or the amount
which the Collateral Agent and the Lenders would be likely to receive (after
giving consideration to delays in payment, costs of enforcement and claims that
the Administrative Agent determines in its reasonable judgment will need to be
satisfied in connection with the realization upon any Collateral) in the
liquidation of such Collateral; (b) suggests that any collateral report or
financial information delivered to the Agents, by or on behalf of, the Borrowers
is incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of a bankruptcy, reorganization or other insolvency
proceeding involving the Borrowers or any of their Subsidiaries or any of the
Collateral, or (d) takes into consideration the Loan Parties’ obligations with
respect to Bank Product Agreements and Cash Management Agreements. The parties
agree that there is a rebuttable presumption that the Agents have acted in good
faith in their determination of Permitted Discretion.

“Permitted Holders” shall mean Sponsor and its Affiliates.

 

28



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” means any Indebtedness that replaces or refinances any
other Permitted Indebtedness, as long as, after giving effect thereto (i) the
principal amount of the Indebtedness outstanding at such time is not increased
(except by the amount of any accrued interest, reasonable closing costs,
expenses, fees, and premium paid in connection with such extension, renewal or
replacement), (ii) the result of such refinancing of or replacement shall not be
an earlier maturity date or decreased weighted average life, (iii) the holders
of such refinancing Indebtedness are not afforded covenants, defaults, rights or
remedies, taken as a whole, which are materially more burdensome to the obligor
or obligors than those contained in the Indebtedness being extended, renewed or
replaced, (iv) the obligor or obligors under any such refinancing Indebtedness
and the collateral, if applicable, granted pursuant to any such refinancing
Indebtedness are the same (or in the case of collateral, the same or less than)
as the obligor(s) and collateral under the Indebtedness being extended, renewed
or replaced, (v) the subordination, to the extent applicable, and other material
provisions of the refinancing Indebtedness are no less favorable to the Lenders
than those terms of the Indebtedness being refinanced, and (vi) the refinancing
Indebtedness is not exchangeable or convertible into any other Indebtedness
which does not comply with clauses (i) through (v) above.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

“Prime Rate” means, as to any Borrowing, for any day, the higher of: (a) the
variable annual rate of interest then most recently announced by Bank of America
at its head office in Charlotte, North Carolina as its “Prime Rate”; and (b) the
Federal Funds Effective Rate in effect on such day plus  1/2 of 1% (0.50%) per
annum. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. The Prime Rate is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. If for any reason the Administrative Agent shall have
reasonably determined (which determination shall be

 

29



--------------------------------------------------------------------------------

conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations thereof in accordance with
the terms hereof, the Prime Rate shall be determined without regard to clause
(b) of the first sentence of this definition, until the circumstances giving
rise to such inability no longer exist. Any change in the Prime Rate due to a
change in Bank of America’s Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in Bank of America’s Prime
Rate or the Federal Funds Effective Rate, respectively.

“Prior Lien” shall have the meaning assigned to such term in the applicable
Security Document.

“Pro Forma Adjustment” means, for any period for which the financial covenants
are measured that includes all or any part of a fiscal quarter included in any
Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable
entity or business acquired in a Permitted Acquisition or the Consolidated
EBITDA of the Loan Parties, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrowers in good faith (which projections shall be reasonably satisfactory to
the Administrative Agent) as a result of (a) action taken during such
Post-Acquisition Period for the purposes of realizing reasonable identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such entity or business with the operations of
the Borrowers (or the extent applicable, Future Holding Company) and the
Subsidiaries; provided that, so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
period, as applicable, the cost savings related to such actions or such
additional costs, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such cost savings will be realized during the
entirety of such period, or such additional costs, as applicable, will be
incurred during the entirety of such period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such period.

“Pro Forma Basis” means, in respect of a Specified Transaction, that such
Specified Transaction and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Permitted Acquisition or permitted Investment
described in the definition of “Specified Transaction”, shall be included and
(ii) in the case of a disposition of all or substantially all of the assets of
or all of the Equity Interests of any Subsidiary of a Borrower or any division
or product line of a Borrower or any of its Subsidiaries, shall be excluded,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by a Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

30



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

“Qualified Senior Note Agreement” shall mean (a) that certain Indenture dated as
of September 22, 2003 pursuant to which the Qualified Senior Notes are issued,
substantially in the form delivered to the Lenders, with such changes thereto as
are agreed by the Arranger and thereafter amended from time to time pursuant to
the requirements of this Agreement and (b) any Supplemental Indentures (which
comply with the debt incurrence and fixed charge coverage tests in such
Indenture described in clause (a)), the proceeds of which shall be used to
consummate a Permitted Acquisition.

“Qualified Senior Debt Documents” shall mean the Qualified Senior Notes, the
Qualified Senior Note Agreement, and all other documents executed and delivered
with respect to the Qualified Senior Notes or the Qualified Senior Note
Agreement.

“Qualified Senior Notes” shall mean Lead Borrower’s 11 1/4 % Senior Notes due
October 15, 2010 issued pursuant to the Qualified Senior Note Agreement.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Reserves” means such reserves as may be established with respect to
Accounts from time to time by the Administrative Agent, in its Permitted
Discretion.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

31



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Excess Availability Amount” shall mean $20.0 million (or if the
Commitments are increased in accordance with the provisions of Section 2.20, an
amount equal to no less than 8% of the aggregate Revolving Commitments).

“Required Lenders” shall mean, at any time, Lenders having Revolving Commitments
aggregating more than 50% of the aggregate Revolving Commitments, or if the
Revolving Commitments have been terminated, Lenders whose percentage of
Revolving Exposure represents at least a majority of the sum of all Revolving
Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all Applicable Laws.

“Reserves” means all (if any) Receivables Reserves, Inventory Reserves and
Availability Reserves.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Revolving Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The aggregate amount of the Lenders’ Revolving

 

32



--------------------------------------------------------------------------------

Commitments on the Closing Date is $225.0 million. The aggregate amount of the
Lenders’ Revolving Commitments may be increased as set forth in Section 2.20.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean a Loan made by the Lenders to the Borrowers
pursuant to Section 2.01(a).

“Revolving Maturity Date” shall mean August 31, 2011.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended.

“Seasonal Overadvance” shall have the meaning ascribed to such term in the
definition of “Borrowing Base”.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, and, to the extent provided in
the Security Agreement, each party to a Bank Products Agreement (including,
without limitation, any Hedging Agreement) or a Cash Management Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the Security Agreement or any Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

“Settlement Date” has the meaning set forth in Section 2.23(b).

“Special Agent Advance” shall have the meaning assigned to such term in
Section 10.11.

 

33



--------------------------------------------------------------------------------

“Specified Default” means the occurrence of any Event of Default specified in
Article VIII, clauses (a), (b), (c) (but only with respect to any representation
made or deemed to be made by or on behalf of any Loan Party in any Borrowing
Base Certificate or any certificate of a Financial Officer accompanying any
financial statement), (d) (but only with respect to Section 2.04(f),
Section 5.04, Section 5.07, Section 5.08, Section 5.15 or Section 6.08), (g) or
(h).

“Specified Transaction” means (a) any disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary or of any division
or product line of a Borrower or any of its Subsidiaries, (b) any Permitted
Acquisition, (c) the Investment set forth in item 1 of Schedule 6.04(b), (d) any
proposed incurrence of Indebtedness or (e) the proposed making of a Dividend
permitted hereunder.

“Sponsor” shall mean Bain Capital Partners, LLC and its respective Affiliates.

“Sponsor Advisors’ Agreement” means that certain Amended and Restated Advisory
Agreement, dated as of September 22, 2003, between Sponsor and Lead Borrower, as
in effect on the date hereof.

“Sponsor Group” means the Sponsor and the Sponsor Related Parties.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Equity Interests owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a).

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of a Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of a Borrower or any of its Subsidiaries arising by virtue
of the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, or (c) performance, payment, deposit or surety obligations of
a Borrower or any of its Subsidiaries if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of

 

34



--------------------------------------------------------------------------------

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other Person (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more Subsidiaries of the parent or by the parent and one or more Subsidiaries of
the parent. Unless otherwise set forth herein, references in this Agreement to
“Subsidiary” shall mean the Borrowers’ (and any Future Holding Company’s) direct
and indirect Subsidiaries.

“Subsidiary Guarantor” shall mean each domestic Subsidiary listed on Schedule
1.01(c), and each other domestic Subsidiary (other than any Immaterial
Subsidiary) that is or becomes a party to this Agreement as a “Subsidiary
Guarantor” pursuant to Section 5.11.

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (a) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (b) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 30 days prior to such date of delivery,
(c) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (d) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (e) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Real Property and issue the
endorsements reasonably requested by Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” has the meaning set forth in the preamble.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes or any
amendments thereof or thereto.

 

35



--------------------------------------------------------------------------------

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by any Future Holding Company, a Borrower or any
Subsidiary of a Borrower.

“Taxes” shall mean (a) any and all present or future taxes, duties, levies,
fees, imposts, assessments, deductions, withholdings or other charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (b) any transferee, successor, joint and
several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (a).

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Loan Parties then last ended (in each case taken as one accounting period)
for which financial statements have been or are required to be delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
the Lead Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(k)(ii).

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Loan Documents, including (a) the execution
and delivery of the Loan Documents and the initial borrowings hereunder; and
(b) the payment of all fees and expenses to be paid on or prior to the Closing
Date and invoiced and owing in connection with the foregoing.

“Treasury Regulation” means the regulations promulgated under the Code.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Prime Rate.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

“Voting Stock” shall mean any class or classes of Equity Interests of the Lead
Borrower pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of the Lead Borrower.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or nominal
shares required to be held by someone other than such Person under Applicable
Law) is at the time owned by such Person and/or one or more Wholly Owned
Subsidiaries of such Person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such Person and/or one or
more Wholly Owned Subsidiaries of such Person have a 100% equity interest at
such time.

 

36



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) references to “knowledge” of any Loan Party means the actual knowledge
of a Responsible Officer.

Section 1.04 Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed in accordance with
GAAP. In the event that any “Accounting Change” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Lead Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Loan Parties’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrowers and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission (or
successors thereto or agencies with similar functions).

 

37



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis with Pro Forma
Adjustments. In addition, the financial ratios and related definitions set forth
in the Loan Documents shall be computed to exclude (i) the effect of purchase
accounting adjustments, including the effect of any non-cash items resulting
from any amortization, write-up, write-down or write-off of assets (including
intangible assets, goodwill and deferred financing costs in connection with any
Permitted Acquisition or any merger, consolidation or similar transaction not
prohibited by this Agreement), (ii) the application of FAS 133, FAS 150 or FAS
123r (to the extent that the pronouncements in FAS 123r result in recording an
equity award as a liability on the Consolidated balance sheet of the Parent and
its Subsidiaries in the circumstance where, but for the application of the
pronouncements, such award would have been classified as equity), (iii) any
mark-to-market adjustments to any derivatives (including embedded derivatives
contained in other debt or equity instruments under FAS 133), (iv) any non-cash
compensation charges resulting from the application of FAS 123r and (v) the
application of FAS 146.

Section 1.05 Certifications.

All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

Section 1.06 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit (including any
amendments thereto) after giving effect to all increases thereof contemplated by
such Letter of Credit, whether or not such maximum face amount is in effect at
such time.

ARTICLE II

THE CREDITS

Section 2.01 Commitments and Borrowing Base Determination.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrowers, at any time and from time to time after
the Closing Date until the earlier of one Business Day prior to the Revolving
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal

 

38



--------------------------------------------------------------------------------

amount at any time outstanding that will not result in such Lender’s Revolving
Exposure exceeding the lesser of (A) such Lender’s Revolving Commitment, and
(B) such Lender’s Pro Rata Percentage multiplied by the Borrowing Base then in
effect. Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.

(b) The Administrative Agent shall (i) promptly notify the Lead Borrower in
writing (including via e-mail) whenever it determines that the Borrowing Base
set forth on a Borrowing Base Certificate differs from the Borrowing Base,
(ii) discuss the basis for any such deviation and any changes proposed by the
Lead Borrower, including the reasons for any impositions of or changes in
Reserves or any change in advance rates with respect to Eligible Accounts (in
the Administrative Agent’s Permitted Discretion and subject to Section 2.19(a))
or eligibility criteria, with the Lead Borrower, (iii) consider, in the exercise
of its Permitted Discretion, any additional factual information provided by the
Lead Borrower relating to the determination of the Borrowing Base and
(iv) promptly notify the Lead Borrower of its decision with respect to any
changes proposed by the Lead Borrower. Pending a decision by the Administrative
Agent to make any requested change, the initial determination of the Borrowing
Base by the Administrative Agent shall continue to constitute the Borrowing
Base.

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of ABR Revolving Loans, integral
multiples of $100,000 and (B) in the case of Eurodollar Loans, an integral
multiple of $250,000 and not less than $1.0 million, or (ii) equal to the
remaining available balance of the applicable Revolving Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Revolving Loans or Eurodollar Loans as the Lead Borrower, on
behalf of the Borrowers, may request pursuant to Section 2.03. Each Lender may
at its option make any Eurodollar Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided further that the Lead Borrower, on
behalf of the Borrowers, shall not be entitled to request any Borrowing that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the

 

39



--------------------------------------------------------------------------------

proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 3:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by the Lead Borrower,
on behalf of the Borrowers, in the applicable Borrowing Request maintained with
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met or waived,
return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrowers on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrowers severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrowers until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
a rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Lead Borrower, on
behalf of the Borrowers, shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Maturity Date.

(f) If the Issuing Bank shall not have received from the Lead Borrower, on
behalf of the Borrowers, the payment required to be made by Section 2.18(e)
within the time specified in such Section, the Issuing Bank will promptly notify
the Administrative Agent of the LC Disbursement and the Administrative Agent
will promptly notify each Revolving Lender of such LC Disbursement and its Pro
Rata Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent on such date (or, if
such Revolving Lender shall have received such notice later than 12:00 (noon),
New York City time, on any day, not later than 11:00 a.m., New York City time,
on the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of such LC Disbursement (it being understood that such amount
shall be deemed to constitute an ABR Revolving Loan of such Lender, and such
payment shall be deemed to have reduced the LC Exposure), and the Administrative
Agent will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from the Borrowers pursuant to Section 2.18(e)
prior to the time that any Revolving Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to

 

40



--------------------------------------------------------------------------------

the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as their interests may appear. If any Revolving Lender shall not have made
its Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrowers severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph (f) to but excluding the
date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of the Borrowers, a rate per annum equal to the
interest rate applicable to Revolving Loans pursuant to Section 2.06(a), and
(ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate, and for each day thereafter, the Prime Rate.

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing, the Lead
Borrower, on behalf of the Borrowers, shall notify the Administrative Agent of
such request by telecopy or electronic transmission (if arrangements for doing
so have been approved by the Administrative Agent, which approval shall not be
unreasonably withheld, conditioned or delayed) or telephone (promptly confirmed
by telecopy) (i) in the case of a Eurodollar Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the date of the proposed
Borrowing or (ii) in the case of an ABR Revolving Borrowing (other than
Swingline Loans), not later than 1:00 p.m., New York City time, on the Business
Day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, subject to Section 2.10 and 2.11, and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the Lead
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Revolving Borrowing or a Eurodollar
Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02; and

(f) that the conditions set forth in Section 4.02(b) and (c) are satisfied or
waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Revolving Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Lead Borrower shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above). Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the

 

41



--------------------------------------------------------------------------------

Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender. The Lead
Borrower shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall promptly prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit H-1 or H-2, as the case may be. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 11.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered permitted assigns).

(f) All funds held by the Borrowers or any other Loan Party (other than petty
cash accounts funded in the ordinary course of business, the deposits in which
shall not aggregate more than $3,000,000 or exceed $25,000 with respect to any
one account (or in each

 

42



--------------------------------------------------------------------------------

case, such greater amounts to which the Administrative Agent may agree), and
payroll, trust and tax withholding accounts funded in the ordinary course of
business and required by Applicable Law) shall be deposited in one or more bank
or investment accounts, subject to account control agreements in form and
substance reasonably satisfactory to Collateral Agent, and, following the
occurrence and during the continuance of a Specified Default or if, at any
fiscal month end, the Excess Availability Requirements are not met (each, a
“Cash Dominion Event”), shall be applied on a daily basis to the repayment of
the Swingline Loans and, thereafter, to any Revolving Loans which become due,
without a reduction in the Commitments until (i) such Specified Default is cured
and waived and/or (ii) Excess Availability has exceeded the Excess Availability
Requirements for one fiscal month end, provided, that a Cash Dominion Event may
not be so cured on more than two (2) occasions in any period of 365 consecutive
days.

Section 2.05 Fees.

(a) Commitment Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender (except as otherwise provided in Section 2.16(b)) a
commitment fee (a “Commitment Fee”), equal to the Applicable Fee per annum on
the average daily unused amount of each Commitment of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates. Accrued Commitment Fees shall be payable in arrears
in the case of Commitment Fees in respect of the Revolving Commitments, on the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof; provided, however, the amount earned, due and
payable on the first such date shall be pro-rated for the number of days from
the Closing Date to and including the first payment date. All Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Administrative Agent Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letters or such other
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. The Borrowers agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to (and, in the case of Commercial Letters of
Credit, 50% of) the Applicable Margin from time to time used to determine the
interest rate on Eurodollar Revolving Loans pursuant to Section 2.06, as
described on Annex I attached hereto, on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily

 

43



--------------------------------------------------------------------------------

amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard and reasonable fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder as agreed among the Lead Borrower and the Issuing Lender
from time to time. LC Participation Fees and Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand (including documentation reasonably
supporting such request). Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after written demand (together
with backup documentation supporting such reimbursement request). All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Revolving Borrowing, including each Swingline Loan, shall bear interest at a
rate per annum equal to the Prime Rate plus the Applicable Margin in effect from
time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, effective upon written notice from the
Administrative Agent (at the direction of the Required Lenders) during a
Specified Default, (a) all Obligations shall bear interest, after as well as
before judgment, at a per annum rate equal to (i) in the case of principal of
any Loan, 2% in excess of the rate in effect from time to time, (ii) in the case
of LC Participating Fees, 2% plus the otherwise applicable rate thereof, or
(iii) in the case of any other amount, 2% plus the rate in effect from time to
time applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.06.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.06 shall be payable on demand and, absent
demand, on each Interest Payment Date and upon termination of the Revolving
Commitments, (ii) in the event of any repayment or

 

44



--------------------------------------------------------------------------------

prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the Eurodollar Rate and all
Fees shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Prime Rate or Adjusted LIBOR Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement and such determination shall be conclusive absent
manifest error.

Section 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Revolving Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1.0 million and
(ii) the Revolving Commitments shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Exposures would exceed the aggregate
amount of Revolving Commitments.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07 at
least two Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Lead Borrower
pursuant to this Section 2.07 shall be irrevocable except that, to the extent
delivered in connection with a refinancing of the Obligations, such notice shall
not be irrevocable until such refinancing is closed and funded. Any effectuated
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Lead Borrower, on behalf of the Borrowers, may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08. The Lead Borrower, on behalf of the Borrowers,
may elect different options with respect to different portions of the affected
Borrowing, in which case each

 

45



--------------------------------------------------------------------------------

such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary, the
Lead Borrower, on behalf of the Borrowers, shall not be entitled to request any
conversion or continuation that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any one time. This Section 2.08
shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section 2.08, the Lead Borrower, on
behalf of the Borrowers, shall notify the Administrative Agent of such election
by telephone or electronic transmission (if arrangements for doing so have been
approved by the Administrative Agent, which approval shall not be unreasonably
withheld, delayed or conditioned) by the time that a Borrowing Request would be
required under Section 2.03 if the Lead Borrower was requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election, subject to Section 2.11. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit D, unless otherwise agreed to by the Administrative Agent and
the Lead Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall

 

46



--------------------------------------------------------------------------------

be converted to an ABR Revolving Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrower, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing may be converted to or continued
as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09 Intentionally Deleted.

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.10; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrowers shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit and/or deposit an amount equal to the LC
Exposure in the LC Collateral Account.

(ii) In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Lead Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (B) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then the Borrowers shall, on the date of
such reduction (or, if such reduction is due to the imposition of a new Reserve
or a change in the methodology of calculating an existing Reserve, within six
Business Days following such notice), first, repay or prepay all Swingline
Loans, second, repay or prepay Revolving Borrowings to the extent they
constitute Seasonal Overadvances, third repay or prepay all other Revolving
Borrowings not constituting Seasonal Overadvances and fourth, replace or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(j), in an amount sufficient to eliminate such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, the Borrowers shall, after demand (or, if such
overadvance is due to the imposition of a new Reserve or a change in the
methodology of calculating an existing Reserve, or change in eligibility
standards, within six Business Days following notice), immediately apply an
amount equal to such excess to prepay the Loans and any interest accrued
thereon, in accordance with this Section 2.10(b)(iii). The Borrowers shall,
first, repay or prepay Revolving Borrowings to the extent they do not constitute
Seasonal Overadvances, second, repay or prepay all other Revolving Borrowings
constituting Seasonal Overadvances, and third replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

 

47



--------------------------------------------------------------------------------

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, the Borrowers shall, after demand,
immediately first, repay or prepay the Revolving Borrowings to the extent they
do not constitute Seasonal Overadvances, second, repay or prepay all other
Revolving Borrowings constituting Seasonal Overadvances, and third, replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an amount sufficient to eliminate
such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrowers shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an amount sufficient to eliminate
such excess.

(c) Asset Sales. Not later than two Business Days (or such later date as
reasonably acceptable to Administrative Agent) following the receipt of any Net
Cash Proceeds of any Asset Sale, the Borrowers shall, and shall cause their
domestic Subsidiaries, to apply 100% of the Net Cash Proceeds received with
respect thereto to make prepayments in accordance with Sections 2.10(h) and (i);
provided that:

(i) no such prepayment shall be required with respect to (A) except as provided
in clause (C) below, any Asset Sale permitted by Section 6.05(b)(ii), (B) the
disposition of assets subject to a condemnation or eminent domain proceeding or
insurance settlement to the extent it does not constitute a Casualty Event,
(C) Asset Sales for fair market value resulting in no more than $1,000,000 in
Net Cash Proceeds per Asset Sale (or series of related Asset Sales), or
(D) Asset Sales until all Asset Sales subject to such prepayment in the
aggregate from the date of the last prepayment from Asset Sales equals or
exceeds $10.0 million; and

(ii) subject to Section 2.10(g), and so long as no Cash Dominion Event shall
then exist or would arise therefrom, and the aggregate of such Net Cash Proceeds
from Asset Sales does not exceed $5.0 million in any fiscal year of the
Borrowers, such proceeds shall not be required to be so applied on such date to
the extent that the Lead Borrower shall have delivered an Officers’ Certificate
to the Administrative Agent on or prior to such date stating that such Net Cash
Proceeds shall be used or committed to be used to purchase assets useful in the
business of the Loan Parties that sold such assets or acquire 100% of the Equity
Interests of any Person that owns such assets no later than 270 days following
the date of receipt of the Net Cash Proceeds such Asset Sale; provided that if
the Property subject to such Asset Sale constituted Collateral, then all
Property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12.

(d) [Reserved].

(e) [Reserved].

 

48



--------------------------------------------------------------------------------

(f) Casualty Events. Not later than two Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event, the Borrowers shall, and shall
cause their domestic Subsidiaries, apply an amount equal to 100% of such Net
Cash Proceeds to make prepayments in accordance with Sections 2.10(h) and (i);
provided that subject to Section 2.10(g), and as long as no Cash Dominion Event
the exists or would arise therefrom, and, except as the Administrative Agent may
otherwise agree, the aggregate of such Net Cash Proceeds from Casualty Events
does not exceed $5.0 million in any fiscal year of the Borrowers, such proceeds
shall not be required to be so applied on such date to the extent that, the Lead
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds shall be used or
committed to be used to repair, replace or restore any Property the subject of a
Casualty Event within 270 days of receipt of such Net Cash Proceeds; provided
that if the Property subject to such Casualty Event constituted Collateral under
the Security Documents, then all Property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with Sections
5.11 and 5.12; and

(g) If any portion of such Net Cash Proceeds with respect to Section 2.10(c) or
(f) shall not be so applied within such 270 day period, such unused or
uncommitted portion shall be applied on the last day of such period as a
mandatory prepayment as provided in this Section 2.10.

(h) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(i) of this Section 2.10(h). Unless a Cash Dominion Event then exists and is
continuing, except as provided in Section 2.10(b)(iii) or (b)(iv) hereof, all
mandatory prepayments shall be applied as follows: first, to Fees and
reimbursable expenses of Agents then due and payable pursuant to the Loan
Documents; second, to interest then due and payable on the Borrowers’ Swingline
Loan; third, to the principal balance of the Swingline Loan outstanding until
the same has been prepaid in full; fourth, to interest then due and payable on
the Borrowers’ Revolving Loans and other amounts due pursuant to Sections 2.12,
2.13 and 2.15; fifth, to the principal balance of Revolving Borrowing to the
extent they constitute Seasonal Overadvances and are then outstanding, sixth to
the principal balance of the remaining Revolving Borrowings which do not
constitute Seasonal Overadvances outstanding until the same has been prepaid in
full; seventh, to cash collateralize all LC Exposures plus any accrued and
unpaid interest thereon (to be held and applied in accordance with
Section 2.18(j) hereof); eighth, to all other Obligations pro rata in accordance
with the amounts that such Lender certifies is outstanding and, ninth, returned
to the Borrowers or to such party as otherwise required by law.

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.10 shall be
in excess of the amount of the ABR Revolving

 

49



--------------------------------------------------------------------------------

Loans at the time outstanding, only the portion of the amount of such prepayment
as is equal to the amount of such outstanding ABR Revolving Loans shall be
immediately prepaid and, at the election of the Lead Borrower, the balance of
such required prepayment shall be either (A) deposited in the Collateral Account
and applied to the prepayment of Eurodollar Loans on the last day of the then
next-expiring Interest Period for Eurodollar Loans (with all interest accruing
thereon for the account of the Borrowers) or (B) prepaid immediately, together
with any amounts owing to the Lenders under Section 2.13. Notwithstanding any
such deposit in the Collateral Account, interest shall continue to accrue on
such Loans until prepayment.

(i) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 4:00 p.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment shall be revocable, provided that, within
five (5) Business Days of receiving a written demand for reimbursement which
sets forth the calculation of breakage costs in reasonable detail, the
applicable Borrower shall reimburse the Lenders for all breakage costs
associated with the revocation of any notice of prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.06.

Section 2.11 Alternate Rate of Interest. If after the date hereof but prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any

 

50



--------------------------------------------------------------------------------

Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Revolving Borrowing unless withdrawn by the Lead Borrower.

Section 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated Lenders such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
in excess of those incurred by similarly situated Lenders to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to Administrative Agent for the account of such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 shall be delivered to the Lead Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay Administrative Agent for the
account of such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 15 Business Days after receipt thereof.

 

51



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.12 for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of the continuance of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Lead Borrower pursuant
to Section 2.16, then, in any such event, at the request of any such Lender, the
Borrowers shall compensate such Lender for the actual loss, cost and expense
(other than loss of anticipated profits) attributable to such event. In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.13 shall be
delivered to the Lead Borrower and Administrative Agent and shall be conclusive
absent manifest error. The Borrowers shall pay Administrative Agent for the
account of such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to

 

52



--------------------------------------------------------------------------------

the Administrative Agent at its offices at One Federal Street, Boston,
Massachusetts, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.12, 2.13, 2.15 and 11.03 shall be made to the Administrative Agent
for the benefit of to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Administrative Agent for the benefit
of the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Sections 2.10(h) or 9.03 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent they may effectively do so under Applicable Law that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Loan Parties rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of a Loan Party
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the

 

53



--------------------------------------------------------------------------------

Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.14(d), 2.17(d), 2.18(d) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made without set-off,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if the Borrowers
shall be required by law to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions or withholdings applicable to
additional sums payable under this Section 2.15) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) the Borrowers shall make such deductions or withholdings and (iii) the
Borrowers shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrowers shall indemnify and pay the Administrative Agent, each Lender
and the Issuing Bank, within 10 Business Days after written demand (including
reasonable documentation supporting such demand) therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that if the Borrowers reasonably believe that such Taxes were not correctly or
legally asserted, the Administrative Agent or such Lender, as applicable, will
use reasonable efforts to cooperate with the Borrowers to obtain a refund of
such Taxes so long as such efforts would not, in the reasonable determination of
such Lender, result in any additional costs, expenses or risks or be otherwise
disadvantageous to it; provided further, that the Borrowers shall not be
required to compensate any Lender pursuant to

 

54



--------------------------------------------------------------------------------

this Section 2.15 for any amounts incurred in any fiscal year for which such
Lender is claiming compensation if such Lender does not furnish notice of such
claim within six (6) months from the end of such fiscal year; provided further,
that if the circumstances giving rise to such claim have a retroactive effect,
then the beginning of such six (6) month period shall be extended to include
such period of retroactive effect. A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of any other Lender, setting
forth in reasonable detail the manner in which such amount was determined, shall
be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, Lead Borrower shall deliver to the
Administrative Agent a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Applicable Law,
such properly completed and executed documentation prescribed by Applicable Law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate. Each Foreign Lender either
(i) (A) agrees to furnish either U.S. Internal Revenue Service Form W-8ECI or
U.S. Internal Revenue Service Form W-8BEN (or successor form) and (B) agrees
(for the benefit of the Borrowers and the Administrative Agent), to the extent
it may lawfully do so at such times, to provide a new Form W-8ECI or Form W-8BEN
(or successor form) upon the expiration or obsolescence of any previously
delivered form to reconfirm any complete exemption from, or any entitlement to a
reduction in, U.S. federal withholding tax with respect to any interest payment
hereunder or (ii) in the case of any such Foreign Lender that is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (A) agrees to furnish
either (a) a “Non-Bank Certificate” in a form acceptable to the Administrative
Agent and the Lead Borrower and two accurate and complete original signed copies
of Internal Revenue Service Form W-8BEN (or successor form) or (b) an Internal
Revenue Form W-8ECI (or successor form), certifying (in each case) to such
Foreign Lender’s legal entitlement to an exemption or reduction from U.S.
federal withholding tax with respect to all interest payments hereunder and
(B) agrees (for the benefit of the Borrowers and the Administrative Agent) to
the extent it may lawfully do so at such times, to provide a new Form W-8BEN or
W-8ECI (or successor form) upon the expiration or obsolescence of any previously
delivered form to reconfirm any complete exemption from, or any entitlement to a
reduction in, U.S. federal withholding tax with respect to any interest payment
hereunder. If any of the forms or other documentation required under this
subsection (e) are not delivered as herein required, then the Borrowers and the
Administrative Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax; provided that, upon such Lender’s delivery of the
appropriate forms, the Borrowers shall cooperate with such Lender to obtain a
refund of any such withheld tax, which refund the Borrowers shall pay to Lender
upon the Lead Borrower’s receipt.

 

55



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.15, it
shall promptly pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that a Borrower, upon the reasonable written request of the
Administrative Agent or such Lender (or assignee), agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender (or assignee) in the event the Administrative Agent or such Lender
(or assignee) is required to repay such refund to such Governmental Authority.
Nothing contained in this Section 2.15(f) shall require the Administrative Agent
or any Lender (or assignee) to make available its Tax Returns or any other
information which it deems confidential to a Borrower or any other Person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Borrower the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in had the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes never been paid in the first place.

(g) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (c) or (e) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(h) If any Loan Party shall be required pursuant to this Section 2.15 to pay any
additional amount to, or to indemnify, any Lender to the extent that such Lender
becomes subject to Taxes subsequent to the Closing Date (or, if applicable,
subsequent to the date such Person becomes a party to this Agreement) as a
result of any change in the circumstances of such Lender (other than a change in
Applicable Law), including without limitation a change in the residence, place
of incorporation, principal place of business of such Lender or a change in the
branch or lending office of such Lender, as the case may be, such Lender shall
use reasonable efforts to avoid or minimize any amounts which might otherwise be
payable pursuant to this Section 2.15(h); provided, however, that such efforts
shall not include the taking of any actions by such Lender that would result in
any tax, costs or other expense to such Lender (other than a tax, cost or other
expense for which such Lender shall have been reimbursed or indemnified by the
Loan Parties pursuant to this Agreement or otherwise) or any action which would
or might in the reasonable opinion of such Lender have an adverse effect upon
its business, operations or financial condition or otherwise be disadvantageous
to such Lender.

 

56



--------------------------------------------------------------------------------

Section 2.16 Mitigation Obligations; Defaulting Lenders; Replacement of Lenders.

(a) Mitigation Obligations. If any Lender requests compensation under
Section 2.12, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender; provided, however, that the
Borrowers shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto. The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. A certificate setting forth such costs
and expenses shall be submitted by such Lender to the Lead Borrower.

(b) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender (a “Defaulting Lender”) defaults
(a “Funding Default”) in its obligation to fund any Loan (a “Defaulted Loan”) in
accordance with Section 2.02, then (i) during any Default Period (as defined
below) with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender” for purposes of voting on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents,
(ii) to the extent permitted by Applicable Law during the Default Period (A) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.10 shall, if
the Lead Borrower so requests at the time of making such voluntary prepayment
and if the Administrative Agent, in its sole discretion, consents thereto, be
applied to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding and the Revolving Exposure of such Defaulting Lender were zero, and
if the Administrative Agent does not so elect, the portion attributable to the
Defaulting Lender shall be held by Administrative Agent for the benefit of the
Defaulting Lender, and as security (along with earnings, if any) for its
obligations (y) under this Agreement to the Agents and the Lenders and (z) when
all such obligations (contingent and otherwise) have been satisfied, paid to the
Borrowers, and (B) any mandatory prepayment of the Revolving Loans pursuant to
Section 2.10 shall, if the Lead Borrower so requests at the time of making such
mandatory prepayments and if the Administrative Agent, in its sole discretion,
consents thereto, be applied to the Revolving Loans of other Lenders (but not to
the Revolving Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that, if the Administrative Agent so elects, Borrowers shall be entitled
to retain any portion of any mandatory prepayment of the Loans that is not paid
to such Defaulting Lender solely as a result of the operation of the provisions
of this clause (B) and if the Administrative Agent does not so elect, the
portion attributable to the Defaulting Lender shall be held by Administrative
Agent for the benefit of the Defaulting Lender, and as security (along with
earnings, if any) for its obligations (y) under this Agreement to the Agents and
the Lenders and (z) when all such obligations (contingent and otherwise) have
been satisfied, the Borrowers, (iii) upon the Administrative Agent providing
prior written consent, such Defaulting Lender’s Revolving Commitment and
outstanding Loans and such

 

57



--------------------------------------------------------------------------------

Defaulting Lender’s pro rata share of the LC Disbursements shall be excluded for
purposes of calculating the Commitment Fee in respect of any day during any
Default Period with respect to such Defaulting Lender, and upon the
Administrative Agent providing prior written consent, such Defaulting Lender
shall not be entitled to receive any Commitment Fee with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default with respect
to such Defaulting Lender and (iv) any portion of the Commitment Fee allocated
to the Defaulting Lender shall be held by Administrative Agent for the benefit
of the Defaulting Lender and as security (along with earnings, if any) for its
obligations owed (y) under this Agreement to the Agent’s and the Lenders and
(z) when all such obligations (contingent and otherwise) have been satisfied,
paid to the Borrowers.

For purposes of this Agreement, “Default Period” means, with respect to any
Defaulting Lender, the period commencing on the date of the applicable Funding
Default and ending on the date on which the Lead Borrower, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

(c) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, then the Lead Borrower
may, at its sole expense and effort, upon notice to such Lender or Defaulting
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all of its interests, rights and obligations under this
Agreement to an assignee selected by the Lead Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Lead Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and Swingline Lender), which consent shall not
be unreasonably withheld, delayed or conditioned, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Lead Borrower to require such assignment and delegation cease to
apply.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrowers from time
to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25.0 million or
(ii) the sum of the total Revolving Exposures exceeding the lesser of (A) the
total Revolving Commitments and (B) the Borrowing Base then in effect;

 

58



--------------------------------------------------------------------------------

provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, the Lead Borrower, on behalf
of the Borrowers, shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 4:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Lead Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrowers by means of a
credit to the general deposit account of Lead Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank)
by 5:00 p.m., New York City time, on the requested date of such Swingline Loan.
Lead Borrower, on behalf of the Borrowers, shall not request a Swingline Loan if
at the time of and immediately after giving effect to such request a Default has
occurred and is continuing. Swingline Loans shall be made in minimum amounts of
$100,000.

(c) Prepayment. The Borrowers shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s Administrative Questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (provided that such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(f) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the

 

59



--------------------------------------------------------------------------------

Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from a
Borrower (or other party on behalf of a Borrower) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrowers of any default in the
payment thereof.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit for any Borrower’s
account or the account of a Subsidiary of a Borrower in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that the
Borrowers shall be co-applicants with respect to each Letter of Credit issued
for the account of or in favor of a Subsidiary). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Lead Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 1:00 p.m. on the second
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is reasonably acceptable to the
Issuing Bank). A request for an initial issuance of a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, and (vii) such other matters as the Issuing Bank may reasonably
require. A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank (i) the Letter of Credit to be amended, renewed or extended;
(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day), (iii) the nature of the proposed amendment, renewal or
extension, and (iv) such other matters as the Issuing Bank may reasonably
require. If requested by the Issuing Bank, the Borrowers also shall submit a
letter of credit application substantially on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or

 

60



--------------------------------------------------------------------------------

extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $25.0 million and (ii) the total Revolving Exposures
shall not exceed the lesser of (A) the total Revolving Commitments and (B) the
Borrowing Base then in effect. Unless the Issuing Bank shall otherwise agree, no
Letter of Credit shall be denominated in a currency other than Dollars.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless cash collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case, the expiry may extend no longer than twelve months after
the Letter of Credit Expiration Date), the Letter of Credit Expiration Date.
Each Standby Letter of Credit may, upon the request of the Lead Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of twelve (12) months or less (but, subject
to the foregoing, not beyond the date that is after the Letter of Credit
Expiration Date) unless the applicable Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section 2.18, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Lender of such LC Disbursement; provided that Lead Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.17 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such

 

61



--------------------------------------------------------------------------------

payment when due (including through an ABR Revolving Borrowing or Swingline
Loan), the Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Pro Rata Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its Pro Rata
Percentage of the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
distribute such payment to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. Subject to the limitations set forth below, the
obligation of the Borrowers to reimburse LC Disbursements as provided in
paragraph (e) of this Section 2.18 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) the existence of any claim, setoff,
defense or other right which a Borrower may have at any time against a
beneficiary of any Letter of Credit, or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of the Borrowers
hereunder; provided that the Borrowers shall have no obligation to reimburse the
Issuing Bank to the extent that such payment was made in error due to the gross
negligence, bad faith, or willful misconduct of the Issuing Bank (as determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction). Neither the Administrative Agent, the Lenders nor the Issuing
Bank, nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The

 

62



--------------------------------------------------------------------------------

parties hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of the Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.18, then Section 2.06(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.18 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Lead Borrower. The Issuing Bank
may be replaced at any time by written agreement among the Lead Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
One or more Lenders may be appointed as additional Issuing Banks in accordance
with subsection (k) below. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank or any such additional Issuing Bank. At
the time any such resignation or replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.05(c). From and after the effective date of
any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such

 

63



--------------------------------------------------------------------------------

successor or such additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Lead Borrower may, in its discretion, select which Issuing Bank is to issue
any particular Letter of Credit.

(j) Cash Collateralization. If any Specified Default shall occur and be
continuing, on the Business Day that the Lead Borrower receives notice from the
Administrative Agent (acting at the request of the Required Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in the LC Collateral Account, in the name of the Collateral Agent and
for the benefit of the Secured Parties, an amount in cash equal to 101.5% of the
LC Exposure as of such date. Each such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement, but shall be immediately released and returned
to the Borrowers (in no event later than two (2) Business Days) once all
Specified Defaults are cured or waived. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made only in Cash Equivalents and at the
direction of the Lead Borrower and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrowers.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain

 

64



--------------------------------------------------------------------------------

from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

Section 2.19 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by all Loan Parties and reflected in the most recent
Borrowing Base Certificate delivered by the Lead Borrower to the Collateral
Agent and the Administrative Agent shall be “Eligible Accounts” for the purposes
of this Agreement, except any Account to which any of the exclusionary criteria
set forth below applies. In addition, the Administrative Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria with respect to
Eligible Accounts and to adjust the advance rates in its Permitted Discretion,
subject to the approval of the Required Lenders in the case of adjustments, new
criteria or increases in advance rates which have the effect of making more
credit available than would have been available if the standards in effect on
the Closing Date had continued to be in effect:

Eligible Accounts shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a first priority (except, to the extent of Liens permitted under
Section 6.2(a) hereof) perfected Lien;

(ii) any Account that is not owned by a Loan Party;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural person) organized under the laws of the
United States or Canada or any political subdivision thereof to the extent such
Accounts (to the extent all such foreign Accounts exceed $2.0 million in the
aggregate) are not backed by a letter of credit or credit insurance to the
extent such insurance has been assigned to the Collateral Agent;

(iv) any Account that is payable in any currency other than Dollars or, with the
establishment of appropriate foreign currency reserves established by Collateral
Agent, Canadian Dollars;

 

65



--------------------------------------------------------------------------------

(v) any Account that does not arise from the sale of goods or the performance of
services by such Loan Party in the ordinary course of its business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (A) upon which a Loan Party’s, right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied or (B) as to which a Loan Party, is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial or administrative process, (C) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Loan Party’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer, or (D) any Account
that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional
except that Accounts arising from sales which are on a cash-on-delivery basis
(to the extent such cash-on-delivery is in the ordinary course of business)
shall not be deemed ineligible pursuant to this Section 2.19(a)(vii) until 14
days after the shipment of the goods relating thereto;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Loan Parties;

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Loan Party, or to any entity (other than portfolio
companies owned by Sponsor to the extent such underlying sale is at arms-length)
that has any common officer or director with a Loan Party;

(xii) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

1) any Account not paid within the date that is more than 60 days past due
according to its original terms of sale; or

 

66



--------------------------------------------------------------------------------

2) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

3) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; provided that so long as an order exists permitting
payment of trade creditors specifically with respect to such Account Debtor and
such Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause (C) to the extent the order permitting such
financing allows the payment of the applicable Account;

(xiii) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the dollar amount of all Accounts owing by such
Account Debtor are ineligible under the criteria set forth in
Section 2.19(a)(xii);

(xiv) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xv) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper and such Instrument or Chattel Papers is not pledged and delivered
to the Collateral Agent under the Security Documents;

(xvi) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Loan Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a federal Governmental Authority, and pursuant
to Applicable Law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; and

(xvii) Any Account arising on account of a supplier rebate, unless the
Collateral Agent has received a waiver of offset from the supplier in form and
substance reasonably satisfactory to the Collateral Agent .

(b) Eligible Inventory. For purposes of this Agreement, Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, the Administrative Agent reserves the right, at any
time and from time to time after the Closing Date, to adjust any of the criteria
set forth below, to establish new criteria with respect to Eligible Inventory
and to adjust advance rates, in its Permitted Discretion, subject to the
approval of the Required Lenders in the case of adjustments, new criteria or
increases in the advance rates which have the effect of making more credit
available then would have been available if the standards in effect on the

 

67



--------------------------------------------------------------------------------

Closing Date had continued to be in effect. Eligible Inventory shall not include
any Inventory of the Loan Parties that:

(i) is not solely owned by a Loan Party, or is leased by or is on consignment to
a Loan Party, or the Loan Parties do not have title thereto;

(ii) the Collateral Agent, on behalf of the Secured Parties, does not have a
first priority (except, such Liens as permitted by Section 6.02(a) or
(g) hereof) perfected Lien upon;

(iii) (A) is stored at a location where the aggregate value of Inventory exceeds
$1,000,000 unless the Collateral Agent has given its prior consent thereto or
unless either (x) a reasonably satisfactory Landlord Lien Waiver and Access
Agreement has been delivered to the Collateral Agent, or (y) Landlord Lien
Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto, or (B) is stored with a bailee or warehouseman
where the aggregate value of the Inventory exceeds $1,000,000 unless either
(x) a reasonably satisfactory acknowledged bailee waiver letter has been
received by the Collateral Agent, or (y) Landlord Lien Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto;

(iv) (A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory or (B) is in transit (except to the extent (x) purchased under
documentary Letters of Credit, is in transit (1) from any location in the United
States for receipt by a Loan Party within fifteen (15) days of the date of
determination or (2) any location outside of the United States for receipt by a
Loan Party within 60 days of the date of determination), for which the document
of title, to the extent applicable, reflects a Loan Party as consignee (along
with delivery to a Loan Party of the documents of title, to the extent
applicable, with respect thereto), and as to which the Collateral Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory, or (y) in transit between locations leased,
owned or occupied by a Loan Party;

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Collateral Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (ii) has been complied with;

(vi) is to be returned to suppliers;

(vii) is obsolete, unsalable, shopworn, seconds, damaged or unfit for sale as
determined in the ordinary course of business by the Loan Parties;

(viii) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

 

68



--------------------------------------------------------------------------------

(ix) is not of a type held for sale in the ordinary course of the Loan Parties’,
as applicable, business;

(x) except as otherwise agreed by the Administrative Agent, does not conform in
all material respects to the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

(xi) is subject to any licensing arrangement the effect of which would be to
limit the ability of the Collateral Agent, or any Person selling the Inventory
on behalf of the Collateral Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
such other Person (unless such consent has then been obtained);

(xii) is not covered by casualty insurance maintained as required by
Section 5.04; or

(xiii) is acquired in a Permitted Acquisition, unless (A) such Inventory is of a
similar type as other then Eligible Inventory, and (B) the Administrative Agent
shall have received or conducted (1) within 45 days after the consummation of
the Permitted Acquisition, appraisals, from appraisers reasonably satisfactory
to the Administrative Agent, of such Inventory to be acquired in such
Acquisition and (2) prior to the consummation of such Permitted Acquisition, a
commercial finance examination and such other due diligence as the Agents may
reasonably require in order to determine the appropriate advance rate against
such Inventory, all of the results of the foregoing to be reasonably
satisfactory to the Agents. As long as the Administrative Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and commercial finance
examination on or prior to the closing date of such Permitted Acquisition.

Section 2.20 Increase in Revolving Commitments.

(a) Provided there exists no Default, and the increase of the Commitments and
the incurrence of Loans or the issuance of such Letters of Credit shall
thereafter not violate, result in a default, or require the granting of a Lien
to the holders of Indebtedness, under the Qualified Senior Debt Documents, upon
notice to the Administrative Agent, the Lead Borrower, on behalf of the
Borrowers, may from time to time, request an increase in the Commitments of all
Lenders in a minimum amount of no less than $10.0 million or $1.0 million
multiples in excess thereof; provided, however, that after giving effect to any
such increases, the aggregate Commitments of all Lenders shall not exceed $300.0
million. At the time of sending notice of such request to the Lenders, the Lead
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). If requested to respond, each Lender in its sole and absolute
discretion shall notify the Administrative Agent within such time period whether
or not it agrees to increase its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata

 

69



--------------------------------------------------------------------------------

Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder. If the Lenders do not agree
to the full amount of a requested increase, the Lead Borrower may then invite a
Lender or any Lenders to increase their Commitments or invite additional
financial institutions (solely to the extent otherwise permitted by
Section 11.04) to become Lenders pursuant to a Joinder Agreement.

(b) If the aggregate Commitments are increased in accordance with this
Section 2.20, the Administrative Agent and the Lead Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Lead Borrower and
the Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Borrowers shall deliver to
the Administrative Agent (i) an Officers’ Certificate of the Borrowers dated as
of the Increase Effective Date certifying and attaching the resolutions adopted
approving or consenting to such increase and certifying that, before and after
giving effect to such increase, the representations and warranties contained in
Article III are true and correct in all material respects on and as of the
Increase Effective Date (except to the extent that such representation or
warranty relates to an earlier date, in which case such representation and
warranty shall be true in all material respects on and as of such date) and no
Default or Event of Default exists, and (ii) a Certificate of a Financial
Officer demonstrating pro forma compliance with Section 6.08 after giving effect
to such increase. The Borrowers shall deliver new or amended Notes reflecting
the increased Commitment of any Lender requesting a Note. The Administrative
Agent shall distribute an amended Annex IV (which shall be deemed incorporated
into this Agreement) to reflect any changes therein resulting from such
increase. The Borrowers shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.13) to the extent necessary to keep the outstanding Loans ratable with
any revised Pro Rata Percentages arising from any nonratable increase in the
Commitments under this Section 2.20, provided, that with the consent of each
directly affected Lender (which consent may be verbal or electronic
transmission) such amount or any portion thereof may be settled on a net basis
with each Lender having a new or nonratable increase in its Commitment funding
its Pro Rata Percentages of the principal amount of the Loans outstanding on the
Increase Effective Date with such amounts applied on behalf of the Borrowers to
reduce the outstanding Revolving Loans of Lenders whose Loans outstanding exceed
their revised Pro Rata Percentages of the aggregate Loans outstanding as a
result of such increased aggregate Commitments. The Borrowers shall pay to each
such Lender any amounts required pursuant to Section 2.13 together with interest
on such amounts paid as if such Lender received such prepayment directly from
the Borrowers.

(c) This Section 2.20 shall supersede any provisions in Section 11.02 to the
contrary.

 

70



--------------------------------------------------------------------------------

Section 2.21 Reserves; Changes to Reserves.

(a) The initial Availability Reserves as of the Closing Date are the following:

(i) Landlord Lien Reserve: An amount equal to two (2) months’ rent for all of
the Borrowers’ leased locations in each Landlord Lien State, other than leased
locations with respect to which the Agents have received a landlord’s waiver or
subordination of lien in form reasonably satisfactory to the Agents.

(ii) Devaluation Reserve: An amount equal to one percent (1%) of the Cost of
Eligible Inventory.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in its Permitted Discretion, provided that
such Reserves shall not be established or changed except upon not less than six
(6) Business Days notice to the Borrowers (during which period the Agents shall
be available to discuss any such proposed Reserve with the Lead Borrower).

Section 2.22 Designation of the Lead Borrower as the Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Revolving Loans, Swingline Loans and Letters
of Credit, the proceeds of which shall be available to each Borrower for such
uses as are permitted under this Agreement. As the disclosed principal for its
agent, each Borrower shall be obligated to the Administrative Agent and each
Lender on account of Revolving Loans or Swingline Loans so made and Letters of
Credit so issued as if made directly by the Lenders to such Borrower,
notwithstanding the manner by which such Revolving Loans, Swingline Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Borrower.

(b) Each Borrower represents to the Lenders that it is an integral part of a
consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a
Revolving Loan or Swingline Loan. None of the Agents nor any other Lender shall
have any obligation to see to the application of such proceeds.

(d) The authority of the Lead Borrower to request Revolving Loans, Swingline
Loans and Letters of Credit on behalf of, and to bind, the Borrowers, shall
continue unless and until the Administrative Agent actually receives written
notice of: (i) the termination of such authority, and (ii) the subsequent
appointment of a successor the Lead Borrower, which notice is signed by the
respective Financial Officers of each Borrower; and (iii) written notice from
such successive Lead Borrower accepting such appointment and acknowledging that
from and after the date of such appointment, the newly appointed Lead Borrower
shall be bound by

 

71



--------------------------------------------------------------------------------

the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

Section 2.23 Settlement Amongst Lenders

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Borrowers (which hereby authorize the Swingline Lender to act on
their behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Pro Rata Percentage of the outstanding amount of
Swingline Loans, which request may be made regardless of whether the conditions
set forth in Article IV have been satisfied. Upon such request, each Lender
shall make available to the Administrative Agent the proceeds of such Revolving
Loan for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand

 

72



--------------------------------------------------------------------------------

such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent, at the Federal Funds
Effective Rate.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:

Section 3.01 Organization; Powers. Each Loan Party (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its Property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in each case
where the failure to have such power and authority, to so qualify or be in good
standing, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
enforce the rights of the Lenders and Secured Parties under the Loan Documents,
and (iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform would not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate (i) any order of any Governmental
Authority, except to the extent such violation would not reasonably be expected
to result in a Material Adverse Effect, or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (c) will not violate, result in a
default (with due notice, lapse of grace period or both) or require any consent
or approval under any Applicable Law or other instrument with respect to
Material Indebtedness and binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
except for violations, defaults or the creation of such rights that would not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party, except Liens created under the Loan Documents.

 

73



--------------------------------------------------------------------------------

Section 3.04 Financial Statements.

(a) The Lead Borrower has heretofore furnished to the Lenders the consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrowers (i) as of and for the fiscal years ended December 27,
2003, December 25, 2004 and December 31, 2005 audited by PricewaterhouseCoopers
LLP, and (ii) as of and for the fiscal quarter ended June 30, 2006 and for the
comparable period of the preceding fiscal year, in each case, certified by the
chief financial officer of the Lead Borrower. Such financial statements have
been prepared in accordance with GAAP consistently applied and present fairly
and accurately in all material respects the financial condition and results of
operations and cash flows of Consolidated Companies, as of such dates and for
such periods subject, in the case of the quarterly financial statements, to
year-end audit adjustment and the absence of footnotes.

(b) The Lead Borrower has heretofore delivered to the Lenders the Borrowers’
(i) unaudited pro forma consolidated balance sheets and statements of income,
pro forma EBITDA and other operating data as of and for the twelve-month period
ended December 31, 2007, in each case after giving effect to the Transactions
for income statement and such date for balance sheet, and (ii) unaudited pro
forma consolidated balance sheets and statements of income as of and for each of
the six-month and twelve-month periods ended June 30, 2006, December 31, 2006
and for the comparable six-month period of the preceding fiscal year, in each
case after giving effect to the Transactions as if they had occurred on such
date. Such pro forma financial statements have been prepared in good faith by
the Loan Parties, based on the assumptions stated therein (which assumptions are
believed by the Loan Parties on the date hereof and on the Closing Date to be
reasonable), are based on the best information available to the Loan Parties as
of the date of delivery thereof, accurately reflect in all material respects all
adjustments required to be made to give effect to the Transactions, and present
fairly in all material respects, on a Pro Forma Basis, the estimated
consolidated financial position and results of operations of the Borrowers as of
and for such dates, assuming that the Transactions had actually occurred at such
dates it being acknowledged and agreed by Lenders, however, that projections as
to future events are not to be viewed as facts and that the actual results
during the period or periods covered by said projections probably will differ
from the projected results and that the differences may be material.

(c) Since the date of the audited financial statements last delivered pursuant
Section 5.01(a), there has been no event, change or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
result in a Material Adverse Effect.

Section 3.05 Properties.

(a) Each Loan Party has good title to, or valid leasehold interests in or the
right to use, all its Property material to its business, except for defects that
individually or in the aggregate would not be reasonably expected to result in a
Material Adverse Effect. Title to all such Property held by such Loan Party is
free and clear of all Liens except for Permitted Liens. The Property of the Loan
Party, taken as a whole, is in normal operating order, condition and repair
(ordinary wear and tear and damages by casualty or condemnation excepted)
(except to the extent that the failure to be in such condition would not
reasonably be expected to result in a Material Adverse Effect).

 

74



--------------------------------------------------------------------------------

(b) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property owned by any Loan Party as of the date hereof and describes the type of
interest therein held by such Loan Party. Schedule 3.05(b) contains a true and
complete list of each parcel of Real Property leased, or subleased by any Loan
Party, as lessee, sublessee, franchisee or licensee, as of the date hereof and
describes the type of interest therein held by such Loan Party.

(c) Each Loan Party owns, or is licensed to use, all patents, patent
applications, trademarks, trade names, servicemarks, copyrights, technology,
trade secrets, proprietary information, domain names, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or have a license
to use which, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect. To the knowledge of the Loan Parties, no
claim has been asserted and is pending by any Person challenging the use of any
such Intellectual Property or the validity or enforceability of any such
Intellectual Property, (except for such claims and infringements that would not
reasonably be expected to result in a Material Adverse Effect). The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
Person, except for such claims of infringement that, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.06 Equity Interests and Subsidiaries. Schedule 3.06 sets forth a list
of (i) all the Loan Parties and their jurisdiction of organization as of the
Closing Date and (ii) the number of shares of each class of its Equity Interests
authorized, and the number outstanding (and the record holder of such Equity
Interests) of such Loan Party and its Subsidiaries, on the Closing Date and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the Closing Date. To the knowledge
of the Loan Parties, all Equity Interests of each Subsidiary are duly and
validly issued and are fully paid and non-assessable (to the extent applicable)
and, except with respect to the Lead Borrower, are owned by the Lead Borrower,
directly or indirectly through Wholly Owned Subsidiaries. Except as set forth on
Schedule 3.06, each Loan Party is the record and beneficial owner of, and has
good and legal title to, the Equity Interests pledged by it under the Security
Agreement, free of any and all Liens, except the security interest created by
the Security Agreement and Permitted Liens, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or Property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.

Section 3.07 Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.07(a), there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened in writing against
any Loan Party or any business, Property or rights of any such Person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) Except as set forth on Schedule 3.07(b) and except for matters covered by
Section 3.17, no Loan Party or any of its Property is in violation of, nor will
the continued

 

75



--------------------------------------------------------------------------------

operation of their Property as currently conducted violate, any Requirements of
Law (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record with respect to the Real
Property or is in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority, where such violation or default would
reasonably be expected to result in a Material Adverse Effect.

Section 3.08 Material Indebtedness. Each Loan Party is in compliance with all
Material Indebtedness, and no event of default has occurred and is continuing
thereunder, except where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.09 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.

Section 3.10 Investment Company Act.

No Loan Party is required to be registered as an “investment company” or a
company “controlled” by an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11 Taxes

Each Loan Party has (a) timely filed (including any grace period) or caused to
be timely filed all federal Tax Returns and all other material Tax Returns or
materials required to have been filed by it and all such Tax Returns are true
and correct in all material respects and has (b) duly and timely paid (including
all grace periods or caused to be duly and timely paid including all grace
periods), all Taxes (whether or not shown on any Tax Return) due and payable by
it and all assessments received by it, except Taxes (i) that are being contested
in good faith by appropriate proceedings and for which such Loan Party shall
have set aside on its books adequate reserves in accordance with GAAP and as to
which no Lien has arisen, or (ii) which would not, individually or in the
aggregate, have a Material Adverse Effect; provided that any such contest of
Taxes with respect to Collateral shall also satisfy the Contested Collateral
Lien Conditions.

Section 3.12 No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule (other than forecasts, projections,
budgets or forward looking statements) furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, concerning the Consolidated Companies, when taken as a whole,
contained, contains or will contain any material misstatement of fact or
omission, omits or will

 

76



--------------------------------------------------------------------------------

omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
materially misleading as of the date such information is dated or certified (as
modified or supplemented by other information so furnished). With respect to any
forecasts, projections, budgets or forward looking statements concerning the
Loan Parties, the Loan Parties represent that they acted in good faith and
utilized assumptions believed by the Loan Parties to be reasonable at the time
of the preparation thereof. It is acknowledged and agreed by the Administrative
Agent, Collateral Agent and each Lender that the projections, budgets, or
forward looking statements are subject to uncertainties and contingencies beyond
the Loan Parties’ (or their Affiliates’ control), and no assurances are given
that the results forecast in the projections, budgets, or forward looking
statements will be realized and actual results may differ from the forecast
results set forth in the projections, budgets, or forward looking statements and
such differences may be material.

Section 3.13 Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Loan Party, threatened except to the extent such strikes,
lockouts or slowdowns would not reasonably be expected to result in a Material
Adverse Effect. The hours worked by and payments made to employees of any Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound except to the extent such right of termination
or renegotiation would not reasonably be expected to result in a Material
Adverse Effect.

Section 3.14 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, taking into
account rights of contribution against or reimbursement from other Loan Parties,
(a) the fair value of the assets (on a going concern basis) of the Loan Parties
on a consolidated basis with their Subsidiaries will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value (on a going concern basis) of the Property of the Loan Parties on
a consolidated basis with their Subsidiaries will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties on a consolidated
basis with their Subsidiaries will be generally able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties on a
consolidated basis with their Subsidiaries will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

Section 3.15 Employee Benefit Plans. Except to the extent it would not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
is in compliance in all material

 

77



--------------------------------------------------------------------------------

respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of the most recent
actuarial report prepared by such Plan’s actuaries) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that would
reasonably be expected to result in a Material Adverse Effect.

Section 3.16 Environmental Matters.

(a) Except as set forth in Schedule 3.17 or except as, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Loan Parties and their businesses, operations and Real Property are in
compliance with Environmental Law;

(ii) The Loan Parties have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Loan Parties;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or formerly owned,
leased or operated by the Loan Parties or their predecessors in interest that
could result in liability of the Loan Parties under Environmental Law; and

(iv) There is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against the Loan Parties, or relating to the real property
currently or, to the actual knowledge of the Loan Parties, formerly owned,
leased or operated by the Loan Parties or relating to the operations of the Loan
Parties, and to the actual knowledge of the Loan Parties there are no actions,
activities, circumstances, conditions, events or incidents that could form the
basis of such an Environmental Claim.

(b) Except as set forth in Schedule 3.17 or as would not reasonably be expected
to result in a Material Adverse Effect:

(i) No Loan Party is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no
Loan Party is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

(ii) To each Loan Party’s knowledge, no Real Property or facility owned,
operated or leased by the Loan Parties and, to the knowledge of the Loan
Parties, no real property or facility formerly owned, operated or leased by the
Loan Parties or any of their predecessors in interest is (i) listed or proposed
for listing on the National

 

78



--------------------------------------------------------------------------------

Priorities List promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including, without limitation, any such
list relating to petroleum;

(iii) No Lien has been recorded or, to the knowledge of any Loan Party,
threatened under any Environmental Law with respect to any Real Property or
assets of the Loan Parties;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Environmental Law; and

(v) The Loan Parties have made available to Lenders all material reports and
assessments in the possession, custody or control of, or otherwise reasonably
available to, the Loan Parties concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at real property or facilities currently or formerly
owned, operated, leased or used by the Loan Parties.

Section 3.17 Insurance. Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by each Loan Party as of the Closing
Date. As of each such date, each insurance policy listed on Schedule 3.17 is in
full force and effect and all premiums have been duly paid. Each Loan Party has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of similar size engaged in similar businesses with
similar risk factors.

Section 3.18 Security Documents.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought)
security interest in and Lien on the Security Agreement Collateral (to the
extent such perfection may be obtained under the New York law) and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Lien created by the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than the Intellectual Property (as defined in the Security
Agreement) to the extent the

 

79



--------------------------------------------------------------------------------

UCC is not applicable to perfection and priority of such Intellectual Property),
in each case subject to no Liens other than Permitted Liens.

(b) When the Security Agreement or a short form thereof is filed (including the
payment of the appropriate fees) in the United States Patent and Trademark
Office and the United States Copyright Office, the Lien created by such Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in such Security Agreement), in each case subject to no
Liens other than Permitted Liens.

(c) To the extent any Mortgage is duly executed and delivered after the Closing
Date by the relevant Loan Party, such Mortgage will be effective to create, in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought) first priority Lien on and security interest in all of
the Loan Parties’ right, title and interest in and to the Mortgaged Real
Properties thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 5.11 and 5.12, the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Real
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Liens reasonably acceptable to Administrative
Agent.

(d) Each Security Document delivered pursuant to Sections 5.11 and 5.12 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought) security interest in and Lien on all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder (to the extent such
perfection may be obtained under the New York law), and when all (i) appropriate
filings or recordings are made in the appropriate offices as may be required
under Applicable Law, and (ii) possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Agreement) of the
Collateral thereunder is obtained by the Collateral Agent to the extent required
by Applicable Law, such Security Document will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral, in each case subject to no Liens other than Permitted Liens.

Section 3.19 Supply Agreements. As of the Closing Date, except as set forth on
Schedule 3.19 hereof, the Loan Parties and their Subsidiaries have no written
licensing or supply contracts with their Inventory and raw materials suppliers.

 

80



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction (or waiver) of each of the conditions precedent set forth in this
Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder and the other Loan Documents shall be
reasonably satisfactory to the Lenders, to the Issuing Bank and to the
Administrative Agent and there shall have been delivered to the Administrative
Agent an executed counterpart (including by telecopy or electronic pdf) of each
of the Loan Documents, including this Agreement, the Security Agreement, each
Mortgage, the Perfection Certificate and each other applicable Loan Document.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of an officer of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or other constitutive documents,
including all amendments thereto certified as of a recent date by the Secretary
of State of the state of its organization, (B) that attached thereto is a true
and complete copy of the by-laws or limited liability company agreement, as
applicable, of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (C) below,
(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or Board of Managers, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the officer executing the certificate in this clause (i)); and

(ii) a long form certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State of such Loan Party’s jurisdiction of
organization.

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the Chief Executive Officer or
the Chief Financial Officer of the Lead Borrower, confirming compliance with the
conditions precedent set forth in Section 4.01 and paragraphs (b), (c), and
(e) of Section 4.02, certifying as to the solvency of the Borrowers, and making
such representations and calculations with respect to the Qualified Senior Debt
Documents as reasonably requested by the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(d) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
written opinion of Kirkland & Ellis LLP and Michigan local counsel, special
counsel for the Loan Parties, substantially to the effect set forth in Exhibit K
(A) dated the Closing Date, (B) addressed to the Agents, the Issuing Bank and
the Lenders and (C) covering such other matters relating to the Loan Documents
as the Administrative Agent shall reasonably request.

(e) [Intentionally Omitted].

(f) Requirements of Law. The Lenders shall be satisfied that the Transactions
shall be in full compliance with all material Requirements of Law, including
without limitation Regulations T, U and X of the Board.

(g) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties consents have been obtained except for those that,
individually or in the aggregate, would not be reasonably expected to have a
Material Adverse Effect, and there shall be no governmental or judicial action,
actual or threatened, that has or would have, singly or in the aggregate, a
reasonable likelihood of restraining, preventing or imposing burdensome
conditions on the Transactions or the other transactions contemplated hereby.

(h) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of the Loan Parties to fully and
timely perform their respective obligations under the Loan Documents, or the
ability of the parties to consummate the financings contemplated hereby or the
other Transactions.

(i) Fees. The Arranger, Collateral Agent and Administrative Agent shall have
received all Fees and other invoiced amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable legal fees and
out-of-pocket expenses of Riemer & Braunstein, LLP, special counsel to the
Agents, and the reasonable fees and out-of-pocket expenses of any local counsel,
commercial finance examiners and appraisers) required to be reimbursed or paid
by the Borrowers hereunder or under any other Loan Document.

(j) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Pledged Equity Interests and the Pledged Notes (each as defined in the Security
Agreement) accompanied by instruments of transfer and stock powers endorsed in
blank shall have been delivered to the Collateral Agent;

(ii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by Section 3.3 of the Security Agreement);

 

82



--------------------------------------------------------------------------------

(iii) UCC Financing Statements in appropriate form for filing under the UCC,
filings with the United States Patent, Trademark and Copyright offices and such
other documents under applicable Requirements of Law in each jurisdiction as may
be reasonably necessary to perfect the Liens created, or purported to be
created, by the Security Documents; and

(iv) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than those relating to Liens acceptable
to the Collateral Agent and Permitted Liens).

(k) Real Property Requirements. The Collateral Agent shall have received:

(i) a Mortgage encumbering each Mortgaged Real Property in favor of Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Real Property, and otherwise in form for recording in the recording office of
each political subdivision where each such Mortgaged Real Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under Applicable Law, and such UCC-1 Financing Statements, all of which shall be
in form and substance reasonably satisfactory to Collateral Agent, and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction;

(ii) Except as otherwise agreed by the Collateral Agent, with respect to each
Mortgage, a policy (or commitment to issue a policy) of title insurance insuring
(or committing to insure) the Lien of such Mortgage as a valid first mortgage
Lien on the Mortgaged Real Property and fixtures described therein in the amount
equal to 107% of the fair market value of such Mortgaged Real Property which
policies (or commitments) (each, a “Title Policy”) shall (A) be issued by the
Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement (if available under Applicable Law) (i.e., policies which
insure against losses regardless of location or allocated value of the insured
Property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel reasonably acceptable to the Collateral Agent to the extent that
such opinions can be obtained at a cost which is reasonable with respect to the
value of the Mortgaged Real Property subject to such Mortgage) as shall be
reasonably requested by the Collateral Agent (including, without limitation,
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien and so-called comprehensive

 

83



--------------------------------------------------------------------------------

coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions reasonably acceptable to the Collateral Agent;

(iii) with respect to each Mortgaged Real Property, such reasonable and
customary affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
Title Policy/ies (or commitment) and endorsements contemplated in subparagraph
(iii) above;

(iv) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrowers of all Title Policy premiums, search and examination charges, and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to subparagraph (iii) above;

(v) with respect to each Real Property or Mortgaged Real Property, copies of all
Leases in which a Loan Party holds the lessor’s interest or other agreements
relating to possessory interests, if any. To the extent any of the foregoing
affect any Mortgaged Real Property, such agreement shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Real Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement, and shall otherwise be acceptable to the Collateral Agent;

(vi) with respect to each Mortgaged Real Property, the Loan Parties shall have
made all notification, registrations and filings, to the extent required by, and
in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Real Property; and

(vii) Except as otherwise agreed by the Collateral Agent, Surveys with respect
to each Mortgaged Real Property.

(l) Financial Statements. The Administrative Agent shall have received and shall
be reasonably satisfied with the form and substance of the financial statements
described in Section 3.04.

(m) Insurance. The Administrative Agent shall have received a certificate as to
coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, to the extent available, and to name the Collateral Agent as
additional insured, in form and substance reasonably satisfactory to the
Administrative Agent.

(n) Borrowing Base Certificate. The Collateral Agent and the Administrative
Agent shall have received a Borrowing Base Certificate, dated as of July 30,
2006.

(o) Cash Management. The Collateral Agent and the Administrative Agent shall
have received executed blocked account agreements (from all of the financial
institutions where the Loan Parties maintain bank accounts other than petty cash
accounts funded in the

 

84



--------------------------------------------------------------------------------

ordinary course of business, the deposits in which shall not aggregate more than
$3,000,000 or exceed $25,000 with respect to any one account (or in each case,
such greater amounts to which the Administrative Agent may agree), and payroll,
trust and tax withholding accounts funded in the ordinary course of business and
required by Applicable Law).

(p) Excess Availability. Following the initial Borrowings on the Closing Date,
Excess Availability shall not be less than $60,000,000.

(q) Resignation of Agents. UBS AG Stamford Branch shall have resigned as
Administrative Agent and Issuing Bank under the Existing Credit Agreement, UBS
AG, Cayman Islands Branch shall have resigned as Swingline Lender under the
Existing Credit Agreement and The CIT Group/Commercial Services, Inc. shall have
resigned as Collateral Agent under the Existing Credit Agreement. The Lenders
shall have appointed Bank of America to act as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank in their stead.

(r) Patriot Act Compliance. There shall have been delivered to the Agents and
the Arrangers all documentation and other information reasonably requested by
them that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act (as
defined in Section 11.16 below).

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction (or waiver) of, each of
the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

(b) No Default. The Borrowers and each other Loan Party shall be in compliance
in all material respects with all the terms and provisions set forth herein and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after such Credit Extension, no Default shall have
occurred and be continuing on such date or after giving effect to the Credit
Extension requested to be made on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

 

85



--------------------------------------------------------------------------------

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued or shall be pending
with respect to any action, suit or proceeding seeking to enjoin or otherwise
prevent the making of Loans hereunder.

(e) No Violation of Qualified Senior Debt Documents. The incurrence of such
Loans or the issuance of such Letters of Credit shall not violate, result in a
default, or require the granting of a Lien to the holders of Indebtedness, under
the Qualified Senior Debt Documents.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrowers and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. The conditions
set forth in this Section 4.02 are for the sole benefit of the Administrative
Agent and each Lender and may be waived by the Administrative Agent, in whole or
in part, without prejudice to the rights of the Administrative Agent or any
Lender.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnity obligations to the extent no claim giving rise thereto
has been asserted) and all Letters of Credit have been canceled, expired, been
fully cash collateralized or backstopped and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, each Loan Party will and will cause each of its Subsidiaries to:

Section 5.01 Financial Statements and Non-Collateral Reports, etc. In the case
of the Lead Borrower, furnish to the Administrative Agent (for further delivery
to each Lender):

(a) Annual Reports. Within 100 days after the end of each fiscal year the
consolidated balance sheet of the Lead Borrower (or, in the case of a Future
Holding Company, the Future Holding Company) as of the end of such fiscal year
and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, and notes thereto and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent registered public accounting
firm of recognized national standing (which opinion shall not be qualified as to
(A) scope or going concern, or (B) any other qualification unless such
qualification is reasonably acceptable to the Administrative Agent), stating
that such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations, cash flows (on a
consolidated

 

86



--------------------------------------------------------------------------------

basis) and changes in stockholders’ equity of the Consolidated Companies as of
the end of and for such fiscal year in accordance with GAAP; provided that
documents required to be delivered pursuant to this clause (a) which are made
available via EDGAR, or any successor system of the Securities and Exchange
Commission, on the Lead Borrower’s (or any Future Holding Company) Annual Report
on Form 10-K shall be deemed delivered when made so available and the
Administrative Agent shall have received notice that such documents have been
made so available;

(b) Quarterly Reports. Within 50 days after the end of each of the first three
fiscal quarters of each fiscal year the consolidated balance sheet of the Lead
Borrower (or, in the case of a Future Holding Company, the Future Holding
Company) as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto and accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows (on a consolidated basis) of the Consolidated Companies as of the date and
for the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section 5.01, subject to normal year-end audit adjustments and the absence
of footnotes; provided that documents required to be delivered pursuant to this
clause (b) which are made available via EDGAR, or any successor system of the
Securities and Exchange Commission, on the Lead Borrower’s (or any Future
Holding Company) Quarterly Report on Form 10-Q shall be deemed delivered when
made so available and the Administrative Agent shall have received notice that
such documents have been made so available;

(c) Monthly Reports. Within 30 days after the end of the first two months of
each fiscal quarter, (i) the consolidated statements of income and cash flows of
the Lead Borrower (or, in the case of a Future Holding Company, the Future
Holding Company) for such month and for the then elapsed portion of the fiscal
year, in comparative form with the consolidated statements of income and cash
flows for the comparable periods in the previous fiscal year, accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated results of operations and
cash flows of the Consolidated Companies as of the date and for the periods
specified in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) such reports
as are prepared by the Loan Parties’ management for their own use, including the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for the Borrowers and their Subsidiaries
(and, with respect to the statements of income only through the “gross profit”
line item, each division), as of the end of and for such fiscal month and the
elapsed portion of the fiscal year, setting forth in each case, in comparative
form the Consolidated figures for the previous fiscal year and its budgeted
results of operations and cash flows;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under (A) paragraphs (a), (b) or (c) above, a certificate
of a Financial

 

87



--------------------------------------------------------------------------------

Officer of the Lead Borrower certifying that no Default has occurred or, if such
a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(B) paragraphs (a) and (b) above, (1) a certificate of a Financial Officer of
the Lead Borrower certifying that the financial statements delivered in clauses
(a) or (b) above have been prepared in accordance with GAAP consistently
applied; and (2) a Compliance Certificate;

(e) Public Reports. Promptly after the same become publicly available, copies of
material all reports delivered to the note holders as required by the Qualified
Senior Notes and all other material periodic and other reports and proxy
statements filed by any Loan Party with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Qualified Senior Notes (or any other bondholders) pursuant to the terms
of the documentation governing such Qualified Senior Notes (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (d) which are made
available via EDGAR, or any successor system of the Securities and Exchange
Commission, shall be deemed delivered when made so available and the
Administrative Agent shall have received notice that such documents have been
made so available;

(f) Management Letters. Promptly after the receipt thereof by any Loan Party, a
copy of any final “management letter” received by any such Person from its
certified public accountants and the management’s responses thereto;

(g) Budgets. No later than 60 days after the first day of each fiscal year of
the Loan Parties, a budget in form reasonably satisfactory to the Administrative
Agent prepared by the Lead Borrower for each fiscal month of such fiscal year
for the Lead Borrower and its Subsidiaries prepared in reasonable detail, of any
Future Holding Company, the Borrowers and their Subsidiaries, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based;

(h) [Reserved].

(i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of any Loan Document, as the Administrative
Agent may reasonably request (other than information which is subject to an
attorney-client privilege or would result in a breach of a confidentiality
obligation of the Loan Parties to any other Person).

Section 5.02 Litigation and Other Notices. In the case of the Lead Borrower,
furnish to the Administrative Agent prompt written notice of the following upon
a Responsible Officer obtaining knowledge thereof:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

88



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any notice of intention of any Person to
file or commence, any action, suit or proceeding, whether at law or in equity by
or before any Governmental Authority, (i) against any Loan Party that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in a Material Adverse Effect;

(d) the occurrence of a Casualty Event involving any portion of Collateral
having a value in excess of $1,000,000 in the aggregate;

(e) any threatened indictment by any Governmental Authority or any Loan Party as
to which such Loan Party receives knowledge or written notice, under any
applicable criminal law; and

(f) the occurrence of any other event which would materially decrease the value
of the Collateral.

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) (i) Do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business except to the extent to do or
cause such things would not reasonably be expected to result in a Material
Adverse Effect; (ii) maintain and operate its business in substantially the
manner in which it is presently conducted and operated (or reasonably related
thereto or ancillary or complementary businesses); (iii) comply with all
applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Transaction Documents (other than the Loan
Documents); and at all times maintain and preserve all tangible Property
material to the conduct of such business and keep such Property in substantially
the same condition as of the date hereof and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except to the
extent failure to so maintain such property would not reasonably be expected to
result in an Material Adverse Effect; provided that nothing in this
Section 5.03(b) shall prevent (i) sales of assets, consolidations or mergers by
or involving any Loan Party in accordance with Section 6.05; (ii) the withdrawal
by any Loan Party of its qualification as a foreign corporation in any
jurisdiction where such withdrawal, individually or

 

89



--------------------------------------------------------------------------------

in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Loan Party of any rights,
franchises, licenses, trademarks, tradenames, copyrights or patents that such
Person reasonably determines are not necessary to the conduct of the
Consolidated Companies’ businesses taken as a whole.

Section 5.04 Insurance.

(a) Keep its insurable Property adequately insured at all times by financially
sound and reputable insurers (provided that the Loan Parties shall not be deemed
to breach this provision if, after their insurer becomes unsound or irreputable,
the Lead Borrower promptly and diligently obtains adequate insurance from an
alternative carrier) (or, to the extent consistent with prudent business
practice, a program of self-insurance); maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and with similar insurable
risk factors, or as determined by the Responsible Officer of the Loan Parties,
including public liability insurance against claims for personal injury or death
or Property damage occurring upon, in, about or in connection with the use of
any Property owned, occupied or controlled by it; and maintain such other
insurance as may be required by law; and, with respect to the Collateral,
otherwise maintain all insurance coverage required under each applicable
Security Document. The Administrative Agent and Collateral Agent acknowledge
that the insurance policies described on Schedule 3.18 are satisfactory to them
as of the Closing Date and are in compliance with the provisions of this
Section 5.04.

(b) All such insurance shall, to the extent available, (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance) or loss payee (in the case of casualty insurance), as
applicable and (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause.

(c) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.04 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

(d) Obtain flood insurance in such total amount as the Administrative Agent or
the Required Lenders may from time to time reasonably require, if at any time
the area in which any improvements located on any real property covered by a
Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1975, as amended from time to time.

(e) Deliver to the Administrative Agent and the Collateral Agent a report of a
reputable insurance broker with respect to such insurance and such supplemental
reports with

 

90



--------------------------------------------------------------------------------

respect thereto as the Administrative Agent or the Collateral Agent may from
time to time reasonably request (absent the occurrence and continuation of an
Event of Default, no more than one time in any fiscal year).

Section 5.05 Obligations and Taxes.

(a) Discharge promptly when due all Taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or in respect of its
Property, before the same shall become delinquent or in default; provided that
such payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (i)(A) the validity or amount
thereof shall be contested in good faith by appropriate proceedings, (B) the
applicable Loan Party shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (C) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and, in the case of
Collateral, the applicable Loan Party shall have otherwise complied with the
Contested Collateral Lien Conditions or (ii) the failure to make payment,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Cause the Qualified Senior Notes and the other obligations under the
Qualified Senior Debt Documents to be refinanced at least 120 days prior to
their scheduled maturity date, on terms reasonably acceptable to the
Administrative Agent (including, without limitation, the extension of the
maturity thereof to a date which is at least 180 days after the Maturity Date.

Section 5.06 Physical Inventories. At their own expense, shall cause cycle
counts of its Inventory to be conducted at such times and following such
methodology as is consistent with past practices. Following the completion of
such cycle counts, the Borrowers shall promptly adjust their perpetual inventory
reporting system and general ledgers, if and to the extent necessary to reflect
the results of such cycle counts.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books and records and accounts in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law are
made of all material dealings and transactions in relation to its business and
activities. Each Loan Party will permit any representatives designated by the
Administrative Agent (including, without limitation, any Lender desiring to
accompany representatives of the Administrative Agent) to visit and inspect the
financial records and the Property of such Loan Party at reasonable times during
normal business hours with reasonable prior notice and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent to discuss the affairs, finances and condition of any
Loan Party with the officers thereof and independent accountants therefor (other
than information which is subject to an attorney-client privilege or would
result in a breach of a confidentiality obligation of the Loan Parties to any
other Person); provided, however, that (x) no more than one such inspection
shall occur during any fiscal year unless Excess Availability is less than
$45,000,000 at the end of any fiscal month, in which event no more than two such
inspections may occur, in the Collateral Agent’s reasonable discretion, during
any fiscal year at the Borrowers’ expense, (2) unless Excess Availability is
less than $20,000,000 at the end of any fiscal month, in which event no more
than

 

91



--------------------------------------------------------------------------------

three such inspections may occur, in the Collateral Agent’s reasonable
discretion, during any fiscal year at the Borrowers’ expense, or (3) following
the occurrence and during the continuation of an Event of Default, more
frequently at Collateral Agent’s reasonable request and at the expense of the
Borrowers (in which event there shall be no limitation on inspections), and
(y) a representative of the Lead Borrower shall be given the opportunity to be
present for any communication with the independent accountants.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the following purposes: working capital;
general corporate purposes (including Permitted Acquisitions and other purposes
not prohibited by this Agreement or by Applicable Law).

Section 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) (i) Comply in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property;
(ii) obtain and renew all material Environmental Permits applicable to its
operations and Real Property; and (iii) conduct any Response required pursuant
to Environmental Laws, except in each case with respect to clauses (i), (ii) and
(iii) where failure to do so would reasonably be expected to results in a
Material Adverse Effect; provided that no Loan Party shall be required to
undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

(b) If an Event of Default caused by reason of a breach of Section 3.17 or
Section 5.09(a) shall have occurred and be continuing for more than 30 days
without the Loan Parties commencing activities reasonably likely to cure such
Event of Default, at the written request of the Required Lenders through the
Administrative Agent or Collateral Agent, provide to the Lenders within 45 days
after such written request, at the expense of the Borrowers, an environmental
assessment report regarding the matters which are the subject of such default,
including where appropriate, any soil and/or groundwater sampling, prepared by
an environmental consulting firm and in the form and substance reasonably
acceptable to the Administrative Agent and Collateral Agent and indicating,
where appropriate in light of the subject matter of the request, the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

Section 5.10 Future Holding Company. In the event that Sponsor desires to create
a Future Holding Company to own directly 100% of the Equity Interests of the
Lead Borrower, Sponsor shall cause the Future Holding Company to, simultaneously
with the transfer of the Equity Interests of the Lead Borrower to the Future
Holding Company, (a) execute a Joinder Agreement or such comparable
documentation and a joinder agreement to the Security Agreement in the form
annexed thereto which is in form and substance reasonably satisfactory to the
Administrative Agent, (b) take all actions necessary in the reasonable opinion
of the Administrative Agent or the Collateral Agent to cause the Lien created by
the Security Agreement to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements under the UCC in such
jurisdictions as may be reasonably requested by the Administrative Agent

 

92



--------------------------------------------------------------------------------

or the Collateral Agent, (c) deliver to the Collateral Agent the certificates
representing 100% of the Equity Interests of the Lead Borrower, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the Future Holding Company,
and (iv) deliver to the Collateral Agent such legal opinions, certificates and
other documents as are reasonably requested by the Collateral Agent.

Section 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any Property (other than
leasehold interests), acquired after the Closing Date by a Borrower or any other
Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject (but, in any event, excluding any
Property described in paragraph (b) of this subsection) promptly (and in any
event within 30 days after the acquisition thereof provided Collateral Agent has
provided all joinder agreements to the applicable Security Documents necessary
for the Loan Parties to comply herewith): (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a Lien on such Property subject
to no Liens other than Permitted Liens, and (ii) take all actions necessary to
cause such Lien to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or Collateral Agent. The
Loan Parties shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties or
assets.

(b) With respect to any Person that is or becomes a Wholly Owned Subsidiary
(other than any Immaterial Subsidiary or Foreign Subsidiary that is not a direct
Subsidiary of a Loan Party) promptly (and in any event within 30 days after such
Person becomes a Subsidiary provided the Collateral Agent has provided all
joinder agreements to the applicable Security Documents necessary for the Loan
Parities to comply herewith) (i) deliver to the Collateral Agent the
certificates, if any, representing the Equity Interests of such Subsidiary
(provided that with respect to any first-tier Foreign Subsidiary of a Borrower
or a Subsidiary organized in a State of the United States, in no event shall
more than 65% of the Equity Interests of any Foreign Subsidiary be subject to
any Lien or pledged under any Security Document if such pledge would have an
adverse tax impact on the Borrowers), together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of such Subsidiary’s parent, as the case may be, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Subsidiary to the extent required to be delivered pursuant to
the Security Documents, and (ii) cause such new Subsidiary (other than any
Foreign Subsidiary if such pledge would have an adverse tax impact on the
Borrowers) (A) to execute a Joinder Agreement or such comparable documentation
to become a Loan Party (except that no Foreign Subsidiary shall become a
Borrower hereunder) and a joinder agreement to the Security Agreement in the
form annexed thereto which is in form and substance reasonably satisfactory to
the Administrative Agent, and (B) to take all actions necessary or advisable in
the reasonable

 

93



--------------------------------------------------------------------------------

opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.

(c) Each Loan Party will promptly grant to the Collateral Agent, within 60 days
of the acquisition thereof, a security interest in and Mortgage Lien on each
owned parcel of such Loan Party as is acquired by such Loan Party after the
Closing Date that, together with any improvements thereon, individually has a
fair market value of at least $1.0 million, as additional security for the
Obligations (unless the subject Property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation substantially similar to existing documentation or
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and the Collateral Agent and shall constitute valid and enforceable
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) perfected Liens subject only to Permitted Liens or other Liens
reasonably acceptable to the Collateral Agent. The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property (including, without
limitation, a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage).

Section 5.12 Security Interests; Further Assurances. Each Loan Party shall,
promptly upon the reasonable request of the Administrative Agent, or the
Collateral Agent, at the Borrowers’ expense, execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third Persons other than the holders of Prior
Liens and subject to no other Liens except Permitted Liens (to the extent
permitted by the Security Documents), or use commercially reasonable efforts to
obtain any consents, including, without limitation, landlord or similar lien
waivers and consents, as may be necessary or appropriate in connection therewith
to the extent Collateral located at such location is valued in excess of $1.0
million. Each Loan Party shall deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Notwithstanding, for

 

94



--------------------------------------------------------------------------------

purposes of Intellectual Property, the Loan Parties shall not have any
obligation to perfect the Collateral Agent’s interest in Intellectual Property
outside the United States under any Security Document. Upon the exercise by the
Administrative Agent, the Collateral Agent or the Lenders of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or the Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, the Lead Borrower shall provide to the
Administrative Agent and Collateral Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

Section 5.13 Information Regarding Collateral.

The Loan Parties shall furnish to the Administrative Agent and the Collateral
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or corporate structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or (v) in any Loan
Party’s jurisdiction of organization. The Borrowers agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.

Section 5.14 Post-Closing Collateral Matters. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, execute and deliver the
documents and complete the tasks set forth on Schedule 5.14, in each case within
the time limits specified on such schedule.

Section 5.15 Borrowing Base-Related Reports. The Lead Borrower shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent, (a) in no event less frequently than ten
(10) Business Days after the end of each month for the month most recently
ended, unless the Lead Borrower elects to so deliver more frequently (provided
that the Lead Borrower has delivered to Collateral Agent a roll forward
calculation of the Borrowing Base, and Excess Availability from the time period
covered by the delivery of the monthly Borrowing Base Certificate), a Borrowing
Base Certificate accompanied by a calculation of the Borrowers’ and its
Subsidiaries’ marked-to-market exposure under each Hedging Agreement, together
with such supporting detail and documentation as shall be requested by the
Administrative Agent in its reasonable credit judgment; provided that upon the
occurrence and during the continuance of a Specified Default or at any time that
Excess Availability is less than $15 million for five consecutive Business Days,
such Borrowing Base Certificate shall be furnished on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day),
as of the close of

 

95



--------------------------------------------------------------------------------

business on the immediately preceding Saturday until such Specified Default is
not longer continuing or until Excess Availability is greater than or equal to
$15 million for five consecutive Business Days, at which time Borrowing Base
Certificates will again be furnished only monthly, (b) upon the request of the
Administrative Agent, but in no event more frequently than once each fiscal
quarter, a calculation of the Indenture Borrowing Base, and (c) such other
information regarding the Borrowing Base or the Collateral, as the
Administrative Agent may reasonably request.

The delivery of the Borrowing Base Certificate and the calculation of the
Indenture Borrowing Base delivered pursuant to this Section 5.15 shall
constitute a representation and warranty by the Lead Borrower that the
statements and information contained therein are true and correct in all
material respects on and as of such date. Upon receipt of the Borrowing Base
Certificate, Collateral Agent shall distribute such Borrowing Base Certificate
to the Lenders.

Section 5.16 Borrowing Base Verification; Inventory Appraisals After reasonable
prior notice to the Lead Borrower (unless and Event of Default then exists in
which case no such prior notice shall be required), any of the Administrative
Agent’s and Collateral Agent’s officers, employees or agents shall have the
right, at any time or times, in the name of the Administrative Agent or
Collateral Agent, as applicable, any designee of the Administrative Agent,
Collateral Agent or the Lead Borrower, to verify the validity, amount or any
other matter relating to Accounts or Inventory by mail, telephone, electronic
communication, personal inspection or otherwise and to conduct field audits of
the financial affairs and Collateral of the Loan Parties. The Borrowers shall
cooperate fully with the Administrative Agent and Collateral Agent in an effort
to facilitate and promptly conclude any such verification process. The Loan
Parties shall cooperate fully with the Collateral Agent and its agents during
all Collateral field audits and Inventory Appraisals which shall be at the
expense of the Borrowers and shall be conducted annually (1) unless Excess
Availability is less than $45,000,000 at the end of any fiscal month, in which
event no more than two such audits and two Inventory Appraisals may occur, in
the Collateral Agent’s reasonable discretion, during any fiscal year at the
Borrowers’ expense, (2) unless Excess Availability is less than $20,000,000 at
the end of any fiscal month, in which event no more than three such audits may
occur, in the Collateral Agent’s reasonable discretion, during any fiscal year
at the Borrowers’ expense, or (3) following the occurrence and during the
continuation of an Event of Default, more frequently at Collateral Agent’s
reasonable request and at the expense of the Borrowers.

 

96



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than contingent indemnity
obligations to the extent no claim giving rise thereto has been asserted or is
reasonably anticipated by the Administrative Agent) have been paid in full and
all Letters of Credit have been canceled or have expired, been fully cash
collateralized or backstopped and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiary to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) (i) Indebtedness listed on Schedule 6.01(b) and Permitted Refinancings
thereof; and (ii) the Qualified Senior Notes (including any notes issued in
exchange therefore in accordance with the registration rights document entered
into in connection with the issuance of the Qualified Senior Notes and any
subsequent refinancing, extension or replacement of the Qualified Senior Notes);

(c) Indebtedness of any Loan Party under Interest Rate Protection Agreements
entered into in order to fix the effective rate of interest on the Loans and
such other non-speculative Interest Rate Protection Agreements which may be
entered into from time to time by any Loan Party and which such Loan Party in
good faith believes will provide protection against fluctuations in interest
rates with respect to floating rate Indebtedness then outstanding, and permitted
to remain outstanding, pursuant to the other provisions of this Section 6.01;

(d) Indebtedness under Hedging Agreements (other than Interest Rate Protection
Agreements) entered into from time to time by any Loan Party in accordance with
Section 6.04(d);

(e) Intercompany Indebtedness of the Loan Parties outstanding to the extent
permitted by Sections 6.04;

(f) Indebtedness of the Loan Parties in respect of Purchase Money Obligations
and Capital Lease Obligations (including therein any Indebtedness incurred in
connection with sale leaseback transactions permitted hereunder, and Permitted
Refinancings thereof, in an aggregate amount not to exceed $15.0 million at any
time outstanding;

(g) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, export or import indemnitees or similar
instruments, customs bonds, governmental contracts, leases, surety appeal or
similar bonds and completion guarantees provided by a Loan Party in the ordinary
course of its business;

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under Section 6.01 incurred in the ordinary course of
business;

(i) Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.05;

 

97



--------------------------------------------------------------------------------

(j) Indebtedness of the target of a Permitted Acquisition or the purchase of
other property with Indebtedness which was assumed by the Loan Party at the time
of such purchase and that was outstanding on the date of such Permitted
Acquisition or purchased property (or Indebtedness assumed at the time of a
Permitted Acquisition or purchased property on any asset securing such
Indebtedness (other than assets of a type included in the Borrowing Base) and
Permitted Refinancings of any such Indebtedness) in an amount not to exceed
$40,000,000 in the aggregate outstanding at any time; provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or purchased property;

(k) Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem equity interests (or
option or warrants or similar instruments) of a Loan Party provided such
Indebtedness is subordinated to the Obligations in form and substance reasonably
acceptable to Administrative Agent and Collateral Agent;

(l) Indebtedness consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the ordinary course of
business and not to exceed $10.0 million in the aggregate at any time;

(m) Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts, in each case in the ordinary course of
business;

(n) Unsecured Indebtedness owed to the Sponsor, Sponsor Related Parties, and/or
other stockholders of the Lead Borrower and their respective Affiliates
(excluding the Borrowers and any of their Subsidiaries), provided that such
Indebtedness does not require the payment in cash of principal prior to the
Maturity Date, or payment in cash of interest at a rate in excess of 10% per
annum prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent;

(o) Indebtedness (including the deferred purchase price for such Permitted
Acquisition) incurred at the time of a Permitted Acquisition which meets the
following requirements (“Junior Permitted Acquisition Indebtedness”) (i) the
proceeds of such Indebtedness are used to finance such Permitted Acquisition,
(ii) any such Indebtedness shall contain terms and conditions reasonably
acceptable to the Administrative Agent, (iii) such Indebtedness shall not be
issued or guaranteed by any Loan Party except the Lead Borrower or any Future
Holding Company and (iv) the holders of such Indebtedness shall enter into a
subordination agreement with the Collateral Agent containing terms and
conditions (including, without limitation, standstill and blockage rights)
reasonably acceptable to the Administrative Agent and the Collateral Agent;

(p) other Indebtedness of any Loan Party, which when aggregate with Indebtedness
outstanding under Section 6.17, does not exceed $60.0 million in the aggregate
principal amount at any time outstanding.

 

98



--------------------------------------------------------------------------------

(q) Guarantees by any Loan Party of Indebtedness or other obligations arising in
the ordinary course of business of any other Loan Party;

(r) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(s) Indebtedness incurred in connection with sale leaseback transactions
permitted hereunder;

(t) Indebtedness constituting the obligation to make purchase price adjustments
and indemnities in connection with Permitted Acquisitions;

(u) Guarantees and letters of credit and surety bonds issued in connection with
Permitted Acquisition or dispositions permitted under Section 6.05;

(v) Indebtedness incurred for construction or acquisition or improvement of, or
to finance or refinance, any Real Property owned by any Loan Party (including
therein any Indebtedness incurred in connection with a sale leaseback permitted
hereunder);

(w) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(x) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

(y) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements; and

(z) Extensions, renewals and replacements of any such Indebtedness described
above, so long as such Indebtedness constitutes a Permitted Refinancing.

Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

(a) Liens for taxes, assessments or governmental charges or levies, to the
extent such taxes, assessment, charges or levies are not required to be paid
pursuant to Section 5.05;

(b) Liens in respect of Property of any Loan Party imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, (i) arising in the ordinary course
of business and

 

99



--------------------------------------------------------------------------------

securing obligations that are not overdue by more than thirty (30) days,
(ii) (A) that are being contested in good faith by appropriate proceedings,
(B) the applicable Loan Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (C) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (iii) the existence of which would not
reasonably be expected to result in a Material Adverse Effect;

(c) Liens in existence on the Closing Date and set forth on Schedule 6.02(c),
provided that if such Lien secures Indebtedness, such Lien shall secure only the
Indebtedness listed on Schedule 6.01 as of the Closing Date and Permitted
Refinancings thereof;

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or the
marketability of such Real Property, and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;

(e) Liens arising out of judgments or awards not resulting in an Event of
Default;

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, statutory bonds, bids, leases (other than Capital Lease Obligations),
government contracts, trade contracts (other than for Indebtedness), performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money) or (iii) on insurance proceeds
and deposits arising in the ordinary course of business in connection with the
financing of insurance premiums;

(g) Leases or subleases with respect to the assets or properties of any Loan
Party, in each case entered into in the ordinary course of such Loan Party’s
business;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party in the
ordinary course of business in accordance with the past practices of such Loan
Party;

(i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(f); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the Property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant

 

100



--------------------------------------------------------------------------------

to such Purchase Money Obligations or Capital Lease Obligations and do not
encumber any other Property of any Loan Party;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to overdrafts, cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that in no case shall such Liens secure
(either directly or indirectly) the repayment of any Indebtedness (other than on
account of such overdrafts, netting or cash management);

(k) Liens on (i) Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Loan Party (and not
created in anticipation or contemplation thereof) or (ii) Property existing at
the time such Property is acquired so long as, to the extent applicable, such
merger or acquisition is permitted pursuant to Section 6.05; provided that such
Liens do not extend to Property not subject to such Liens at the time of
acquisition (other than improvements thereon) or to any assets of the type
included in the Borrowing Base and are no more favorable to the lienholders than
the existing Lien;

(l) Liens granted pursuant to the Security Documents;

(m) licenses or sublicenses of Intellectual Property granted by any Loan Party
in the ordinary course of business;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, or (iii) the existence of
which would not reasonably be expected to result in a Material Adverse Effect;

(p) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto;

(q) other Liens with respect to obligations that do not in the aggregate exceed
$10.0 million at any time outstanding;

(r) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

 

101



--------------------------------------------------------------------------------

(s) Landlords’ and lessors’ liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individual or in the aggregate,
would not reasonably be expect to result in a Material Adverse Effect;

(t) Possessory liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
other permitted Investments, provide that such Liens (a) attach only to such
Investment and (b) secure only obligations incurred in the ordinary course of
business and arising in connection with the acquisition or disposition of such
Investments and not in connection with any margin financing;

(u) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement in which a Loan Party is the
licensee or lessee;

(v) Liens arising by operation of law under Article 2 of the UCC in favor of
reclaiming seller of goods or buyer of goods;

(w) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(x) Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(y) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parities in the ordinary course of
business; and

(z) the replacement, extension or renewal of any Permitted Lien; provided that
such Lien shall at no time be extended to cover any assets or property other
than such assets or property subject thereto on the Closing Date or the date
such Lien was incurred, as applicable.

Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred unless (a) (i) the sale of such Property is
permitted by Section 6.05 and (ii) any Liens arising in connection with its use
of such Property are permitted by Section 6.02 or (b) in an amount not to exceed
$10,000,000 in the aggregate.

Section 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) the Loan Parties may consummate the Transactions;

 

102



--------------------------------------------------------------------------------

(b) Investments outstanding on the Closing Date and/or identified on Schedule
6.04(b);

(c) the Loan Parties may (i) acquire and hold accounts receivables owing to any
of them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments for collection in the
ordinary course of business, (iv) make lease, utility and other similar deposits
or any other deposit permitted under Section 6.01 in the ordinary course of
business or (v) make prepayments and deposits to suppliers in the ordinary
course of business;

(d) the Loan Parties may enter into Interest Rate Protection Agreements to the
extent permitted by Section 6.01(c) and may enter into and perform its
obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature;

(e) any Loan Party may make capital contributions, intercompany loans and
advances to any other Loan Party;

(f) the Loan Parties may make loans and advances (including payroll, travel,
relocation and entertainment related advances) in the ordinary course of
business to their respective employees (other than any loans or advances to any
director or officer (or equivalent thereof) that would be in violation of
Section 402 of the Sarbanes Oxley Act); provided that such advances in the
aggregate do not exceed $1.0 million at any time outstanding;

(g) the Loan Parties may sell or transfer amounts and acquire assets to the
extent permitted by Section 6.05;

(h) Loan Parties may establish (i) Wholly Owned Subsidiaries to the extent they
comply with Section 5.12 and (ii) non-Wholly Owned Subsidiaries and/or joint
ventures to the extent that Investments in such non-Wholly Owned Subsidiaries
and/or joint ventures, when combined with Investments made pursuant to clause
(q) of this Section, shall not exceed $10.0 million at any time outstanding
(plus the amount of any Net Cash Proceeds of any Designated Equity Issuance
actually used for that purpose), after taking into account amounts returned in
cash (including upon disposition);

(i) Investments in securities or other assets of trade creditors, customers or
other Persons in the ordinary course of business and consistent with such Loan
Party’s past practices that are received in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers; and

(j) Investments made by a Loan Party as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.05;

(k) to the extent permitted by Applicable Law, a Loan Party may accept notes
from officers and employees in exchange for Equity Interests of a Loan Party
purchased

 

103



--------------------------------------------------------------------------------

by such officers or employees pursuant to a stock ownership or purchase plan or
compensation plan or in connection with compensation of such Loan Party so long
as such notes are pledged (and delivered) to the Collateral Agent pursuant to
the Security Agreement (to the extent required therein);

(l) earnest money required in connection with and to the extent permitted by
Permitted Acquisitions;

(m) Loan Parties may make guarantees and other Investments permitted under
Section 6.01;

(n) Loan Parties may hold Investments to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section 6.04
hereof;

(o) Investments in deposit accounts or securities accounts opened in the
ordinary course of business provided such deposit accounts or securities
accounts are subject to deposit account control agreements or securities account
control agreement if required hereunder;

(p) Loan Parties may capitalize or forgive any Indebtedness owed to it by other
Loan Parties;

(q) Investments in Foreign Subsidiaries or other Subsidiaries which are not Loan
Parties; provided that such Investments, when combined with Investments made
pursuant to clause (h)(ii) of this Section shall not exceed $10.0 million
outstanding at any time (plus the amount of any Net Cash Proceeds of any
Designated Equity Issuance actually used for such purpose);

(r) Without duplication of, or accumulation with, other categories of
Investments permitted under clauses (h)(ii) or (q) hereof, other Investments not
listed above do not exceed $10.0 million in the aggregate at any one time
outstanding;

(s) Capital Expenditures;

(t) Without duplication of, or accumulation with, other categories of
Investments permitted under clauses (h)(ii) or (q) hereof, Guarantees of
Indebtedness of Subsidiaries that are not Loan Parties not in excess of
$10,000,000 in the aggregate at any time outstanding;

(u) any Investments acquired in connection with Permitted Acquisitions;

(v) Permitted Acquisitions;

(w) loans and advances to the Sponsors in an amount not to exceed $75,000,000 at
any time outstanding, as long as Excess Availability immediately after giving
effect to each such loan or advance is greater than seventeen percent (17%) of
the Revolving Commitment as of such date and Excess Availability is projected to
be greater

 

104



--------------------------------------------------------------------------------

than seventeen percent (17%) of the Revolving Commitment for the subsequent
three fiscal month ends after giving effect to each such loan or advance;

(x) purchases of the Qualified Senior Notes to the extent permitted under
Section 6.06 hereof; and

(y) Cancellation, forgiveness, set off or acceptance of prepayments of
Indebtedness, other obligations and/or equity securities to the extent not
otherwise prohibited by the terms of this Agreement.

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or enter into any Asset Sale (in one or a series of related
transactions), except that:

(a) The Loan Parties may make Capital Expenditures;

(b) (i) purchases or other acquisitions of inventory, materials, equipment and
intangible assets in the ordinary course of business shall be permitted, and
(ii) subject to Section 2.10(c), as long as no Event of Default exists or would
arise therefrom, the sale, lease or other disposal of any assets for fair value
shall be permitted; provided that the purchase price for and Accounts and
Inventory shall be solely for cash consideration and the purchase price for any
other assets shall be for at least 75% cash consideration, and provided further
that the aggregate consideration received in respect of all Asset Sales pursuant
to this clause (b)(ii) shall not exceed $5.0 million in any four consecutive
fiscal quarters of the Borrowers;

(c) Investments and acquisitions in connection with any such transaction that
may be made to the extent permitted by Section 6.04 (including Permitted
Acquisitions);

(d) As long as no Specified Default then exists or would arise therefrom, the
Loan Parties may sell Cash Equivalents for fair value and use cash for purposes
that are otherwise permitted by the terms of this Agreement in the ordinary
course of business;

(e) the Loan Parties may lease (as lessee or lessor) license (as licensee or
licensor), sublicense, real or personal Property and may guaranty such lease, in
each case, in the ordinary course of business and in accordance with the
applicable Security Documents;

(f) the Transactions shall be permitted;

 

105



--------------------------------------------------------------------------------

(g) the Loan Parties may consummate Permitted Acquisitions (including the
issuance of stock as part of the Acquisition Consideration to the extent
otherwise permitted hereunder);

(h) any Loan Party may transfer Property, or lease to, or acquire or lease
Property from, any Loan Party; provided that the Lien on and security interest
in such Property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable;

(i) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate (except with respect
to Sponsor’s portfolio companies);

(j) sales of non-core assets (i) owned by the targets of Permitted Acquisitions
and acquired as a result of such Permitted Acquisitions, or (ii) acquired in
connection with Permitted Investments;

(k) Permitted Liens (to the extent constituting a conveyance of Property) shall
be permitted;

(l) issuance of Equity Interests of the Lead Borrower or the Future Holding Loan
Party (including warrants or options or similar interests) to officers and
employees pursuant to a stock ownership or purchase plan or compensation plan of
the Lead Borrower shall be permitted;

(m) issuance of Equity Interests (including warrants or options or similar
interests) to a Borrower or another Loan Party, shall be permitted provided such
Equity Interests are pledged (and such certificates are delivered) to Collateral
Agent in accordance with the Security Agreement;

(n) terminations of Leases in the ordinary course of business shall be
permitted;

(o) (i) Loan Parties may merge with or into any other Loan Party, so long as a
Borrower is the surviving entity in merger involving a Borrower (ii) any
Subsidiary may liquidate, dissolve, consolidate, or merge into a Loan Party in a
transaction in which a Loan Party is the surviving corporation; provided that
any such merger involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04;

(p) creation and capitalization of Foreign Subsidiaries and the transfers of
assets to such Foreign Subsidiaries to the extent permitted by and subject to
the restrictions set forth in Sections 6.04(q);

(q) any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate; and

 

106



--------------------------------------------------------------------------------

(r) the making of Permitted Investments and payments permitted hereunder.

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, the Collateral Agent’s Lien, on behalf of the
Lenders shall automatically terminate and such Collateral (unless sold to a Loan
Party) shall be sold free and clear of the Liens created by the Security
Documents, and the Agents shall take all actions deemed appropriate in order to
evidence the release of such Lien.

Section 6.06 Dividends; Restricted Payments. Unless either (i) funded solely
with the proceeds of a Designated Equity Issuance or (ii) Excess Availability
immediately after giving effect to such Dividend, redemption or purchase of the
Qualified Senior Notes is greater than seventeen percent (17%) of the Revolving
Commitment as of such date and Excess Availability is projected to be greater
than seventeen percent (17%) of the Revolving Commitment for the subsequent
three fiscal month ends after giving effect to such Dividend, redemption or
purchase of the Qualified Senior Notes, and (iii) unless Excess Availability
immediately after giving effect to such redemption or purchase of the Qualified
Senior Notes is greater than twenty-five percent (25%) of the Revolving
Commitment as of such date and Excess Availability is projected to be greater
than twenty-five percent (25%) of the Revolving Commitment for the subsequent
three fiscal month ends after giving effect to such redemption or purchase of
the Qualified Senior Notes, the amount of the Qualified Senior Notes so redeemed
or purchased does not exceed $75,000,000 in the aggregate after the Closing Date
(a) Redeem or otherwise prepay, directly or indirectly, any principal amounts
under the Qualified Senior Notes or (b) authorize, declare or pay, directly or
indirectly, any Dividends (other than stock dividends) with respect to any Loan
Party, except that (i) any Subsidiary of a Loan Party or a Loan Party, (A) may
pay cash Dividends or make other distributions of Property to a Loan Party,
(B) if such Subsidiary is not a Wholly Owned Subsidiary of a Borrower, may pay
cash Dividends to its shareholders generally so long as a Borrower or its
Subsidiary which owns the equity interest or interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holdings of equity interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests in such Subsidiary); (ii) payments in cash or notes by a
Loan Party to former employees, officers or directors of a Loan Party in
connection with the redemption or repurchase of Equity Interests in a Loan Party
from such former employees, officers or directors upon termination of employment
with a Loan Party or their death or disability in an aggregate amount not to
exceed $10.0 million (and $5.0 million per year) and provided that any such
notes are subordinated to the Obligations in form and substance reasonably
acceptable to Collateral Agent and the Administrative Agent; (iii) Lead Borrower
may make Dividends to Future Holding Loan Party to permit Future Holding Company
to (A) in the event Lead Borrower files a consolidated income Tax Return with
any Future Holding Company, pay federal and state income taxes then due and
owing, franchise taxes and other similar licensing expenses incurred in the
ordinary course of business; provided that the amount of such distribution shall
not be greater, nor the receipt by Lead Borrower of tax benefits less, than they
would have been had Lead Borrower not filed a consolidated return with Future
Holding Company and (B) pay annual state fees and any accountants’ audit fees,
legal fees, director’s fees, expenses and indemnities incurred by Future Holding
Company in the ordinary course of business (C) pay management fees, expenses and
costs to the Sponsor to the extent such payments are permitted by Section 6.07
and are otherwise permitted to be paid

 

107



--------------------------------------------------------------------------------

hereunder, (D) to pay in respect of Guarantees by the Future Holding Company of
another Loan Party or any Subsidiary or Affiliate of the Future Holding Company
that are due and payable by the Future Holding Company; (iv) Lead Borrower may
redeem shares from the Brode family to the extent such redemption is funded with
the proceeds of a Designated Equity Issuance; (v) any Subsidiary may make
Dividends to a Borrower for the payment of consolidated expenses to the extent
that the proceeds of such Dividend does not exceed the amount that is properly
attributable to the expenses for which such Subsidiary is liable (as its share
of the consolidated expense) and so long as the proceeds of such Dividend is
used to pay such expense and reduce the corresponding liability; (vi) the Loan
Parties may make dispositions permitted hereunder; (vii) the Loan Parties may
make Dividends to make payments under the Sponsor’s Advisor’s Agreement, to the
extent such payments are permitted by Section 6.07; (viii) the Loan Parties may
make Dividends constituting repurchases of equity interests in a Borrower or any
Subsidiary in connection with the exercise of stock options or warrants;
provided that such payments shall not exceed $5,000,000 in any fiscal year or
$10,000,000 in the aggregate after the Closing Date; and (ix) any payments made
by a Borrower in connection with the Transactions.

Section 6.07 Transactions with Affiliates. Except as set forth on Schedule 6.07,
enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Loan Party (other than between or among the Loan Parties),
other than in the ordinary course of business and on terms and conditions
substantially as favorable to such Loan Party as would reasonably be obtained by
such Loan Party at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except:

(a) As set forth on Schedule 6.07;

(b) Dividends may be paid to the extent provided in Section 6.06;

(c) loans (and interest thereon) may be made and paid and other transactions may
be entered into between and among any Loan Party and its Affiliates to the
extent permitted hereunder;

(d) payments of fees, indemnities and expenses may be paid to directors;

(e) payment of reasonable compensation to directors, officers, employees and
advisors for services actually rendered to any such Loan Party or any of its
Subsidiaries;

(f) stock option, stock incentive, equity, bonus and other compensation plans of
the Loan Parties and their Subsidiaries and the issuance of shares thereunder;

(g) employment contracts with officers and management of the Loan Parties and
their Subsidiaries;

(h) the repurchase of equity interests from officers, directors and employees to
the extent specifically permitted under this Agreement;

(i) advances and loans to officers and employees of the Loan Parties and their
Subsidiaries to the extent specifically permitted under this Agreement;

 

108



--------------------------------------------------------------------------------

(j) Investments consisting of notes from officers, directors and employees to
purchase equity interests to the extent specifically permitted under this
Agreement;

(k) other transactions with Affiliates specifically permitted under this
Agreement (including, without limitation, sale/leaseback transactions, permitted
dispositions, Dividends, Permitted Investments and Indebtedness);

(l) provided that no Specified Default, has occurred and is continuing and,
after giving effect to the payment of such management fee, the Borrowers may pay
fees to Sponsor in accordance with the Sponsor’s Advisor’s Agreement; provided
further (i) that any fee that is not permitted to be paid under this clause
(d) may be deferred and paid at such time, if any, that such fee would be
allowed (so long as, after giving effect to the subsequent payment, a Specified
Default has not occurred), (ii) notwithstanding the occurrence and continuance
of a Specified Default, actual out-of-pocket expense reimbursements may be made
to Sponsor for activities in connection with the Sponsor’s Advisor’s Agreement
and (iii) notwithstanding the occurrence and continuance of a Specified Default,
indemnities may be made and paid to the Sponsor in accordance with the Sponsor’s
Advisor’s Agreement;

(m) any Loan Party may make payments to a Borrower pursuant to a Tax Sharing
Agreement in an amount not in excess of the federal and state (in such states
that permit consolidated or combined Tax Returns) income tax liability that such
Loan Party would have been liable for if the Loan Parties had filed their taxes
on a stand-alone basis; and

(n) the Transactions may be effected.

Section 6.08 Financial Covenants. At any fiscal month end when the Excess
Availability Requirements are not met (and thereafter until the Excess
Availability Requirements are met for one month end), permit the Consolidated
Fixed Charge Coverage Ratio, as of the last day of any Test Period, to be less
than 1.0:1.0; provided that any such failure to comply with the Excess
Availability Requirements or the Consolidated Fixed Charge Coverage Ratio shall
result in an Event of Default only if the Sponsor has failed on the last day of
any such Test to cause an Equity Issuance to be made in cash in an amount equal
to the greatest amount that would have been required to be contributed to the
Borrowers in order to satisfy the Excess Availability Requirements or to satisfy
the Consolidated Fixed Charge Coverage Ratio on the last day of the applicable
Test Period (the cash proceeds from such Equity Issuance being considered an
addition to Consolidated EBITDA for such Test Period only for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio), provided further that
such Equity Issuances shall be made not more than two times in any four
consecutive fiscal quarters of the Loan Parties and not more than five times
during the term hereof.

Section 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc. (a) Amend or modify, or permit the amendment or
modification of, any provision of Material Indebtedness or of any agreement
(including any purchase agreement, indenture, loan agreement or security
agreement) relating thereto other than any amendments or modifications to
Material

 

109



--------------------------------------------------------------------------------

Indebtedness which do not materially adversely affect the interests of the
Lenders or would not reasonably be expected to result in a Material Adverse
Effect and are otherwise permitted under Section 6.01; (b) except as provided in
Section 6.06, make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any indebtedness outstanding under the Qualified Senior Notes;
(c) amend or modify, or permit the amendment or modification of, any provision
of any Qualified Senior Notes or any agreement (including any Qualified Senior
Debt Document) relating thereto other than amendments or modifications which do
not materially adversely affect the interests of the Lenders or would not
reasonably be expected to result in a Material Adverse Effect or which are
effected to make technical corrections to the respective documentation;
(d) amend or modify, or permit the amendment or modification of, any other
Transaction Document (other than the Loan Documents), in each case except for
amendments or modifications which would not reasonably be expected to result in
a Material Adverse Effect; or (e) amend, modify or change its articles of
incorporation or other constitutive documents (including by the filing or
modification of any certificate of designation) or by-laws, or any agreement
entered into by it, with respect to its Equity Interests (including any
shareholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any amendments, modifications, agreements or
changes or any such new agreements that do not materially adversely affect the
interests of the Lenders or would not reasonably be expected to result in a
Material Adverse Effect.

Section 6.10 Limitation on Certain Restrictions. Directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Loan Party (other than the Lead Borrower or
any Future Holding Company) to (a) pay dividends or make any other distributions
on its Equity Interests or any other interest or participation in its profits
owned by a Borrower or any other Loan Party, or pay any Indebtedness owed to a
Borrower or any other Loan Party, (b) make loans or advances to a Borrower or
any other Loan Party or (c) transfer any of its properties to a Borrower or any
other Loan Party, except for such encumbrances or restrictions existing under or
by reason of (i) Applicable Law; (ii) this Agreement and the other Loan
Documents; (iii) the Qualified Senior Debt Documents; (iv) customary provisions
restricting subletting, encumbering or assignment of any lease governing a
leasehold interest of a Borrower or any other Loan Party; (v) customary
provisions restricting assignment of any agreement entered into by a Borrower or
any other Loan Party in the ordinary course of business; (vi) any holder of a
Lien permitted by Section 6.02 may restrict the transfer of the asset or assets
subject thereto; (vii) restrictions which are not more restrictive than those
contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement; (viii) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 6.05
pending the consummation of such sale; (ix) any agreement in effect at the time
such Subsidiary is a Subsidiary of a Borrower, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary of such
Borrower; (x) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such Person’s organizational or governing documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or assets held in the subject joint venture or other entity, or
(xi) by the documents described on Schedule 6.10.

 

110



--------------------------------------------------------------------------------

Section 6.11 [Reserved.]

Section 6.12 [Reserved.]

Section 6.13 Business. With respect to the Loan Parties, engage (directly or
indirectly) in any business other than those businesses in which the Borrowers
and their Subsidiaries are engaged on the Closing Date (or which are
substantially related thereto, reasonable extensions thereof, ancillary or
complementary thereof ancillary or complementary thereof).

Section 6.14 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, without the consent of the
Administrative Agent, which consent shall not be unreasonably withheld, except
changes that in the aggregate would not reasonably be expected to result in a
Material Adverse Effect or are required by GAAP.

Section 6.15 Fiscal Year. Change its fiscal year-end to a date other than
(i) for fiscal year 2006, December 30, 2006, (ii) for fiscal year
2007, December 29, 2007 (iii) for fiscal year 2008, December 27, 2008, (iv) for
fiscal year 2009, December 26, 2009, (v) for fiscal year 2010, December 25, 2010
and for fiscal year 2011, December 31, 2011.

Section 6.16 [Reserved.]

Section 6.17 Future Holding Company. Permit the Future Holding Company, if any,
to engage in any business or own any Property except for the direct ownership of
100% of the Equity Interests of the Lead Borrower, de minimus administrative and
corporate governance functions and assets incidental thereto, incurrence of
Indebtedness which, when aggregated with Indebtedness outstanding under
Section 6.01(p), does not exceed $60,000,000 in the aggregate principal amount
at any time outstanding, and, with the prior consent of the Agents, the direct
ownership of the Equity Interests of any other Subsidiary.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrowers, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Protection
Agreement relating to the Loans, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without demand or notice
(except as required by Applicable Law), and that in the case of any extension of
time of payment or renewal of any of the Guaranteed Obligations, the same

 

111



--------------------------------------------------------------------------------

will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and are absolute,
irrevocable and unconditional, joint and several, to the extent permitted by
Applicable Law irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Borrowers under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing to the extent permitted by
Applicable Law, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which a Borrower is or may become a party;

(b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);

(d) the insolvency of any Borrower or any other Guarantor;

(e) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(f) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(g) the release of any Borrower or any other Guarantor; or

(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full in cash or performance of the Obligations).

 

112



--------------------------------------------------------------------------------

To the extent permitted by Applicable Law, the Guarantors hereby expressly waive
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Loan Party thereof exhaust any right, power or
remedy or proceed against any Borrower under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations. To the extent permitted by Applicable Law, the
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against any Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding, until the obligations are paid in full in cash and all Commitments
hereunder are terminated.

Section 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrowers or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly
and severally agree that they will indemnify each Secured Party promptly upon
written demand (together with backup documentation supporting such reimbursement
request) for all reasonable costs and out-of-pocket expenses (including
reasonable fees of counsel) incurred by such Secured Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith, willful misconduct, or gross negligence by such Secured Party.

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than contingent indemnity obligations to the extent no claim giving rise
thereto has been asserted) and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against the Borrowers or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. The

 

113



--------------------------------------------------------------------------------

payment of any amounts due with respect to any Indebtedness of a Borrower or any
other Guarantor now or hereafter owing to any Guarantor or any Borrower by
reason of any payment by such Guarantor under the Guarantee in this Article VII
is hereby subordinated to the prior payment in full in cash of the Guaranteed
Obligations.

Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article
VIII) for purposes of Section 7.01, notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 7.09 Release of Subsidiary Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred in a transaction permitted by this Agreement (a “Transferred
Guarantor”) to a person or persons, none of which is a Borrower or a Loan Party,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released from its obligations under this Agreement
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements shall be
automatically released, and the Collateral Agent shall taken such actions as are
necessary or

 

114



--------------------------------------------------------------------------------

reasonably requested by the Lead Borrower to effect each release described in
this Section 7.09 in accordance with the relevant provisions of the Security
Documents.

ARTICLE VIII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) Any Loan Party shall default in the payment of any principal of any Loan or
the reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) Any Loan Party shall default in the payment of any interest on any Loan or
any Fee or any other amount (other than an amount referred to in (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder or any representation, warranty,
statement or information contained in any material report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished; it being recognized by
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by said
projections probably will differ from the projected results and that the
differences may be material;

(d) Any Loan Party shall default in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
5.03(a), 5.04, 5.05(b), 5.08, 5.15 (after a two (2) Business Day grace period),
or 5.16 or in Article VI (provided that, if (A) such default is of a type that
can be cured within five Business Days and (B) the default would not adversely
impact the Lenders’ Lien on the Collateral, and (C) the default occurred as a
result of a breach of Sections 6.01, 6.02, 6.04, 6.06, 6.09, or 6.10, such
default shall not constitute an Event of Default for five Business Days after
the occurrence of such default so long as the Loan Parties are diligently
pursuing the cure of such default);

(e) Any Loan Party shall default in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 30 days after written
notice thereof from the Administrative Agent to the Lead Borrower;

(f) Any Loan Party shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Material Indebtedness (other than the
Obligations), when

 

115



--------------------------------------------------------------------------------

and as the same shall become due and payable (after giving effect to the
expiration of any grace period or cure period set forth therein), or (ii) fail
to observe or perform any other term, covenant, condition or agreement contained
in the Qualified Senior Debt Documents or any other agreement or instrument
evidencing or governing any such Material Indebtedness if the effect of any
failure referred to in clauses (i) and (ii) is to cause, or to permit the holder
or holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such Material
Indebtedness to become due prior to its stated maturity which default event or
condition is not being contested in good faith;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the Property or assets of
any Loan Party, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of the Property or assets of any Loan Party; or
(iii) the winding-up or liquidation of any Loan Party; and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
the Property or assets of any Loan Party; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable
(after taking into account all rights of contribution), admit in writing its
inability or fail generally to pay its debts as they become due; or (vii) take
any action for the purpose of effecting any of the foregoing; or (viii) except
as permitted by Section 6.05, wind up or liquidate;

(i) one or more final judgments for the payment of money in an aggregate amount
(x) in excess of $50,000,000 if Excess Availability is greater than or equal to
$40,000,000 on a pro forma basis for the 12 month period following such judgment
or (y) $25,000,000 if Excess Availability is less than $40,000,000 on a pro
forma basis for the 12 month period following such judgment (in each case,
either (i) in excess of insurance coverage to the extent the applicable
insurance carrier has not denied (or reserved rights with respect to its)
responsibility to cover such liability, or (ii) the Lead Borrower has provided
evidence of indemnities reasonably satisfactory to the Administrative Agent)
shall be rendered against any Loan Party or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Loan Party to
enforce any such judgment;

 

116



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, could reasonably be expected to result in liability of any
Loan Party in an amount in excess of $10.0 million or such other amount that
would reasonably be expected to result in an Material Adverse Effect and the
same shall remain undischarged for 30 consecutive days;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by a Borrower or any other Loan Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby, except to the extent of the failure to obtain such a security interest
and Lien in immaterial Collateral which, either (i) in the aggregate with all
other such immaterial Collateral, has a fair market value not to exceed $1.0
million or (ii) as a result of the failure of the Collateral Agent, through its
acts or omissions and through no fault of the Loan Parties, to maintain the
perfection of its Liens in accordance with Applicable Law;

(l) the Guarantees shall cease to be in full force and effect, unless in
connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other Person,
on behalf of a Loan Party, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(n) there shall have occurred a Change in Control;

(o) the imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

(p) the indictment by any Governmental Authority of any Loan Party as to which
any Loan Party or Administrative Agent receives notice as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement of criminal or civil proceedings against any Loan Party pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture of (i) any of the Collateral having a value in excess of
$10.0 million or (ii) any other Property of any Loan Party which is

 

117



--------------------------------------------------------------------------------

necessary or material to the conduct of its business and such indictment remains
unquashed for ninety (90) days or more unless the Administrative Agent
determines in its reasonable discretion that the indictment is immaterial;

then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Lead Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and the Guarantors to the extent permitted by Applicable Law, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to a Loan Party described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers and the Guarantors, anything contained herein
or in any other Loan Document to the contrary notwithstanding.

ARTICLE IX

LC COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

Section 9.01 LC Collateral Account.

(a) The Collateral Agent is hereby authorized to establish and maintain at its
office at One Federal Street, Boston, Massachusetts, in the name of the
Collateral Agent and pursuant to a dominion and control Agreement, a restricted
deposit account designated “The Borrower LC Collateral Account”. Each Loan Party
shall deposit into the LC Collateral Account from time to time the cash
collateral required to be deposited under Section 2.18(j) hereof.

(b) The balance from time to time in such LC Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. Notwithstanding any other provision hereof to
the contrary, all amounts held in the LC Collateral Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full. All
funds in “The Borrower LC Collateral Account” may be invested in accordance with
the provisions of Section 2.18(j).

Section 9.02 Intentionally Deleted.

 

118



--------------------------------------------------------------------------------

Section 9.03 Application of Proceeds. After the occurrence and during the
continuance of an Event of Default, the proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral (including, without limitation, pursuant to the
exercise by the Collateral Agent of its remedies during the continuance of an
Event of Default) or otherwise received on account of the Obligations shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, promptly by the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and out-of-pocket expenses,
fees, commissions and taxes of such sale, collection or other realization
including, without limitation, compensation to the Collateral Agent and its
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Collateral Agent in connection therewith;

(b) Second, to the payment of all other reasonable costs and out-of-pocket
expenses of such sale, collection or other realization including, without
limitation, costs and expenses and all costs, liabilities and advances made or
incurred by the other Secured Parties in connection therewith;

(c) Third, to interest then due and payable on the Borrowers’ Swingline Loan;

(d) Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

(e) Fifth, to interest then due and payable on the Borrowers’ Revolving Loans
and other amounts due pursuant to Sections 2.12, 2.13 and 2.15 (other than on
account of the Seasonal Overadvance);

(f) Sixth, to the principal balance of Revolving Borrowing to the extent they do
not constitute Seasonal Overadvances and are then outstanding;

(g) Seventh, to cash collateralize all LC Exposures plus any accrued and unpaid
interest thereon;

(h) Eighth, to all amounts outstanding (including principal, interest and fees)
on account of the Seasonal Overadvances until the same have been prepaid in
full;

(i) Ninth, to all Obligations on account of Bank Product Agreements (including
Hedging Agreements) and Cash Management Agreements, pro rata;

(j) Tenth, to all other Obligations pro rata;

(k) Eleventh, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (j) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.

 

119



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 10.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes the Administrative Agent, in
such capacity, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

(b) Each Lender hereby irrevocably designates and appoints the Collateral Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such actions on its behalf under the provisions of this Agreement and
the other Loan Documents and to exercise such powers as are expressly delegated
to the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 10.02 Administrative Agent and Collateral Agent in their Individual
Capacity. The Persons serving as the Administrative Agent and Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and Collateral Agent, as applicable, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder or Collateral
Agent, as applicable.

Section 10.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent and the Collateral Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Collateral
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent or the
Collateral Agent, as applicable, is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent and the
Collateral Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Future Holding
Company, the Lead Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or Collateral Agent, as
applicable, or any of its respective Affiliates in any capacity. The
Administrative Agent and the Collateral Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or

 

120



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent and Collateral Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent and Collateral Agent by the Lead Borrower
or a Lender, and the Administrative Agent and Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or Collateral Agent, as applicable.

Section 10.04 Reliance by Agents. The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it in good faith to be genuine and to have been signed or sent by the proper
Person. The Agents also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Agents may consult with legal
counsel (who may be counsel for Lead Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.05 Delegation of Duties. The Administrative Agent and Collateral
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent or
Collateral Agent, as applicable. The Administrative Agent and Collateral Agent
and any such respective sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Affiliates. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Affiliates of each Administrative Agent and Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of Administrative Agent and Collateral Agent.

Section 10.06 Successor Administrative Agent. The Administrative Agent and/or
Collateral Agent may resign as such at any time upon at least 30 days’ prior
written notice to the Lenders, the Issuing Bank and the Lead Borrower. Upon any
such resignation, the Required Lenders shall have the right with the consent of
the Lead Borrower (such consent shall not be unreasonably withheld or delayed)
as long as no Specified Default has occurred and is continuing, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent and/or Collateral Agent, as applicable,
gives written notice of its resignation, then the retiring Administrative Agent
and/or Collateral Agent, as applicable, may, on behalf of the Lenders and the
Issuing Bank, with the consent of the Lead Borrower, so long as no Specified
Default has occurred and is continuing, appoint a successor Administrative Agent
and/or Collateral Agent, as applicable, which successor shall be a

 

121



--------------------------------------------------------------------------------

commercial banking institution organized under the laws of the United States (or
any state thereof) or a United States branch or agency of a commercial banking
institution, and having combined capital and surplus of at least $500.0 million;
provided, however, that if such retiring Administrative Agent and/or Collateral
Agent, as applicable, is unable to find a commercial banking institution which
is willing to accept such appointment and which meets the qualifications set
forth above, the retiring Administrative Agent’s and/or Collateral Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Administrative Agent and/or
Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders, with the consent of the Lead Borrower, so long as no Specified
Default has occurred and is continuing, appoint a successor Administrative Agent
and/or Collateral Agent, as applicable.

Upon the acceptance of its appointment as Administrative Agent and/or Collateral
Agent, as applicable, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and/or Collateral Agent, as applicable, and the
retiring Administrative Agent and/or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent and/or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
Administrative Agent’s and/or Collateral Agent’s resignation hereunder, the
provisions of this Article X and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent and/or Collateral Agent, as
applicable, its respective sub-agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent and/or Collateral Agent, as applicable.

Section 10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

Section 10.08 No Other Administrative Agent or Collateral Agent. The Lenders
identified in this Agreement, the Syndication Agent and the Co-Documentation
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, neither the Syndication Agent nor any Co-Documentation
Agent shall have or be deemed to have a fiduciary relationship with any Lender.
Each Lender hereby makes the same acknowledgments with respect to the
Syndication Agent and the Co-Documentation Agents as it makes with respect to
the Administrative Agent or Collateral Agent or any other Lender in this Article
X. Notwithstanding the foregoing, the parties hereto acknowledge that the
Co-Documentation Agents and the Syndication Agent hold such titles in name only,
and that such titles confer no additional rights or obligations relative to
those conferred on any Lender hereunder.

 

122



--------------------------------------------------------------------------------

Section 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrowers or
the Guarantors and without limiting the obligation of the Borrowers or the
Guarantors to do so), ratably according to their respective outstanding Loans
and Commitments in effect on the date on which indemnification is sought under
this Section 10.09 (or, if indemnification is sought after the date upon which
all Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 10.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

Section 10.10 Additional Loans. Administrative Agent shall not make (and shall
prohibit the Issuing Bank and Swingline Lender, as applicable, from making) any
Revolving Loans or provide any Letters of Credit to the Borrowers on behalf of
Lenders intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would cause the aggregate amount of the
Revolving Exposure to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Administrative Agent may make (or cause to be made)
such additional Revolving Loans or Swingline Loans or provide such additional
Letters of Credit on behalf of Lenders, intentionally and with actual knowledge
that such Loans or Letters of Credit will cause the total outstanding Revolving
Exposure to exceed the Borrowing Base, as Administrative Agent may deem
necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Revolving Loans, Swingline Loans, or
additional Letters of Credit to the Borrowers which Administrative Agent may
make or provide (or cause to be made or provided) after obtaining such actual
knowledge that the Revolving Exposure equals or exceeds the Borrowing Base shall
not exceed the amount equal to $17.5 million outstanding at any time less the
then outstanding amount of any Special Agent Advances and shall not cause the
Revolving Exposure to exceed the Revolving Commitments of all of the Lenders or
the Revolving Exposure of a Lender to exceed such Lender’s Revolving Commitment,
and (b) without the consent of all Lenders, Administrative Agent shall not
permit any such additional Revolving Loans, Swingline Loans or Letters of Credit
to remain outstanding for more than sixty (60) days from the date of such
additional Revolving Loans, Swingline Loans or Letters of Credit. Each Lender
shall be obligated to pay Administrative Agent the amount of its Pro Rata
Percentage of any such additional Revolving Loans, Swingline Loans, or Letters
of Credit provided that Administrative Agent is acting in accordance with the
terms of this Section 10.10.

Section 10.11 Collateral Matters. Administrative Agent may, at its option, from
time to time, at any time on or after an Event of Default and for so long as the
same is continuing or upon any other failure of a condition precedent to the
making of Loans hereunder, make such

 

123



--------------------------------------------------------------------------------

disbursements and advances (“Special Agent Advances”) which Administrative
Agent, in its sole discretion, deems necessary or desirable either (i) to
preserve or protect the Collateral or any portion thereof or (ii) to pay any
other amount chargeable to the Borrowers pursuant to the terms of this Agreement
or any of the other Loan Documents consisting of costs, fees and expenses and
payments to any Issuing Bank (provided that in no event shall (i) Special Agent
Advances for such purpose exceed the amount equal to $17.5 million in the
aggregate outstanding at any time less the then outstanding Revolving Loans,
Swingline Loans and Letters of Credit under Section 10.10 hereof and
(ii) Special Agent Advances plus the Revolving Exposure exceed the Lenders’
Commitment at the time of such Event of Default or cause any Lender’s Revolving
Exposure to exceed such Lender’s Revolving Loan Commitment at the time of such
Event of Default). Special Agent Advances shall be repayable on demand and be
secured by the Collateral. Special Agent Advances shall not constitute Loans but
shall otherwise constitute Obligations hereunder. Administrative Agent shall
notify each Lender and the Lead Borrower in writing of each such Special Agent
Advance, which notice shall include a description of the purpose of such Special
Agent Advance. Each Lender agrees that it shall make available to Administrative
Agent, upon Administrative Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Pro Rata Percentage of each such Special Agent
Advance. If such funds are not made available to Administrative Agent by such
Lender, Administrative Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Administrative Agent at
the Federal Funds Rate for each day during such period (as published by the
Federal Reserve Bank of New York or at Administrative Agent’s option based on
the arithmetic mean determined by Administrative Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
City time) on that day by each of the three leading brokers of Federal funds
transactions in New York City selected by Administrative Agent) and if such
amounts are not paid within three (3) days of Administrative Agent’s demand, at
the highest interest rate provided for in Section 2.06(a).

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a) if to any Loan Party, to the Lead Borrower at:

Six Neshaminy Interplex

6th Floor

Trevose, PA 19053

Attention: Mr. David Hollister

Telecopy No.: (734) 354-1326

E-mail: dhollister@broderbros.com

 

124



--------------------------------------------------------------------------------

with a copy to:

Bain Capital Partners, LLC

745 Fifth Avenue

Suite 3200

New York, NY 10151

Attention: Seth Meisel

Telecopy No.: (212) 421-2225

E-mail: smeisel@baincapital.com

and

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Linda K. Myers, P.C.

Telecopy No.: (312) 861-2200

E-mail: lmyers@kirkland.com

(b) if to the Administrative Agent or the Collateral Agent, to it at:

Bank of America, N.A.

One Federal Street

Boston, Massachusetts 02110

Mail Stop MA5-503-07-19

Attention: Gregory Kress

Telecopy No. (617) 654-1181

E-mail: Gregory.kress@bankofamerica.com

with a copy to:

Riemer & Braunstein, LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: David S. Berman

Telecopy No.: (617) 880-3456

E-mail: dberman@riemerlaw.com

(c) if to a Lender, to it at its address (or telecopy number or e-mail address)
set forth herein or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, by e-mail, or by certified or registered mail, in each case delivered,
sent or mailed (properly addressed) to such party as provided in this
Section 11.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 11.01 and failure to deliver
courtesy copies of notices and other communications shall in no event affect the
validity or effectiveness of such notices and other communications.

 

125



--------------------------------------------------------------------------------

Section 11.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders (other than Defaulting Lenders) or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent or Collateral Agent, as
applicable, and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall (i) increase the dollar amount of the Commitment of any Lender
without the written consent of such Lender or increase the Commitments of all
Lenders (other than as set forth in Section 2.20) without the consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than to waive default
interest under Section 2.06(c)) to the extent a waiver of the underlying default
giving rise to such default interest does not require a vote of all Lenders), or
reduce or forgive any Fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the maturity of any Loan,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment (other than the waiver of default interest
under Section 2.06(c), or postpone the scheduled date of expiration of any
Commitment or postpone the scheduled date of expiration of any Letter of Credit
beyond the Revolving Maturity Date, without the written consent of each Lender
affected thereby, (iv) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section 11.02) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (v) release any
Subsidiary Guarantor from its Guarantee (except as expressly provided in Article
VII), or limit its liability in respect of such Guarantee, without the written
consent of each Lender, or (vi) except as otherwise permitted herein, release
all or substantially all of the Collateral from the Liens of the Security
Documents or alter the relative priorities of the Obligations entitled to the
Liens of the Security Documents (except in connection with securing

 

126



--------------------------------------------------------------------------------

additional Obligations equally and ratably with the other Obligations), in each
case without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Bank and the Swingline Lender) if (x) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (y) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement that requires unanimous approval of all
Lenders as contemplated by Section 11.02(b) (other than clause (iii) of such
Section), the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
the Borrowers shall have the right to replace such non-consenting Lender or
Lenders with one or more Persons pursuant to Section 2.16 so long as at the time
of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided further that each replaced Lender
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

Section 11.03 Expenses; Indemnity.

(a) The Borrowers agrees to pay all reasonable out-of-pocket expenses (including
but not limited to reasonable out-of-pocket expenses incurred in connection with
due diligence and travel, courier, reproduction, printing and delivery expenses)
incurred by the Agents in connection with the syndication of the credit
facilities provided for herein and the preparation, execution and delivery, and
administration of this Agreement and the other Loan Documents, including one
inventory appraisal firm (which shall be reasonably acceptable to the Lead
Borrower) in connection with any Inventory Appraisal, or in connection with any
amendments, modifications, enforcement costs, work-out costs, documentary taxes
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the Agents
or any Lender in connection with the work-out, enforcement or protection of its
rights in connection with this Agreement (including pursuant to Section 5.16 of
this Agreement) and the other Loan Documents or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees,
charges and disbursements of Riemer & Braunstein, LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement, protection, or work-out, the fees, charges and disbursements of any
other counsel for the Agents or any Lender; provided that the Borrowers shall
only be required to pay for one counsel for all the Lenders to the extent no
conflict arises; provided, in the event the Borrowers have a bona fide dispute
with any such expenses, payment of such disputed amounts shall not be required
until the earlier of the date such dispute is resolved to the reasonable
satisfaction of the Borrowers or thirty (30) days after

 

127



--------------------------------------------------------------------------------

receipt of any such invoice (and any such disputed amount which is so paid shall
be subject to a reservation of the Borrowers’ rights with respect thereto). The
Loan Parties shall not be obligated to reimburse the allocated costs of any
overhead expenses.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing Persons and each of their respective directors, officers, trustees,
employees and agents (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs
and any and all losses, claims, damages (other than indirect, consequential,
special or punitive damages), liabilities and related out-of-pocket expenses,
including reasonable counsel fees, charges, out-of-pocket expenses and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the Transactions, (ii) any actual
or proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, or (iv) any actual
or alleged presence or Release or threatened Release of Hazardous Materials, on,
under or from any Property owned, leased or operated by any Loan Party, or any
Environmental Claim related in any way to any Loan Party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction to have resulted from the gross negligence,
willful misconduct, or bad faith by any Indemnitee; provided, further that the
Borrowers shall only be obligated to reimburse the fees and expenses for one
legal counsel fee for all Indemnities (to the extent there is no conflict):
provided, further, that the Loan Parties shall not be obligated to indemnify any
Indemnitee for claims, losses, or liabilities related to disputes among
Indemnities.

(c) The provisions of paragraph (b) of this Section 11.03 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender. All amounts
due under this Section 11.03 shall be payable promptly (but in any event no more
than 30 Business Days following) upon written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(d) To the extent that the Borrowers fails to pay any amount required to be paid
by it to the Issuing Bank or the Swingline Lender under paragraph (a) or (b) of
this Section 11.03, each Lender severally agrees to pay to the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Pro Rata Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against any of the Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposure and unused Commitments at the time.

 

128



--------------------------------------------------------------------------------

Section 11.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more Eligible Assignees (other than the
Borrowers, or any Affiliate or Subsidiary thereof or any Person who is in direct
competition with a Loan Party’s business) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except in the case of
an assignment to a Lender, an Affiliate of a Lender or a Lender Affiliate, the
Lead Borrower (except (i) after the occurrence and during the continuation of a
Specified Default) and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Bank and the Swingline Lender) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Lender Affiliate or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5.0 million unless the Lead
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section 11.04, from and
after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement (provided that any liability of the Borrowers to
such assignee under Section 2.12, 2.13 or 2.15 shall be limited to the amount,
if any, that would have been payable thereunder by the Borrowers in the absence
of such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and

 

129



--------------------------------------------------------------------------------

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.15
and 11.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this
Section 11.04.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the city of Boston a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrowers, the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Issuing Bank, the Collateral
Agent, the Swingline Lender and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by paragraph
(b) of this Section 11.04, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Lead Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section 11.04, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 11.04. Each Lender
shall, acting for this purpose as an

 

130



--------------------------------------------------------------------------------

agent of the Borrowers, maintain at one of its offices a register for the
recordation of the names and addresses of its Participants, and the amount and
terms of its participations, provided that no Lender shall be required to
disclose or share the information contained in such register with the Lead
Borrower or any other party, except as required by Applicable Law.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the Lead Borrower (which consent shall not be unreasonably withheld
or delayed). A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.15 unless the Lead Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.15(e) and
(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Lead Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities; provided that the
documentation governing or evidencing such collateral assignment or pledge shall
provide that any foreclosure or similar action by such trustee or representative
shall be subject to the provisions of this Section 11.04 concerning assignments
and shall not be effective to transfer any rights under this Agreement or in any
Loan, Note or other instrument evidencing its rights as a Lender under this
Agreement unless the requirements of Section 11.04 concerning assignments are
fully satisfied.

Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and
11.03 and Article X (subject to the express terms contained therein) shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this

 

131



--------------------------------------------------------------------------------

Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Secured Parties may require such indemnities as they shall
reasonably deem necessary or appropriate to protect the Secured Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to Hedging Agreements and the Other Liabilities.

Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.08 Right of Setoff. If a Specified Default shall have occurred and be
continuing, each Lender, each Participant and each of their respective
Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding
payroll, trust, and tax withholding accounts) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of the Loan Parties against any of and all the obligations of the Loan Parties
now or hereafter existing under this Agreement held by such Lender to the extent
then due and owing; although such Obligations may otherwise be fully secured;
provided that such Lender shall provided the Lead Borrower with written notice
promptly after its exercise of such right of setoff. No Lender or any Affiliate
shall exercise its rights under this Section without the consent of the
Administrative Agent or the Required Lenders. The rights of each Lender under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.

 

132



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 11.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by Applicable Law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.

Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates or its Lender Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and

 

133



--------------------------------------------------------------------------------

other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 11.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to a Borrower
and its obligations, (g) with the consent of the Lead Borrower or (h) to the
extent such Information (i) is publicly available, in each case at the time of
disclosure or becomes publicly available other than as a result of a breach of
this Section 11.12 or (ii) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis from
a source other than any Borrower or any Subsidiary who does not have an
obligation to keep such information confidential. For the purposes of this
Section 11.12, “Information” means all information received from a Borrower or
any Subsidiary relating to a Borrower or any Subsidiary or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by a
Borrower or any Subsidiary without breaching any confidentiality provisions in
favor of the Loan Parties. Any Person required to maintain the confidentiality
of Information as provided in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 11.14 Reserved.

Section 11.15 Press Releases and Related Matters.

Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Lead

 

134



--------------------------------------------------------------------------------

Borrower, logo or trademark. The Administrative Agent shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
and the Lenders reserve the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

Section 11.16 Patriot Act.

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act. Each Borrower is in compliance, in all
material respects, with the Act. No part of the proceeds of the Revolving Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 11.17 Foreign Asset Control Regulations.

Neither of the advance of the Revolving Loans nor the use of the proceeds of any
thereof will, to the knowledge of the Loan Parties, violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Loan Parties or their Subsidiaries or Persons who are their direct
parent (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) knowingly engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

Section 11.18 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other

 

135



--------------------------------------------------------------------------------

Loan Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Secured Party.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Loan Party
hereunder shall not be discharged or impaired or otherwise affected by the
failure of any Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the payment in full
in cash of all the Obligations after termination of all Commitments to any Loan
Party under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and performed in full after the termination of
Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Except as otherwise specifically provided herein, each Loan Party is
obligated to repay the Obligations as joint and several obligors under this
Agreement. Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent indemnity
obligations for then unasserted claims) and the termination of all Commitments
to any Loan Party under any Loan Document. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or

 

136



--------------------------------------------------------------------------------

unmatured, in accordance with the terms of this Agreement and the other Loan
Documents. Subject to the foregoing, to the extent that any Loan Party shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Credit Extensions made to another Loan Party hereunder
(an “Accommodation Payment”), then the Loan Party making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Loan Parties in an amount equal to a fraction
of such Accommodation Payment, the numerator of which fraction is such other
Loan Party’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Loan Parties. As of any date of determination,
the “Allocable Amount” of each Loan Party shall be equal to the maximum amount
of liability for Accommodation Payments which could be asserted against such
Loan Party hereunder without (a) rendering such Loan Party “insolvent” within
the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Loan Party with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Loan Party
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Secured Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Secured Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Applicable Law or otherwise.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Secured Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Secured Parties to inform any Loan Party of any such information.

Section 11.19 Existing Credit Agreement Amended and Restated. This Agreement
shall amend and restate the Existing Credit Agreement in its entirety. On the
Closing Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that each of the Revolving Loans and Swingline Loans (as such
term is defined in the Existing Credit Agreement) outstanding under

 

137



--------------------------------------------------------------------------------

the Existing Credit Agreement on the Closing Date shall, for purposes of this
Agreement, be included as Revolving Loans and Swingline Loans hereunder and all
LC Exposure (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement on the Effective Date shall be LC Exposure hereunder.

[Signature Pages Follow]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRODER BROS., CO.,

as Borrower

By: 

 

/s/ David Hollister

Name: 

 

David Hollister

Title: 

 

Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Issuing Bank,
a Lender and Swingline Lender

By: 

 

/s/ Gregory Kress

Name: 

 

Gregory Kress

Title: 

 

Senior Vice President

 

S-2



--------------------------------------------------------------------------------

LASALLE BANK MIDWEST, as a Co-Documentation Agent, an Issuing Bank and a Lender

By: 

 

/s/ Kenneth D. Horvath

Name: 

 

Kenneth D. Horvath

Title: 

 

Vice President

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent and a Lender

By: 

 

/s/ Rufus S. Dowe, III

Name: 

 

Rufus S. Dowe, III

Title: 

 

Account Executive

 

S-4



--------------------------------------------------------------------------------

COMERICA BANK, as a Co-Documentation Agent and a Lender

By: 

 

/s/ Anthony F. Catania

Name: 

 

Anthony F. Catania

Title: 

 

Vice President

 

S-5



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Co-Documentation Agent and a Lender

By: 

 

/s/ Jeffrey A. Skinner

Name: 

 

Jeffrey A. Skinner

Title: 

 

Duly Authorized Signator

 

S-6



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as a Lender

By: 

 

/s/ Sanat Amladi

Name: 

 

Sanat Amladi

Title: 

 

Vice President

 

S-7



--------------------------------------------------------------------------------

ANNEX I

Applicable Margin/Fee

 

Level

 

Excess Availability

 

Adjusted LIBOR

Rate Applicable

Margin

   

ABR Applicable

Margin

    Applicable Fee  

I

  Greater than or equal to $60,000,000   1.00 %   0 %   0.25 %

II

  Greater than or equal to $30,000,000 but less than $60,000,000   1.25 %   0 %
  0.25 %

III

  Less than $30,000,000   1.50 %   0 %   0.25 %

On the first day of each fiscal quarter (each, an “Adjustment Date”), commencing
with the fiscal quarter beginning on April 1, 2007, the Applicable Margin and
Applicable Fee for that portion of the Revolving Loans not constituting Seasonal
Overadvances shall be determined from such pricing grid based upon average daily
Excess Availability for the most recently ended fiscal quarter immediately
preceding such Adjustment Date. Each change in such Applicable Margin or
Applicable Fee resulting from a change in the Excess Availability shall be
effective on and after the date of delivery to the Administrative Agent of the
Compliance Certificate required by Section 5.01(d). Notwithstanding the
foregoing, (i)(a) the Applicable Margin shall be deemed to be 0% for ABR
Revolving Borrowings and 1.25% for Eurodollar Borrowings and (b) the Applicable
Fee shall be deemed to be 0.25%, in each case from the Closing Date to the date
of delivery to the Administrative Agent of the Compliance Certificate required
by Section 5.01(d) for the fiscal period ended on or about March 31, 2007 (even
if the Excess Availability for another Level is met during such period) and
(ii) at any time during which the Lead Borrower has failed to deliver the
Compliance Certificate required by Section 5.01(d), the Applicable Margin and
the Applicable Fee shall be deemed to be at Level III (it being understood that
the Applicable Margin shall automatically revert to the applicable Level (set
forth on the table above) upon the delivery of and in accordance with the
results disclosed in such Compliance Certificate). For purposes of calculating
interest on the Revolving Loans other than the Seasonal Overadvance, the
Seasonal Overadvance shall be deemed to have been the last dollars funded and
the first dollars repaid.

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

Seasonal Overadvance Applicable Margin/Fee

 

Level

 

Excess Availability

 

Adjusted LIBOR

Rate Applicable

Margin

   

ABR Applicable

Margin

    Applicable Fee  

I

  Greater than or equal to $60,000,000   2.25 %   0.75 %   0.50 %

II

  Greater than or equal to $30,000,000 but less than $60,000,000   2.50 %   1.0
%   0.50 %

III

  Less than $30,000,000   2.75 %   1.25 %   0.50 %

On the first day of each fiscal quarter (each, an “Adjustment Date”), commencing
with the fiscal quarter beginning on April 1, 2007, the Applicable Margin and
Applicable Fee for that portion of the Revolving Loans constituting Seasonal
Overadvances shall be determined from such pricing grid based upon average daily
Excess Availability for the most recently ended fiscal quarter immediately
preceding such Adjustment Date. Each change in such Applicable Margin or
Applicable Fee resulting from a change in the Excess Availability shall be
effective on and after the date of delivery to the Administrative Agent of the
Compliance Certificate required by Section 5.01(d). Notwithstanding the
foregoing, (i)(a) the Applicable Margin shall be deemed to be 1.0% for ABR
Revolving Borrowings and 2.50% for Eurodollar Borrowings and (b) the Applicable
Fee shall be deemed to be 0.50%, in each case from the Closing Date to the date
of delivery to the Administrative Agent of the Compliance Certificate required
by Section 5.01(d) for the fiscal period ended on or about March 31, 2007 (even
if the Excess Availability for another Level is met during such period) and
(ii) at any time during which the Lead Borrower has failed to deliver the
Compliance Certificate required by Section 5.01(d), the Applicable Margin and
the Applicable Fee shall be deemed to be at Level III (it being understood that
the Applicable Margin shall automatically revert to the applicable Level (set
forth on the table above) upon the delivery of and in accordance with the
results disclosed in such Compliance Certificate). For purposes of calculating
interest on the Seasonal Overadvance, the Seasonal Overadvance shall be deemed
to have been the last dollars funded and the first dollars repaid.

 

Annex II-1